Exhibit 10.1

 

 

 

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

among

THE TRADE DESK, INC.

and

EACH PERSON JOINED HERETO AS A BORROWER FROM TIME TO TIME,

as the Borrowers,

the Lenders from time to time party hereto,

CITIBANK, N.A.,

as the Agent,

CITY NATIONAL BANK,

as Syndication Agent,

and

EAST WEST BANK,

as Documentation Agent

Dated as of May 9, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     1  

SECTION 1.1

  General Definitions      1  

SECTION 1.2

  Accounting Terms and Determinations      42  

SECTION 1.3

  UCC Terms      42  

SECTION 1.4

  Other Terms; Headings      43  

ARTICLE II. THE CREDIT FACILITIES

     44  

SECTION 2.1

  The Revolving Credit Loans      44  

SECTION 2.2

  [Reserved]      45  

SECTION 2.3

  Procedure for Borrowing; Notices of Borrowing; Notices of Continuation;
Notices of Conversion      45  

SECTION 2.4

  Application of Proceeds      50  

SECTION 2.5

  Revolving Credit Commitment; Mandatory Prepayments; Optional Prepayments     
50  

SECTION 2.6

  Maintenance of Loan Account; Statements of Account      51  

SECTION 2.7

  Collection of Receivables      51  

SECTION 2.8

  Term      52  

SECTION 2.9

  Payment Procedures      52  

SECTION 2.10

  Designation of a Different Lending Office      53  

SECTION 2.11

  Replacement of Lenders      53  

SECTION 2.12

  Defaulting Lenders      54  

SECTION 2.13

  Letters of Credit      55  

SECTION 2.14

  Sharing of Payments, Etc.      57  

SECTION 2.15

  Protective Advances and Optional Overadvances      58  

SECTION 2.16

  Increase of Commitments; Additional Lenders      60  

ARTICLE III. SECURITY

     61  

SECTION 3.1

  General      61  

SECTION 3.2

  Further Security; Benefit of Security Interest      62  

SECTION 3.3

  Recourse to Security      62  

SECTION 3.4

  Collateral Generally      62  

SECTION 3.5

  Pledged Interests      63  

SECTION 3.6

  Special Provisions Relating to Receivables      65  

SECTION 3.7

  Borrowers Remain Liable      66  

SECTION 3.8

  Continuation of Liens, Etc.      66  

SECTION 3.9

  Power of Attorney      66  

ARTICLE IV. INTEREST, FEES AND EXPENSES

     67  

SECTION 4.1

  Interest      67  

SECTION 4.2

  Interest and Letter of Credit Fees After Event of Default      67  

SECTION 4.3

  [Reserved]      67  

SECTION 4.4

  Unused Line Fee      67  

SECTION 4.5

  Letter of Credit Fees      68  

 

i



--------------------------------------------------------------------------------

SECTION 4.6

  [Reserved]      68  

SECTION 4.7

  [Reserved]      68  

SECTION 4.8

  Fee Letter      68  

SECTION 4.9

  Calculations      68  

SECTION 4.10

  Increased Costs      68  

SECTION 4.11

  Taxes      70  

ARTICLE V. CONDITIONS OF LENDING

     73  

SECTION 5.1

  Conditions to Effectiveness      73  

SECTION 5.2

  Conditions Precedent to Each Revolving Credit Loan and Each Letter of Credit
     75  

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

     76  

SECTION 6.1

  Representations and Warranties      76  

ARTICLE VII. AFFIRMATIVE COVENANTS OF THE BORROWERS

     83  

SECTION 7.1

  Existence      83  

SECTION 7.2

  Maintenance of Property      84  

SECTION 7.3

  [Reserved]      84  

SECTION 7.4

  Taxes      84  

SECTION 7.5

  Requirements of Law      84  

SECTION 7.6

  Insurance      84  

SECTION 7.7

  Books and Records; Inspections      85  

SECTION 7.8

  Notification Requirements      85  

SECTION 7.9

  Casualty Loss      88  

SECTION 7.10

  Qualify to Transact Business      88  

SECTION 7.11

  Financial Reporting      88  

SECTION 7.12

  Payment of Liabilities      90  

SECTION 7.13

  ERISA      90  

SECTION 7.14

  Environmental Matters      91  

SECTION 7.15

  Intellectual Property      91  

SECTION 7.16

  Solvency      91  

SECTION 7.17

  [Reserved]      91  

SECTION 7.18

  [Reserved]      91  

SECTION 7.19

  Money Laundering Laws      91  

SECTION 7.20

  Formation of Subsidiaries      91  

ARTICLE VIII. NEGATIVE COVENANTS

     92  

SECTION 8.1

  Indebtedness      92  

SECTION 8.2

  Contingent Obligations      94  

SECTION 8.3

  Entity Changes, Etc.      94  

SECTION 8.4

  Change in Nature of Business      94  

SECTION 8.5

  Sales, Etc. of Assets      95  

SECTION 8.6

  Use of Proceeds      96  

SECTION 8.7

  [Reserved]      96  

SECTION 8.8

  [Reserved]      96  

SECTION 8.9

  Liens, Etc.      96  

 

ii



--------------------------------------------------------------------------------

SECTION 8.10

  Dividends, Redemptions, Distributions, Etc.      96  

SECTION 8.11

  Investments      97  

SECTION 8.12

  [Reserved]      99  

SECTION 8.13

  Fiscal Year      99  

SECTION 8.14

  Accounting Changes      99  

SECTION 8.15

  [Reserved]      99  

SECTION 8.16

  No Prohibited Transactions Under ERISA      99  

SECTION 8.17

  [Reserved]      99  

SECTION 8.18

  Prepayments      99  

SECTION 8.19

  Lease Obligations      100  

SECTION 8.20

  [Reserved]      100  

SECTION 8.21

  Acquisition of Stock or Assets      100  

SECTION 8.22

  Securities and Deposit Accounts      100  

SECTION 8.23

  Negative Pledge      100  

SECTION 8.24

  Affiliate Transactions      101  

SECTION 8.25

  Prepayments of Subordinated Debt      102  

SECTION 8.26

  Equity Interests      102  

ARTICLE IX. FINANCIAL COVENANT

     102  

SECTION 9.1

  Consolidated Fixed Charge Coverage Ratio      102  

ARTICLE X. EVENTS OF DEFAULT

     103  

SECTION 10.1

  Events of Default      103  

SECTION 10.2

  Acceleration, Termination and Cash Collateralization      104  

SECTION 10.3

  Other Remedies      105  

SECTION 10.4

  License for Use of Software and Other Intellectual Property      106  

SECTION 10.5

  Post-Default Allocation of Payments      106  

SECTION 10.6

  No Marshalling; Deficiencies; Remedies Cumulative      107  

SECTION 10.7

  Waivers      107  

SECTION 10.8

  Further Rights of the Agent and the Lenders      108  

SECTION 10.9

  Interest and Letter of Credit Fees After Event of Default      108  

SECTION 10.10

  Receiver      108  

SECTION 10.11

  Rights and Remedies not Exclusive      108  

ARTICLE XI. THE AGENT

     109  

SECTION 11.1

  Appointment of Agent      109  

SECTION 11.2

  Nature of Duties of Agent      109  

SECTION 11.3

  Lack of Reliance on Agent      109  

SECTION 11.4

  Certain Rights of the Agent      109  

SECTION 11.5

  Reliance by Agent      110  

SECTION 11.6

  Indemnification of Agent      110  

SECTION 11.7

  The Agent in Its Individual Capacity      110  

SECTION 11.8

  Holders of Notes      110  

SECTION 11.9

  Successor Agent      110  

SECTION 11.10

  Collateral Matters      111  

SECTION 11.11

  Actions with Respect to Defaults      112  

SECTION 11.12

  Delivery of Information      112  

 

iii



--------------------------------------------------------------------------------

ARTICLE XII. GENERAL PROVISIONS

     112  

SECTION 12.1

  Notices      112  

SECTION 12.2

  Delays; Partial Exercise of Remedies      113  

SECTION 12.3

  Right of Setoff      113  

SECTION 12.4

  Indemnification; Reimbursement of Expenses of Collection      114  

SECTION 12.5

  Amendments, Waivers and Consents      114  

SECTION 12.6

  Nonliability of Agent and Lenders      115  

SECTION 12.7

  Assignments and Participations      116  

SECTION 12.8

  Counterparts      118  

SECTION 12.9

  Severability      119  

SECTION 12.10

  Maximum Rate      119  

SECTION 12.11

  Borrower Agent; Borrowers, Jointly and Severally      120  

SECTION 12.12

  Entire Agreement; Successors and Assigns; Interpretation      121  

SECTION 12.13

  LIMITATION OF LIABILITY      121  

SECTION 12.14

  GOVERNING LAW      122  

SECTION 12.15

  SUBMISSION TO JURISDICTION      122  

SECTION 12.16

  [RESERVED]      122  

SECTION 12.17

  JURY TRIAL      122  

SECTION 12.18

  Agent Titles      122  

SECTION 12.19

  Publicity      123  

SECTION 12.20

  No Third Party Beneficiaries      123  

SECTION 12.21

  Confidentiality      123  

SECTION 12.22

  Patriot Act Notice      124  

SECTION 12.23

  Advice of Counsel      124  

SECTION 12.24

  Captions      124  

SECTION 12.25

  [Reserved]      124  

SECTION 12.26

  Right to Cure      124  

SECTION 12.27

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      124
 

SECTION 12.28

  Time      125  

SECTION 12.29

  Keepwell      125  

SECTION 12.30

  Acknowledgment of Prior Obligations and Continuation Thereof      125  

SECTION 12.31

  No Novation      126  

 

iv



--------------------------------------------------------------------------------

Schedules

 

Schedule 1.1    Designated Closing Date MSAs Schedule 3.4(a)    Commercial Tort
Claims Schedule 3.5    Pledged Interests Schedule 6.1(b)    Locations of
Collateral and Real Property Schedule 6.1(f)    Consents and Authorizations
Schedule 6.1(g)    Ownership Schedule 6.1(p)    Judgments; Litigation
Schedule 6.1(v)    ERISA Plans Schedule 6.1(w)    Intellectual Property
Schedule 6.1(x)    Labor Contracts Schedule 6.1(cc)    Material Contracts
Schedule 6.1(ff)    Master Services Agreements Schedule 8.1(ii)    Existing
Indebtedness Schedule 8.2    Contingent Obligations Schedule 8.9    Existing
Liens Schedule 8.11    Existing Investments Schedule 8.24    Affiliate
Transactions Exhibits    Exhibit A-1    Revolving Credit Note Exhibit A-2   
Swingline Note Exhibit B    Notice of Borrowing Exhibit C    Notice of
Continuation/Conversion Exhibit D    Perfection Certificate Exhibit E    Letter
of Credit Request Exhibit F    Financial Condition Certificate Exhibit G   
Closing Certificate Exhibit H    Compliance Certificate Exhibit I    Borrowing
Base Certificate Exhibit J    Assignment and Acceptance Exhibit K-1 to K-4   
U.S. Tax Compliance Certificates

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of May 9, 2017,
among (i) THE TRADE DESK, INC., a Delaware corporation (“TTD” and, together with
each Domestic Subsidiary of TTD who hereafter becomes party hereto as a
borrower, referred to hereinafter, individually and collectively, jointly and
severally, as the “Borrowers” and each individually as a “Borrower”), (ii) each
of the financial institutions identified as a “Lender” on Annex A attached
hereto (together with each of its respective successors and assigns, and any
Increasing Lender, each a “Lender” and, collectively, the “Lenders”) and
(iii) CITIBANK, N.A., a national banking association (“Citibank”), acting not
individually but as agent on behalf of, and for the benefit of, the Lenders and
all other Secured Parties (Citibank, when acting in such agency capacity, herein
called the “Agent”).

W I T N E S S E T H :

WHEREAS, Borrowers, the lenders party thereto (the “Original Lenders”), and
Agent are parties to that certain Loan and Security Agreement, dated as of
March 30, 2016 (as amended, restated, supplemented, or otherwise modified from
time to time prior to the date of this Agreement, the “Original Loan and
Security Agreement”); and

WHEREAS, Borrowers, the Original Lenders, and Agent desire to amend and restate
the Original Loan and Security Agreement in its entirety on the terms and
conditions set forth herein, it being understood that no repayment of the
Obligations (as defined in the Original Loan and Security Agreement) under the
Original Loan and Security Agreement is being effected hereby, but merely an
amended and restatement in accordance with the terms hereof.

NOW, THEREFORE, in respect of the foregoing premises and other valuable
consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, the Borrowers, the Lenders, and the Agent, each intending to be
legally bound, hereby agree to amend and restate the Original Loan and Security
Agreement in its entirety as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General Definitions. As used herein, the following terms shall have
the meanings herein specified (to be equally applicable to both the singular and
plural forms of the terms defined):

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by a Loan Party in a Permitted Acquisition; provided,
that such Indebtedness (i) is either purchase money Indebtedness or a capital
lease with respect to equipment or mortgage financing with respect to Real
Property, (ii) was in existence prior to the date of such Permitted Acquisition,
and (iii) was not incurred in connection with, or in contemplation of, such
Permitted Acquisition.

 

1



--------------------------------------------------------------------------------

“Additional Lender” shall have the meaning set forth in Section 2.16.

“Advance” means a Base Rate Advance or a LIBOR Rate Advance.

“Advertiser” means a Person that either directly or through an agent places one
or more advertisements on a Media Outlet with a Loan Party (including the
purchase of any services provided by a Loan Party).

“Affiliate” means, as to any Person, any other Person who directly or indirectly
controls, is under common control with, is controlled by, or is a general
partner of such Person. As used in this definition, “control” (including its
correlative meanings, “controlled by” and “under common control with”) means
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of Voting
Interests, by contract or otherwise), provided that, in any event, any Person
who owns directly or indirectly twenty percent (20.0%) or more of the Voting
Interests of an Entity, shall be deemed to control such Entity. Without
limitation of the foregoing, the following Persons shall at all times constitute
Affiliates of each Borrower: (i) each other Borrower and any Guarantor, and
(ii) all Subsidiaries.

“Agent” has the meaning specified in the opening paragraph.

“Agent’s Payment Account” means an account at the Bank designated on the Closing
Date and from time to time thereafter by the Agent to the Lenders and the
Borrower Agent as the “Agent’s Payment Account”.

“Aggregate Revolving Credit Commitment” shall mean Two Hundred Million Dollars
($200,000,000), as such amount may be decreased by the amount of any permanent
reductions in the Commitments made in accordance with Section 2.5 and increased
by the amount of any Incremental Revolving Credit Commitments established in
accordance with Section 2.16, representing the aggregate amount of the Revolving
Credit Commitments of the Lenders.

“Agreement” means this Amended and Restated Loan and Security Agreement, dated
as of May 9, 2017, as amended, supplemented or otherwise modified from time to
time.

“All-In Yield” means, as to any Indebtedness, the annual yield thereof, whether
in the form of interest rate margins, original issue discount (“OID”) or upfront
fees and any LIBOR Rate floors (with such increased amount being equated to
interest margins for purposes of determining any increase to the Applicable
Margin); provided that, (i) OID and upfront fees shall be equated to interest
rates assuming a four year life to maturity and (ii) “All-In Yield” shall not
include arrangement fees, structuring fees, underwriting fees or similar fees
that are not paid to all Lenders providing the relevant Indebtedness.

“Amendment Fee Letter” means the fee letter dated April 10, 2017, between TTD
and the Agent concerning the undertakings by the Agent set forth in this
Agreement.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means the percentage set forth in the following table that
corresponds to Average Excess Availability determined for the most recently
completed fiscal quarter:

 

Level

  

Average Excess Availability

   Base Rate
Advances     LIBOR Rate
Advances  

I

  

Less than or equal to 20% of the Aggregate Revolving Credit Commitment

     1.50 %      2.50 % 

II

  

Greater than 20% of the Aggregate Revolving Credit Commitment and less than or
equal to 40% of the Aggregate Revolving Credit Commitment

     1.25 %      2.25 % 

III

  

Greater than 40% of the Aggregate Revolving Credit Commitment

     1.00 %      2.00 % 

The Applicable Margin shall be re-determined as of the first day of each fiscal
quarter.

“Assignment and Acceptance” means an Assignment and Acceptance entered into by a
Lender and its assignee, and accepted by the Agent, to be substantially in the
form of Exhibit J.

“Auditors” means a nationally recognized firm of independent public accountants
selected by the Borrower Agent and reasonably satisfactory to the Agent.

“Average Excess Availability” means, for any fiscal quarter, the sum of Excess
Availability for each day of such fiscal quarter, divided by the actual number
of days in such fiscal quarter.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank” means Citibank, so long as Citibank is the Agent and, if Citibank ceases
to be the Agent, then, “Bank” shall mean a bank designated by the Required
Lenders as the “Bank” for purposes hereof and which, so long as no Event of
Default has occurred and is then continuing, shall be consented to by the
Borrower Agent (such consent not to be unreasonably withheld or delayed).

“Bank Product” means any of the following products, services or facilities
extended to any Loan Party or any of its Subsidiaries by a Bank Product
Provider: (a) Cash

 

3



--------------------------------------------------------------------------------

Management Services; (b) products under Hedging Agreements; and (c) other
banking products or services as may be requested by a Loan Party or any of its
Subsidiaries, other than Letters of Credit.

“Bank Product Agreements” means any agreements entered into from time to time by
any Loan Party or any of its Subsidiaries with the Bank Product Provider in
connection with the obtaining of any of the Bank Products.

“Bank Product Obligations” means Indebtedness and other obligations of any Loan
Party or any of its Subsidiaries to any Bank Product Provider arising from Bank
Products; provided, that, for the avoidance of doubt, in order for any
Indebtedness or other obligations to constitute “Bank Product Obligations”, the
applicable Bank Product Provider and the Borrower Agent must have provided the
notice required pursuant to the definition of Bank Product Provider, unless the
applicable Bank Product Provider is the Administrative Agent or one of its
Affiliates.

“Bank Product Provider” means any Lender or any of its Affiliates; provided that
no such Person (other than the Administrative Agent or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until the applicable Lender (or Affiliate, as the case may be) and the Borrower
Agent shall have each provided written notice to the Agent of (i) the existence
of such Bank Product; (ii) the maximum dollar amount of the obligations arising
under such Bank Product (which amount may be changed from time to time, except
as provided below, by such Lender (or Affiliate, as the case may be) and the
Borrower Agent by delivering written notice to the Agent); and (iii) the
methodology to be used by such parties in determining the Bank Product
Obligations owing with respect thereto from time to time; provided further, that
if, at any time, a Lender ceases to be a Lender under this Agreement, then, from
and after the date on which it ceases to be a Lender thereunder, neither it nor
any of its Affiliates shall constitute Bank Product Providers and the
obligations with respect to Bank Products provided by such former Lender or any
of its Affiliates shall no longer constitute Bank Product Obligations.

“Bank Product Reserve” means the aggregate amount of reserves established by the
Agent from time to time in its Permitted Discretion (based upon the Bank Product
Providers’ determination of the liabilities and obligations of each Loan Party
and its Subsidiaries in respect of Bank Product Obligations) in respect of Bank
Products then provided or outstanding.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as that title may be amended from time to time, or any successor
statute.

“Base Rate” means, for any period, a fluctuating interest rate per annum at all
times equal to the greatest of: (i) the Federal Funds Rate plus one-half of one
percent (0.50%), (ii) the Prime Rate, and (iii) BBA LIBOR plus two percent
(2.00%) per annum. If, for any reason, the Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable,
after due inquiry, to ascertain BBA LIBOR, for any reason, including the
inability or failure of the Agent to obtain sufficient quotations in accordance
with the terms hereof, the Base Rate shall be determined without regard to
clause (iii) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist.

 

4



--------------------------------------------------------------------------------

Any change in the Base Rate due to a change in the Prime Rate or BBA LIBOR shall
be effective on the effective date of such change in the Prime Rate or BBA
LIBOR, respectively, automatically and without notice to any Person.
Notwithstanding anything in this Agreement to the contrary, if the Base Rate
determined as provided above would be less than zero percent (0.0%), then the
Base Rate shall be deemed to be zero percent (0.0%).

“Base Rate Advance” means each portion of the Loans that bears interest as
provided in Section 4.1(a).

“BBA LIBOR” means the London Interbank Offered Rate for a term of one (1) month
administered by ICE Benchmark Administration Limited (or any other Person which
takes over the administration of the rate), as reported on the Reuters Screen
LIBOR 1 page (or another commercially available source reporting such quotations
as designated by the Agent from time to time) at approximately 11:00 a.m.
(London time) on the date of determination, provided that if more than one rate
is reported on such service, the applicable rate shall be the arithmetic mean of
all such rates, as determined by the Agent.

“Blocked Account” and “Blocked Accounts” have the respective meanings specified
in Section 2.7.

“Borrower Agent” means TTD.

“Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph.

“Borrowing” has the meaning specified in Section 2.3(a).

“Borrowing Base” means, as of any date of determination, the result of:

(a) the sum of:

(i) up to ninety percent (90%) of the Value of Eligible Domestic Level I
Receivables; plus

(ii) the sum of (A) up to ninety percent (90%) of the Value of Eligible Foreign
Subsidiary Receivables, plus (B) up to eighty-five percent (85%) of the Value of
Eligible UK Receivables; provided that in no event shall the aggregate amount
under this clause (ii) comprise more than fifteen percent (15%) of the Borrowing
Base; plus

(iii) up to eighty-five percent (85%) of the Value of Eligible Domestic Level II
Receivables; minus

(b) the aggregate amount of all Reserves.

“Borrowing Base Certificate” has the meaning specified in Section 7.11(e).

“Borrowing Date” means the date on which a Borrowing is obtained.

 

5



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which commercial banks in New York, New York or Los Angeles, California are
required or permitted by law to close. When used in connection with any LIBOR
Rate Advance, a Business Day shall also exclude any day on which commercial
banks are not open for dealings in Dollar deposits in the London interbank
market.

“Business Plan” means a business plan of the Loan Parties and their
Subsidiaries, consisting of consolidated projected balance sheets, income
statements, related cash flow statements and related profit and loss statements,
and availability forecasts, together with appropriate supporting details and a
statement of the underlying assumptions and a projection of Excess Availability,
which covers the period from the first day of the fiscal year in which such
business plan is delivered pursuant to Section 7.11(b) through the Termination
Date, and which is prepared on a monthly basis.

“Canadian Dollars” or “Cdn$” means the lawful currency of Canada.

“Capital Expenditures” means expenditures for any fixed or capital assets or
additions to property, plant or equipment (in each case, including improvements,
replacements, substitutions or additions thereto or therefor which have a useful
life of more than one year) and shall include all payments in respect of
Capitalized Lease Obligations, in each case which should be capitalized on the
balance sheet of a Person in accordance with GAAP (excluding (i) normal
replacements and maintenance which are properly charged to current operations,
(ii) expenditures which are contractually required to be, and are, reimbursed in
cash by an unrelated third party to any Loan Party or any of their respective
Subsidiaries during such period of calculation, (iii) expenditures made to
consummate one or more Permitted Acquisitions to the extent such expenditures
would be required to be accounted for as capital expenditures in accordance with
GAAP, and (iv) capitalized interest). For purposes of this definition, the
purchase price of equipment that is purchased substantially simultaneously with
the trade-in of existing equipment or with insurance proceeds shall be included
in Capital Expenditures only to the extent of the gross amount by which such
purchase price exceeds the credit granted by the seller of such equipment for
the equipment being traded in at such time or the amount of such insurance
proceeds, as the case may be.

“Capitalized Lease Obligations” means any lease which, under GAAP, is or will be
required to be capitalized on the books of the lessee, taken at the amount
thereof accounted for as Indebtedness (net of Interest Expense) in accordance
with GAAP.

“Cash Dominion Period” means the period (i) commencing on the date that (x) an
Event of Default occurs or (y) Excess Availability is less than the greater of
(A) Fifteen Million Dollars ($15,000,000) and (B) twelve and one-half percent
(12.5%) of the lesser of (1) the Borrowing Base then in effect and (2) the
Aggregate Revolving Credit Commitment as of such date, and (ii) continuing until
a period of sixty (60) consecutive days has elapsed during which at all times
(A) no Event of Default shall exist and (B) Excess Availability has equaled or
exceeded the greater of (1) Fifteen Million Dollars ($15,000,000) and (2) twelve
and one-half percent (12.5%) of the lesser of (A) the Borrowing Base then in
effect and (B) the Aggregate Revolving Credit Commitment then in effect.

 

6



--------------------------------------------------------------------------------

“Cash Equivalents” means (i) securities issued, guaranteed or insured by the
United States or any of its agencies with maturities of not more than one year
from the date acquired; (ii) certificates of deposit with maturities of not more
than one year from the date acquired, issued by (A) a Lender or its Affiliates;
(B) any U.S. federal or state chartered commercial bank of recognized standing
which has capital and unimpaired surplus in excess of $250,000,000; or (C) any
bank or its holding company that has a short-term commercial paper rating of at
least A-1 or the equivalent by Standard & Poor’s Ratings Services or at least
P-1 or the equivalent by Moody’s Investors Service, Inc.; (iii) repurchase
agreements and reverse repurchase agreements with terms of not more than seven
days from the date acquired, for securities of the type described in clauses (i)
and (ii) above and entered into only with commercial banks having the
qualifications described in clause (ii) above or such other financial
institutions with a short-term commercial paper rating of at least A-1 or the
equivalent by Standard & Poor’s Ratings Services or at least P-1 or the
equivalent by Moody’s Investors Service, Inc.; (iv) commercial paper, other than
commercial paper issued by the Borrowers or any of its Affiliates, issued by any
Person incorporated under the laws of the United States or any state thereof and
rated at least A-1 or the equivalent thereof by Standard & Poor’s Ratings
Services or at least P-1 or the equivalent thereof by Moody’s Investors Service,
Inc., in each case with maturities of not more than one year from the date
acquired; and (v) investments in money market funds registered under the
Investment Company Act of 1940, which have net assets of at least $250,000,000
and at least eighty-five percent (85%) of whose assets consist of securities and
other obligations of the type described in clauses (i) through (iv) above.

“Cash Management Services” means any one or more of the following types of
services or facilities (i) commercial credit cards, merchant card services,
purchase or debit cards, including non-card e-payables services, or electronic
funds transfer services, (ii) treasury management services (including controlled
disbursement, overdraft automatic clearing house fund transfer services, return
items, and interstate depository network services) and (iii) any other demand
deposit or operating account relationships or other cash management services.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty; (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (A) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (B) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means that (i) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of such “person” or “group” or of any subsidiary of any such
“person” or “group” and any “person” or “group” acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), other than
Permitted Holders, becomes the beneficial owner (as defined in Rule 13d-3

 

7



--------------------------------------------------------------------------------

under the Exchange Act), directly or indirectly, of thirty-five percent (35%) or
more, of the Voting Interests of TTD, (ii) during any period of twenty-four
(24) consecutive months, a majority of the members of the board of directors or
other equivalent governing body of TTD shall cease to be composed of individuals
(A) who were members of that board or equivalent governing body on the first day
of such period, (B) whose election or nomination to that board of equivalent
governing body was approved by individuals referred to in clause (A) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body, or (C) whose election or nomination to
that board or equivalent governing body was approved by individuals referred to
in clauses (A) and (B) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body,
(iii) TTD fails to own and control, directly or indirectly, one hundred percent
(100%) of the Equity Interests of each other Loan Party, except where such
failure is as a result of a transaction permitted under the Loan Documents, or
(iv) a change in control or similar event with respect to any Loan Party, as
defined or described under any indenture or agreement in respect of Material
Indebtedness to which any Loan Party is a party, shall have occurred.

“Citibank” has the meaning specified in the introductory paragraph.

“Closing Date” means the date of execution and delivery of this Agreement.

“Collateral” means all accounts, Receivables, chattel paper, commercial tort
claims (including those described on Schedule 3.4(a), as such Schedule may be
amended by written notice from the Borrower Agent to the Agent pursuant to the
terms of Section 3.4(a)), deposit accounts, equipment, farm products, fixtures,
general intangibles, payment intangibles, inventory, Intellectual Property,
investment property, letter-of-credit rights, instruments, documents, supporting
obligations, Pledged Interests, securities accounts, books and records, cash,
Cash Equivalents, real estate, and all other personal property of each Loan
Party, and in each case, products and proceeds (including insurance proceeds) of
the foregoing. Notwithstanding the foregoing, “Collateral” shall not include any
Excluded Property.

“Collateral Access Agreements” means a landlord waiver, mortgagee waiver, bailee
letter or similar acknowledgment of any lessor, warehouseman or processor in
possession of any Collateral or on whose property any Collateral is located in
form and substance reasonably satisfactory to the Agent.

“Collateralization” and “Collateralize” each means, (i) with respect to any
Letter of Credit, the deposit by the Borrowers in a cash collateral account
established and controlled by or on behalf of the Agent of an amount equal to
one hundred five percent (105%) of the undrawn amount of such Letter of Credit
or, if the Agent and the Letter of Credit Issuer shall agree in their reasonable
discretion, the provision of other credit support, in each case, pursuant to
documentation in form and satisfactory reasonably satisfactory to the Agent and
the Letter of Credit Issuer, and (ii) with respect to any Bank Product
Obligation, the deposit by the Borrowers in a cash collateral account
established and controlled by or on behalf of the Agent of an amount equal to
one hundred five percent (105%) of the amount of such Bank Product Obligation as
reasonably determined by the Agent to be sufficient to satisfy the estimated
credit exposure with respect to such Bank Product Obligation at such time,
pursuant to documentation in form and satisfactory reasonably satisfactory to
the Agent and the applicable Bank Product Provider.

 

8



--------------------------------------------------------------------------------

“Collections” means all cash, funds, checks, notes, instruments, any other form
of remittance tendered by account debtors in respect of payment of Receivables
of the Loan Parties and any other payments received by the Loan Parties with
respect to any Collateral.

“Commitments” means, collectively, the Revolving Credit Commitments and any
other commitments that the Lenders may from time to time make to the Borrowers
pursuant hereto for the extension of any credit or other financial accommodation
(but excluding any Bank Products Obligations).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.), as amended from time to time, and any successor statute, and all
regulations and guidelines promulgated thereunder

“Compliance Certificate” has the meaning specified in Section 7.11(d).

“Consolidated Fixed Charge Coverage Ratio” means, for any period, with respect
to the Loan Parties and their Subsidiaries, on a consolidated basis, as of the
date of determination thereof, the ratio of (i) EBITDA for such period, minus
the sum for such period, without duplication, of (A) without limitation of the
restrictions specified in Section 8.10, all dividends, redemptions, repurchases
or other distributions paid or payable in cash on account of a Borrower’s Equity
Interests during such period, plus (B) all Capital Expenditures paid or payable
during such period other than Capital Expenditures financed with the proceeds of
Indebtedness (other than proceeds of Loans), plus (C) all cash taxes paid during
such period, to (ii) the sum of (A) all principal amounts of Indebtedness
(including Indebtedness to the Lenders to the extent such amounts may not be
reborrowed) paid or payable during such period, plus (B) all Interest Expense
and all fees for the use of money or the availability of money, including
commitment, facility and like fees and charges upon Indebtedness (including
Indebtedness to the Lenders) paid or payable during such period.

“Contingent Obligation” means any direct, indirect, contingent or non-contingent
guaranty or obligation for the Indebtedness of another Person, except
endorsements in the ordinary course of business.

“Continuation” has the meaning specified in Section 2.3(b).

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to the Agent, among one or more of the Loan Parties, the Agent and
the applicable securities intermediary or depository bank with respect to the
applicable Securities Account and related investment property or deposit
account, as the case may be.

“Convert,” “Conversion” and “Converted” each refers to conversion of Advances of
one Type into Advances of another Type pursuant to Section 2.3(c).

“Copyrights” means (i) any and all copyright rights in any works subject to the
copyright laws of the United States or any other country or group of countries,
whether as author, assignee, transferee or otherwise, (ii) all registrations and
applications for registration of any such copyright in the United States or any
other country or group of countries, including registrations, supplemental
registrations and pending applications for registration in the United

 

9



--------------------------------------------------------------------------------

States Copyright Office and the right to obtain all renewals thereof, including
those listed on Schedule 6.1(w); (iii) all claims for, and rights to sue for,
past or future infringements of any of the foregoing; and (iv) all income,
royalties, damages and payments now or hereafter due and payable with respect to
any of the foregoing, including damages and payments for past or future
infringement thereof.

“Covenant Testing Period” means a period (i) commencing on the last day of the
final month of the fiscal quarter most recently ended prior to the occurrence of
a Covenant Trigger Event for which the Borrowers were required to deliver to the
Agent Financial Statements pursuant to the terms of this Agreement, and
(ii) continuing until a period of sixty (60) consecutive days has elapsed from
the date of the occurrence of such Covenant Trigger Event during which period at
all times Excess Availability has equaled or exceeded the greater of (A) Fifteen
Million Dollars ($15,000,000) and (B) twelve and one-half percent (12.5%) of the
lesser of (1) the Borrowing Base then in effect and (2) the Aggregate Revolving
Credit Commitment then in effect.

“Covenant Trigger Event” means the occurrence at any time of the failure of the
Borrowers to have Excess Availability in an amount of at least the greater of
(i) Fifteen Million Dollars ($15,000,000) and (ii) twelve and one-half percent
(12.5%) of the lesser of (A) the Borrowing Base then in effect and (B) the
Aggregate Revolving Credit Commitment as of such date.

“Default” means any of the events specified in Section 10.1, which, with the
giving of notice of lapse of time, or both, or the satisfaction of any other
condition, would constitute an Event of Default.

“Defaulting Lender” any Lender that, as determined by the Agent, (i) has failed
to perform any funding obligations hereunder, including in respect of the making
of Revolving Credit Loans, the settlement of any Swingline Loans, Protective
Advances or Overadvances, or the funding of any risk participations in Letters
of Credit and such failure is not cured within three (3) Business Days; (ii) has
notified the Agent, any other Lender or any Loan Party that such Lender does not
intend to comply with its funding obligations hereunder or has made a public
statement to the effect that it does not intend to comply with its funding
obligations hereunder or under any other credit facility; (iii) has failed,
within three (3) Business Days following request by Agent or the Borrower Agent,
to confirm in a manner satisfactory to the Agent or the Borrower Agent that such
Lender will comply with its funding obligations hereunder; (iv) has become the
subject of a Bail-In Action; or (v) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Event or taken any action
in furtherance thereof; provided, that a Lender shall not be a Defaulting Lender
solely by virtue of a Governmental Authority’s ownership of an equity interest
in such Lender or parent company.

“Designated Closing Date MSA” means each MSA existing on the Original Closing
Date and identified on Schedule 1.1 attached hereto

“Dilution” means, as of any date of determination, an amount, expressed as a
percentage, equal to (i) the Dollar amount of non-cash reductions to the
Borrowers’ Receivables, including bad debt write-downs, discounts, volume
rebates, credits, or other dilutive items during the most recently ended period
of twelve (12) fiscal months, divided by (ii) the Borrowers’ billings with
respect to Receivables during such period.

 

10



--------------------------------------------------------------------------------

“Dilution Reserve” means an amount determined from time to time by the Agent in
its Permitted Discretion as a reserve for Dilution in excess of, (i) in the case
of Dilution applicable to Eligible Domestic Level I Receivables or Eligible
Foreign Subsidiary Receivables, two percent (2.0%), and (ii) in the case of
Dilution applicable to Eligible UK Receivables or Eligible Domestic Level II
Receivables, five percent (5.0%).

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (i) mature automatically or are mandatorily redeemable (other
than solely for Equity Interests issued by TTD (and not by one or more of its
Subsidiaries) that are not Disqualified Equity Interests), pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), (ii) are redeemable at the option of the holder
thereof (other than solely for Equity Interests issued by TTD (and not by one or
more of its Subsidiaries) that are not Disqualified Equity Interests), in whole
or in part, (iii) provide for the scheduled payments of dividends in cash that
are payable without further action or decision of TTD, or (iv) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Termination Date.

“Disqualified Institution” means, on any date, (i) any Person designated by the
Borrower Agent as a “Disqualified Institution” by written notice delivered to
the Agent (A) on or prior to the Original Closing Date or (B) after the Original
Closing Date, and such designation is consented to by the Agent (such consent
not to be unreasonably withheld or delayed) and (ii) in the case of each Persons
identified pursuant to the foregoing clause (i), any of their Affiliates that
are either (A) identified in writing to the Agent by the Borrower Agent from
time to time or (B) clearly identifiable as Affiliates on the basis of such
Affiliate’s name (other than, in the case of this clause (ii), Affiliates that
are bona fide debt funds); provided, that no designation of any Person as a
Disqualified Institution shall retroactively disqualify any assignments or
participations made to, or information provided to, such Person before it was
designated as a Disqualified Institution, and such Person shall not be deemed to
be a Disqualified Institution in respect of any assignments or participations
made to such Person prior to the date of such designation. Upon inquiry by any
Lender to the Agent, the Agent shall be permitted to provide the list of
Disqualified Lenders to such Lender.

“Documentation Agent” means East West Bank, a California banking corporation, in
its capacity as documentation agent hereunder.

“Dollars” and the sign “$” means freely transferable lawful currency of the
United States of America.

 

11



--------------------------------------------------------------------------------

“Domestic Investment Grade Entity” means an Entity that (a) is organized under
the laws of the United States, any state thereof or the District of Columbia, or
under the laws of one of the provinces or territories of Canada (excluding
Quebec) and (b) has a credit rating of BBB- or higher by Standard & Poor’s
Ratings Services or Baa3 or higher by Moody’s Investors Service, Inc.

“Domestic Subsidiary” means any Subsidiary of any Loan Party that is not a
Foreign Subsidiary.

“EBITDA” means, for any period, with respect to the Loan Parties and their
Subsidiaries on a consolidated basis (i) net income (as that term is determined
in accordance with GAAP) for such period, plus (ii) the amount of depreciation
and amortization of fixed and intangible assets deducted in determining such net
income for such period, plus (iii) all Interest Expense and all fees for the use
of money or the availability of money, including commitment, facility and like
fees and charges upon Indebtedness (including Indebtedness to the Lender) paid
or payable during such period, without duplication, plus (iv) all tax
liabilities paid or accrued during such period, without duplication, plus
(v) non-cash compensation expenses arising from the sale or issuance of Equity
Interests, the granting of stock options, and the granting of stock appreciation
rights and similar arrangements, less the amount of any such expense when paid
in cash to the extent not deducted in the computation of net income, plus
(vi) non-cash warrant expenses, less the amount of any such expense when paid in
cash to the extent not deducted in the computation of net income, plus (vii) any
fees, expenses or charges (including expenses, charges and fees paid to Agent
and Lenders) incurred in connection with the negotiation, execution, delivery,
performance and administration of the Bank Product Agreements and Loan Documents
(including in connection with any waiver, amendment, supplementation or other
modification thereto), plus (viii) any non-recurring fees, expenses, or charges
incurred in connection with the Qualified IPO in an aggregate amount not to
exceed $4,326,000 during the term of this Agreement, plus (ix) any fees,
expenses or charges incurred in connection with mergers, acquisitions,
restructurings or dispositions permitted by this Agreement in an aggregate
amount not to exceed $2,000,000 during any consecutive twelve (12) month period,
less (x) the amount of all gains (or plus the amount of all losses) realized
during such period upon the sale or other disposition of property or assets that
are sold or otherwise disposed of outside the ordinary course of business that
is included in the calculation of net income for such period. Notwithstanding
the foregoing, the EBITDA of the Loan Parties and their Subsidiaries on a
consolidated basis for the fiscal quarters ended December 31, 2016,
September 30, 2016, June 30, 2016, and March 31, 2016 shall be $28,830,106,
$16,937,497, $16,198,336 and $4,327,211, respectively.

“EEA Financial Institution” means (i) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (ii) any entity established in an EEA Member Country
which is a parent of an institution described in clause (i) of this definition,
or (iii) any financial institution established in an EEA Member Country which is
a subsidiary of an institution described in clauses (i) or (ii) of this
definition and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

12



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (i) a Lender or any Affiliate thereof; (ii) a
commercial bank organized or licensed under the laws of the United States or a
state thereof having total assets in excess of $1,000,000,000; (iii) a finance
company, insurance company or other financial institution or fund, which is
regularly engaged in making, purchasing or investing in loans and having total
assets in excess of $1,000,000,000; or (iv) a savings and loan association or
savings bank organized under the laws of the United States or a state thereof
which has a net worth, determined in accordance with GAAP, in excess of
$500,000,000; provided, that (A) none of the Owners, any Loan Party or any of
their respective Affiliates shall qualify as an Eligible Assignee, (B) neither a
natural person or a Defaulting Lender shall qualify as an Eligible Assignee,
(C) each Eligible Assignee under clauses (ii) through (iv) hereof shall be
reasonably acceptable to and subject to the consent of the Agent (not to be
unreasonably withheld), (D) so long as no Event of Default has occurred and is
continuing, a Disqualified Institution shall not qualify as an Eligible
Assignee, and (E) nothing herein shall restrict or require the consent of any
Person to the pledge by any Lender of all or any portion of its rights and
interests under this Agreement, its Notes or any other Loan Document to any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System or U.S. Treasury Regulation 31 CFR 203.14, and
such Federal Reserve Bank may enforce such pledge in any manner permitted by
applicable law.

“Eligible Domestic Level I Receivables” means Eligible Receivables as to which
at least one of the following shall apply: (i) the account debtor with respect
to such Receivables is a Domestic Investment Grade Entity; (ii) payment thereof
is secured under a letter of credit from a bank and on terms, in each case,
acceptable to the Agent, in its Permitted Discretion, which has been insured or
assigned to the Agent and on which the Agent otherwise has a first priority
perfected Lien; or (iii) non-payment thereof for credit reasons is insured by
credit insurance from an insurer and having terms of coverage, in each case,
acceptable to the Agent, in its Permitted Discretion, and on which the Agent is
named “lenders loss payee”.

“Eligible Domestic Level II Receivables” means Eligible Receivables not
constituting Eligible Domestic Level I Receivables; provided that the sale or
rendition of services is to an account debtor domiciled in the United States of
America or Canada (excluding Quebec), and (if not a natural person) organized
under the laws of the United States or any political subdivision thereof or one
of the provinces or territories of Canada (excluding Quebec).

“Eligible Foreign Subsidiary Receivables” means Receivables that do not qualify
as Eligible Receivables solely because the sale or rendition of services is to
an account debtor not domiciled in the United States of America or Canada
(excluding Quebec) or (if not a natural person) not organized under the laws of
the United States or Canada (excluding Quebec), but as to which (a) the account
debtor with respect to such Receivables is a foreign subsidiary of a Domestic
Investment Grade Entity and (b) such Receivables are invoiced and collected in
the United States of America.

 

13



--------------------------------------------------------------------------------

“Eligible Receivables” means and includes all unpaid Receivables owned by a
Borrower which (x) arise out of a bona fide sale of goods or rendition of
services of the kind ordinarily sold or rendered by such Borrower in the
ordinary course of its business with respect to which an invoice reflecting a
true and correct statement of a bona fide Indebtedness in the amount of the
Receivable has been issued and sent on a timely basis by such Borrower to the
account debtor, (y) comply with each of the representations and warranties
respecting Eligible Receivables made in the Loan Documents, and (z) are not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below; provided, that such criteria may be revised from time to time by
the Agent in its Permitted Discretion to address the results of any information
with respect to the Borrowers’ business or assets of which the Agent becomes
aware after the Original Closing Date, including any field examination or
appraisals performed by (or on behalf of) the Agent from time to time after the
Original Closing Date. Without limitation of the foregoing, no Receivable shall
be an Eligible Receivable:

(i) unless such Receivable constitutes the legal, valid and binding obligation
of the account debtor, enforceable in accordance with its terms;

(ii) if the account debtor is, or is controlled by, an Affiliate of any Loan
Party, or an employee, officer or director of any Loan Party or any Affiliate of
any Loan Party;

(iii) if the amount payable in respect of such Receivable is the subject of
renegotiation or redating;

(iv) unless the Agent has a perfected first priority Lien thereon and such
Receivable is otherwise free and clear of any Lien in favor of any Person other
than Permitted Liens;

(v) if (A) the goods giving rise to such Receivable have not been shipped and
billed to the account debtor or (B) the services giving rise to such Receivable
have not been performed and billed to the account debtor;

(vi) if such Receivable is more than one hundred twenty (120) days past the date
of the original invoice therefor;

(vii) if a Borrower’s right to receive payment is not absolute or is contingent
upon the fulfillment of any condition whatsoever, including any “sale on
approval,” “sale or return,” “guaranteed sale” or sale on consignment, or a
Borrower’s right to receive payment is subject to any right of rescission,
repurchase or reclamation;

(viii) if the sale arises from any “bill and hold” or other sale of goods which
remain in a Borrower’s possession or under such Borrower’s control;

(ix) if and to the extent the invoiced amount consists of or includes interest
payments, late charges, finance charges or service charges owing to a Borrower,
but only to the extent of such payments or charges;

(x) if the terms of sale are “cash on delivery” or “cash before delivery”;

 

14



--------------------------------------------------------------------------------

(xi) if the account debtor or any Affiliate of the account debtor has disputed
liability or has asserted a right of setoff, defense or counterclaim or has made
any other claim with respect to any other Receivable due from such account
debtor or Affiliate to a Borrower, solely to the extent of the amount of such
dispute or claim, or the amount of such actual or asserted right of setoff,
defense, counterclaim or other claim, as the case may be;

(xii) if the account debtor has suspended business or is liquidating, dissolving
or winding up its affairs, or the account debtor is insolvent, or a Borrower has
received notice of an imminent Insolvency Event or a material impairment of the
financial condition of the account debtor, or the account debtor or a material
portion of such account debtor’s assets is the subject of an Insolvency Event,
unless such account debtor has been provided with a debtor in possession credit
facility pursuant to Section 364 of the Bankruptcy Code or a similar arrangement
acceptable to the Agent, in its Permitted Discretion;

(xiii) to the knowledge of any Borrower, if the account debtor or any Affiliate
of the account debtor has called a meeting of its creditors to obtain any
general financial accommodation;

(xiv) if the account debtor is also a supplier to, or creditor of, a Borrower,
or is otherwise a “contra” account, whether in respect of contractual allowances
with respect thereto, audit adjustments, anticipated discounts or otherwise, but
only to the extent of the aggregate amount owed (or anticipated to be owed) by
the Borrowers to the account debtor in respect thereto;

(xv) if fifty percent (50%) or more of the aggregate balance of the Receivables
of any account debtor and its Affiliates owing to the Borrowers are deemed
ineligible under clause (vi) above;

(xvi) if the account debtor is the United States of America or any department,
agency or instrumentality thereof, unless a Borrower assigns its right to
payment under such Receivable to the Agent as collateral hereunder in full
compliance with (including, without limitation, the filing of a written notice
of the assignment and a copy of the assignment with, and receipt of
acknowledgment thereof by, the appropriate contracting and disbursing offices
pursuant to) the Assignment of Claims Act of 1940, as amended (U.S.C. § 3727; 41
U.S.C. § 15);

(xvii) if when aggregated with all other Eligible Receivables owing by the same
account debtor (including, for this purpose, Receivables owing by such account
debtor’s Affiliates), such Receivable exceeds (i) in the case of Eligible
Domestic Level I Receivables owing by an account debtor that is a Domestic
Investment Grade Entity, thirty percent (30%) of aggregate Eligible Receivables,
or (ii) in the case of all other Eligible Receivables, twenty-five percent (25%)
of aggregate Eligible Receivables;

(xviii) if such Receivable is evidenced by a judgment or by an instrument or
chattel paper;

(xix) if such Receivable represents a progress billing or retainage or if the
obligation of the account debtor to pay is subject to a Borrower’s completion of
further performance or is subject to the equitable lien of any surety bond
insurer, but only to the extent or amount of such limitation;

 

15



--------------------------------------------------------------------------------

(xx) if such Receivable is payable in any currency other than Dollars or
Canadian Dollars; provided that Eligible UK Receivables may also be payable in
GBP;

(xxi) if the account debtor is located in any State (or Province or Territory of
Canada) that requires a creditor to file a business activity report or similar
document, or to qualify to do business in such jurisdiction in order to bring
suit in such jurisdiction to recover on such Receivable unless the relevant
Borrower (A) had filed and has maintained effective a current notice of business
activities or similar documents with the appropriate office or agency of the
applicable jurisdictions or qualified to do business therein as applicable for
the then-current year or if such failure to file and inability to seek judicial
enforcement is capable of being remedied without any material delay or cost, or
(B) was and has continued to be exempt from such filing and has provided the
Agent with satisfactory evidence thereof;

(xxii) if such Receivable is owned by a target acquired in connection with a
Permitted Acquisition or Permitted Investment, or is owned by a Person that is
joined to this Agreement as a Borrower pursuant to the provisions of this
Agreement, and a field examination with respect to such Receivables, in each
case, satisfactory to Agent in its Permitted Discretion, has not been completed;
or

(xxiii) if the Agent believes, in its Permitted Discretion, the collection of
such Receivable to be insecure or to be doubtful by reason of the account
debtor’s inability or unwillingness to pay.

In calculating delinquent portions of Receivables under clause (vi) above,
credit balances more than one hundred twenty (120) days old will be excluded.
For avoidance of doubt, any Receivable that is not, or ceases to be, an Eligible
Receivable, at any time, nevertheless shall be at all times part of the
Collateral.

“Eligible UK Receivables” means Receivables that do not qualify as Eligible
Receivables solely because the sale or rendition of services is to an account
debtor not domiciled in the United States of America or Canada (excluding
Quebec), (if not a natural person) not organized under the laws of the United
States or Canada (excluding Quebec), but as to which (i) the account debtor with
respect to such Receivables is domiciled in, and organized under any of the laws
of the United Kingdom of Great Britain and Northern Ireland, and (ii) such
Receivables are invoiced and collected in the United States.

“Entity” for each Loan Party (other than an individual), means its status, as
applicable, as a corporation, limited liability company or limited partnership.

“Environmental Laws” means all applicable federal, state and local statutes,
laws (including common or case law), rulings, regulations or governmental,
administrative or judicial policies, directives, orders or interpretations
applicable to the business or property of a Person relating to pollution or
protection of human health or the environment (including, without limitation,
ambient air, surface water, ground water, land surface or subsurface strata)
including, without limitation, laws and regulations relating to emissions,
discharges, releases or threatened releases of Hazardous Materials, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of any Hazardous Materials.

 

16



--------------------------------------------------------------------------------

“Equity Interests” means (i) in the case of a corporation, its capital stock,
(ii) in the case of a limited liability company, its membership interests or
units, and (iii) in the case of a limited partnership, its general and limited
partnership interests, including in each case, all of the following rights
relating to such Equity Interests, whether arising under the Governing Documents
of the Entity issuing such Equity Interests or under any applicable law of such
Entity’s jurisdiction of organization or formation: (x) all economic rights
(including all rights to receive dividends and distributions) relating to such
Equity Interests; (y) all voting rights and rights to consent to any particular
actions by the applicable issuer; and (z) all management rights with respect to
such issuer, but, in each case, excluding any debt security convertible into, or
exchangeable for, Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§
1000 et seq., amendments thereto, successor statutes, and regulations or
guidelines promulgated thereunder.

“ERISA Affiliate” means any entity that, together with a Borrower, is required
to be treated as a single employer under Section 414(b) or (c) of the Internal
Revenue Code or, for purposes of provisions relating to Section 412 of the Code,
Sections 414(m) or (o) of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” means the occurrence of any of the events specified in
Section 10.1.

“Excess Availability” means, as of any date, the amount (if any) as of such date
by which (i) the lesser of (A) the Aggregate Revolving Credit Commitment or
(B) the Borrowing Base then in effect, exceeds (ii) the sum on such date of
(A) the aggregate principal amount of all Revolving Credit Loans (inclusive of
Swing Loans) then outstanding, plus (B) the aggregate undrawn amount of all
unexpired Letters of Credit then outstanding, plus (iii) the aggregate amount of
all accounts payable then owing by the Borrowers that are more than sixty
(60) days past the final due dates for their payment pursuant to the terms
thereof, plus (iv) Lender Group Expenses for which the Borrowers are liable
under the Loan Documents but which have not been paid or charged to the
Borrowers’ Loan Account.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Revolving Loans” has the meaning set forth in Section 2.1(a).

“Excluded Property” means (i) Equity Interests of any Foreign Subsidiary held by
any Loan Party, except to the extent that such Equity Interests represent no
more than 65% of a first-tier Foreign Subsidiary; (ii) any rights or interest in
any contract, lease, permit, license, franchise, charter, authorization or
license agreement covering real or personal property of any

 

17



--------------------------------------------------------------------------------

Loan Party if under the terms of such contract, lease, permit, license,
franchise, charter, authorization or license agreement, or applicable law with
respect thereto, the grant of a security interest or lien therein is prohibited
as a matter of law or under the terms of such contract, lease, permit, license,
franchise, charter, authorization or license agreement and such prohibition or
restriction has not been waived or the consent of the other party to such
contract, lease, permit, license, franchise, charter, authorization or license
agreement has not been obtained (provided, that (A) the foregoing exclusions of
this clause (ii) shall in no way be construed (1) to apply to the extent that
any described prohibition or restriction is ineffective under Section 9-406,
9-407, 9-408, or 9-409 of the UCC or other applicable law, or (2) to apply to
the extent that any consent or waiver has been obtained that would permit the
Agent’s security interest or lien to attach notwithstanding the prohibition or
restriction on the pledge of such contract, lease, permit, license, franchise,
charter, authorization or license agreement and (B) the foregoing exclusions of
clauses (i) and (ii) shall in no way be construed to limit, impair, or otherwise
affect any of the Agent’s or any Lender’s continuing security interests in and
liens upon any rights or interests of any Loan Party in or to (1) monies due or
to become due under or in connection with any described contract, lease, permit,
license, franchise, charter, authorization, license agreement, or Equity
Interests (including any Receivables or Equity Interests), or (2) any proceeds
from the sale, license, lease, or other dispositions of any such contract,
lease, permit, license, franchise, charter, authorization, license agreement, or
Equity Interests); (iii) any United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law; provided,
that upon submission and acceptance by the United States Patent and Trademark
Office of an amendment to allege use pursuant to 15 U.S.C. Section 1060(a) (or
any successor provision), such intent-to-use trademark application shall be
considered Collateral; (iv) all leasehold Real Property interests; (v) all fee
simple Real Property interests having a fair market value (as determined in good
faith by the Borrower Agent) less than $2,000,000 on a per property basis, and
any fee-owned Real Property that is subject to a Permitted Lien of the type
described in clause (v)(B) of the definition thereof; (vi) motor vehicles and
other assets subject to certificates of title; (vii) any demand deposit account,
securities account, commodity account or other deposit account of any Loan Party
(and all cash, Cash Equivalents and other securities or instruments credited
thereto or deposited therein) that is used solely and exclusively for payroll,
payroll taxes, and other employee wage and benefit payments to or for any Loan
Party’s employees; and (viii) to the extent applicable law requires that a
Subsidiary of a Loan Party issue directors’ qualifying shares, nominee shares or
similar shares which are required by applicable law to be held by Persons other
than the Loan Parties, such qualifying shares, nominee shares or similar shares
held by Persons other than Loan Parties.

“Excluded Swap Obligations” means any obligation of any Guarantor to pay or
perform under any Swap Obligation if, and to the extent that, all or a portion
of the Guaranty of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, such Swap Obligation (or any Guaranty thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of the Guarantor’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time such Guaranty
or the grant of such security interest becomes effective with respect to such
Swap Obligation (after giving effect to Section 12.29). If

 

18



--------------------------------------------------------------------------------

a Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (A) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(B) that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (A) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.11) or (B) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 4.11, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (iii) Taxes attributable to such Recipient’s failure
to comply with Section 4.11(g) and (iv) any withholding Taxes imposed under
FATCA.

“FATCA” mean Sections 1471 and 1474 of the Internal Revenue Code, as of the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code, any
intergovernmental agreement between a non-U.S. jurisdiction and the United
States with respect to the foregoing and any law, regulation or practice adopted
pursuant to any such intergovernmental agreement.

“Foreign Lender” means (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Federal Funds Rate” means, for any day, the fluctuating interest rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day that is a Business Day, the
average of the quotations for such day on such transactions received by the
Agent from three federal funds brokers of recognized standing selected by it, as
determined in good faith by the Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any Person succeeding to the functions thereof.

“Fee Letter” means the fee letter dated December 15, 2015, between TTD and the
Agent concerning the undertakings by the Agent set forth in this Agreement.

 

19



--------------------------------------------------------------------------------

“Financial Covenant” means the covenant set forth in Article IX.

“Financial Statements” means, with respect to the Borrowers and their
Subsidiaries, as applicable pursuant hereto, the balance sheets, profit and loss
statements and statements of cash flow, if any, of the Borrowers and their
Subsidiaries for the period specified, prepared in accordance with GAAP and
consistent with prior practices and, except in the case of annual audited
Financial Statements, a comparison in reasonable detail to (i) the projected
balance sheets, profit and loss statements and statements of cash flow set forth
in the Business Plan for the same year-to-date and month periods and (ii) the
balance sheets, profit and loss statements and statements of cash flow, for the
same year-to-date and month periods of the immediately preceding year.

“Foreign Subsidiary” means any direct or indirect subsidiary of any Loan Party
that is organized under the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia.

“Fronting Exposure” means a Defaulting Lender’s Pro Rata Share of reimbursement
obligations under Letters of Credit, except to the extent allocated to other
Lenders under Section 2.12.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board that are applicable to the circumstances as
of the date of determination. Notwithstanding anything to the contrary in this
definition or in this Agreement, in the event of a change under GAAP (or the
application thereof) requiring any leases to be capitalized that are not
required to be capitalized as of the Original Closing Date, only those leases
that would result or would have resulted in Capitalized Lease Obligations or
Capital Expenditures on the Original Closing Date will be considered capital
leases and all calculations under this Agreement will be made in accordance
therewith.

“GBP” or “£” means lawful money of the United Kingdom of Great Britain and
Northern Ireland.

“Governing Body” means (i) in the case of a corporation, its board of directors
or shareholders, (ii) in the case of a limited liability company, its managers
or members, and (iii) in the case of a limited partnership, its general
partner(s), or in each case, another comparable governing body of the applicable
Entity.

“Governing Documents” means (i) in the case of a corporation, its articles (or
certificate) of incorporation and bylaws, (ii) in the case of a limited
liability company, its articles (or certificate) of organization (or formation)
and its operating agreement, and (iii) in the case of a limited partnership, its
articles (or certificate) of limited partnership and its limited partnership
agreement, or in each case, another comparable governing document of the
applicable Entity.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof or any entity exercising executive, legislative,
judicial, regulatory or administrative functions thereof or pertaining thereto.

 

20



--------------------------------------------------------------------------------

“Guarantor Security Agreement” means any security agreement executed by a
Guarantor in favor of the Agent, in form and substance reasonably satisfactory
to the Agent, pursuant to which such Guarantor shall grant, or purport to grant,
a first priority Lien in favor of the Agent in the Collateral owned by such
Guarantor, as security for the Obligations, as amended, restated, supplemented
or otherwise modified from time to time.

“Guarantors” means each Borrower, as to the other Borrowers, and each other
Person that guarantees, in whole or in part, the Obligations at any time
hereafter.

“Guaranty” means any guaranty agreement executed by a Guarantor, in form and
substance reasonably satisfactory to the Agent, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Hazardous Materials” means any and all pollutants, contaminants and toxic,
caustic, radioactive and hazardous materials, substances and wastes including,
without limitation, petroleum or petroleum distillates, asbestos or urea
formaldehyde foam insulation or asbestos-containing materials, whether or not
friable, polychlorinated biphenyls, radon gas, infectious or medical wastes and
all other substances or wastes of any nature, that are regulated under any
Environmental Laws.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging agreement. The
term “Hedging Agreement,” as used herein, shall extend to and include, without
limitation, any Swap Obligation.

“Increasing Lenders” shall have the meaning set forth in Section 2.16.

“Incremental Revolving Commitments” shall have the meaning set forth in
Section 2.16.

“Indebtedness” means, with respect to any Person, as of the date of
determination thereof (without duplication of the same obligation under any
other clause hereof), (i) all obligations of such Person for borrowed money of
any kind or nature, including funded and unfunded debt, (ii) all monetary
obligations of such Person owing under Hedging Agreements (which amount shall be
calculated based on the amount that would be payable by such Person if the
Hedging Agreement were terminated on the date of determination), (iii) all
obligations of such Person to pay the deferred purchase price of assets (other
than trade payables incurred in the ordinary course of business and repayable in
accordance with customary trade practices and, for the avoidance of doubt, other
than royalty payments payable in the ordinary course of business in respect of
non-exclusive licenses) and any earn-out or similar obligations, in each case,
to the extent the same would be required to be shown as a long-term liability on
a balance sheet prepared in accordance with GAAP, (iv) all Capitalized Lease
Obligations, (v) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right to be secured) a Lien on any asset of
such Person whether or not the Indebtedness is assumed by such Person, (vi) all
obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the

 

21



--------------------------------------------------------------------------------

rights and remedies of the seller or lender under such agreements in the event
of default are limited to repossession or sale of such property), (vii) any
Disqualified Equity Interests, (viii) all obligations of such Person evidenced
by bonds, debentures, notes, or other similar instruments and all reimbursement
or other obligations in respect of letters of credit, bankers acceptances, or
other financial products, and (ix) any obligation of such Person guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (i) through (viii) above. For
purposes of this definition, (A) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (B) the amount of any Indebtedness
which is limited or is non-recourse to a Person or for which recourse is limited
to an identified asset shall be valued at the lesser of (1) if applicable, the
limited amount of such obligations, and (2) if applicable, the fair market value
of such assets securing such obligation.

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (ii) to the extent not otherwise described in
clause (i), Other Taxes.

“Insolvency Event” means, with respect to any Person, the occurrence of any of
the following: (i) such Person shall be adjudicated insolvent or bankrupt or
institutes proceedings under the Bankruptcy Code or otherwise to be adjudicated
insolvent or bankrupt, or shall generally fail to pay or admit in writing its
inability to pay its debts as they become due, (ii) such Person shall seek
dissolution (other than in a transaction permitted by Section 8.3) or
reorganization or the appointment of a receiver, trustee, custodian or
liquidator for it or a substantial portion of its property, assets or business
or to effect a plan or other arrangement with its creditors, (iii) such Person
shall make a general assignment for the benefit of its creditors, or consent to
or acquiesce in the appointment of a receiver, trustee, custodian or liquidator
for a substantial portion of its property, assets or business, (iv) such Person
shall file a voluntary petition under, or shall seek the entry of an order for
relief under, any bankruptcy, insolvency or similar law, including the
Bankruptcy Code (v) such Person shall take any corporate, limited liability
company, partnership or similar act, as applicable, in furtherance of any of the
foregoing, or (vi) such Person, or a substantial portion of its property, assets
or business, shall become the subject of an involuntary proceeding or petition
for (A) its dissolution or reorganization or (B) the appointment of a receiver,
trustee, custodian or liquidator, and (1) such proceeding shall not be dismissed
or stayed within sixty (60) days or (2) such receiver, trustee, custodian or
liquidator shall be appointed; provided, however, that the Lenders shall have no
obligation to make any Loans or cause to be issued any Letter of Credit during
the pendency of any sixty-(60) day period described in sub-clause (1) above.

“Intellectual Property” means any and all Patents, Copyrights, Trademarks, trade
secrets, know-how, inventions (whether or not patentable), algorithms, software
programs (including source code and object code), processes, product designs,
industrial designs, blueprints, drawings, data, URLs and domain names,
specifications, documentations, reports, catalogs, literature, and any other
forms of technology or proprietary information of any kind, including all rights
therein and all applications for registration or registrations thereof.

 

22



--------------------------------------------------------------------------------

“Intellectual Property Security Agreement” means an intellectual property
security agreement, in form and substance reasonably satisfactory to the Agent,
pursuant to which each Loan Party that has rights in any Intellectual Property
shall grant a specific security interest in its Intellectual Property as
security for the Obligations, as amended, restated, supplemented or otherwise
modified from time to time.

“Items of Payment” has the meaning set forth in Section 2.7.

“Intercompany License Agreement” means (i) that certain Intellectual Property
License Agreement effective as of June 1, 2016, by and between the Borrower
Agent and The Trade Desk Cayman and (ii) any other intercompany license
agreement entered into by the Borrower Agent and a direct or indirect Foreign
Subsidiary of the Borrower Agent, in form and substance reasonably acceptable to
the Agent, pursuant to which the Borrower Agent shall grant such Foreign
Subsidiary an exclusive license to use TTD’s Intellectual Property in
jurisdictions outside of the United States and its territories.

“Intercompany Subordination Agreement” means (i) that certain Intercompany
Subordination Agreement dated as of February 8, 2017, by and among TTD, The UK
Trade Desk Ltd., The Trade Desk Cayman and the Agent and (ii) any other
agreement among the Agent, the applicable Borrower or Subsidiary of the Borrower
and the holder of any Indebtedness pursuant to which such Indebtedness is made
subordinate in right of payment to Payment in Full of all Obligations on terms
reasonably satisfactory to the Agent.

“Intercreditor Agreement” means a customary split collateral intercreditor
agreement, in form and substance reasonably satisfactory to the Agent, in
respect of the Term Loan Indebtedness.

“Interest Expense” means, for any period, all interest with respect to
Indebtedness (including, without limitation, the interest component of
Capitalized Lease Obligations) accrued or capitalized during such period
(whether or not actually paid during such period) determined in accordance with
GAAP.

“Interest Payment Date” shall mean (a) with respect to any Base Rate Advance,
the first day of each month during any period in which such Advance is
outstanding, (b) with respect to any LIBOR Rate Advance, the last day of the
Interest Period applicable to the Borrowing of which such Advance is a part and,
in the case of a LIBOR Rate Advance with an Interest Period of more than three
(3) months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three (3) months’ duration after the first day of
such Interest Period, and (c) with respect to any Loans, the Termination Date or
such earlier date on which the Commitments are terminated.

“Interest Period” means the period commencing on the date of a LIBOR Rate
Advance and ending one (1), two (2), three (3) or six (6) months thereafter, as
selected by the Borrower Agent; provided, however, that (i) the Borrower Agent
may not select any Interest Period that ends after the Termination Date;
(ii) whenever the last day of an Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, except that, if such
extension

 

23



--------------------------------------------------------------------------------

would cause the last day of such Interest Period to occur in the next following
calendar month, then the last day of such Interest Period shall occur on the
next preceding Business Day; and (iii) if there is no corresponding date of the
month that is one (1), two (2), three (3) or six (6) months, as the case may be,
after the first day of an Interest Period, such Interest Period shall end on the
last Business Day of such first, second, third or sixth month, as the case may
be. For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Interests” has the meaning specified in Section 8.10.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Internal Revenue Service” or “IRS” means the United States Internal Revenue
Service and any successor agency.

“Investment” in any Person means, as of the date of determination thereof,
(i) any payment or contribution in or to such Person including, without
limitation, property contributed to such Person for or in connection with the
acquisition of any Equity Interests, bonds, notes, debentures or any other
security of such Person or (ii) any loan, advance or other extension of credit
or guaranty of or other surety obligation for any Indebtedness made to, or for
the benefit of, such Person. In determining the aggregate amount of Investments
outstanding at any particular time, (i) a guaranty (or other surety obligation)
shall be valued at not less than the principal outstanding amount of the primary
obligation; (ii) returns of capital (but only by repurchase, redemption,
retirement, repayment, liquidating dividend or liquidating distribution) shall
be deducted; (iii) earnings, whether as dividends, interest or otherwise, shall
not be deducted; and (iv) decreases in the market value shall not be deducted
unless such decreases are computed in accordance with GAAP.

“Lender” and “Lenders” have the meaning specified in the introductory paragraph.

“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by any Loan Party or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Agent, the Letter of Credit Issuer, and the Lenders, or any of them,
(b) reasonable and documented out-of-pocket fees or charges paid or incurred by
the Agent in connection with transactions under any of the Loan Documents,
(c) the Agent’s customary fees and charges imposed or incurred in connection
with any background checks or OFAC/PEP searches related to any Loan Party or its
Subsidiaries performed in connection with the transactions contemplated under
the Loan Documents, (d) the Agent’s customary fees and charges (as adjusted from
time to time) with respect to the disbursement of funds (or the receipt of
funds) to or for the account of any Borrower (whether by wire transfer or
otherwise), together with any reasonable and documented out-of-pocket costs and
expenses incurred in connection therewith, (e) customary charges imposed or
incurred by the Agent resulting from the dishonor of checks payable by or to any
Loan Party, (f) reasonable and documented out-of-pocket costs and expenses paid
or incurred by the Agent, the Letter of Credit Issuer and the Lenders, or any of
them, to correct any default or enforce any provision of the

 

24



--------------------------------------------------------------------------------

Loan Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (g) fees and expenses of
the Agent related to any field examinations, appraisals, or valuations to the
extent of the fees and charges (and up to the amount of any limitation) provided
in Section 7.7(b), (h) the Agent’s and the Lenders’ reasonable and documented
costs and expenses (including reasonable attorneys’ fees and expenses) relative
to third party claims or any other lawsuit or adverse proceeding paid or
incurred, whether in enforcing or defending the Loan Documents or otherwise in
connection with the transactions contemplated by the Loan Documents, the Agent’s
Liens in and to the Collateral, or the relationship of the Agent, the Letter of
Credit Issuer, and the Lenders, or any of them, with any Loan Party or any of
its Subsidiaries, (i) the Agent’s reasonable and documented costs and expenses
(including reasonable attorneys’ fees and due diligence expenses) incurred in
advising, structuring, drafting, reviewing, administering (including travel,
meals, and lodging), syndicating, or amending, waiving, or modifying the Loan
Documents, and (j) the Agent’s and each Lender’s reasonable and documented costs
and expenses (including attorneys, accountants, consultants, and other advisors
fees and expenses) incurred in terminating, enforcing (including attorneys,
accountants, consultants, and other advisors fees and expenses incurred in
connection with a “workout,” a “restructuring,” or an Insolvency Event
concerning any Loan Party or any of its Subsidiaries or in exercising rights or
remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether a lawsuit or other adverse proceeding is brought, or in
taking any enforcement action or any remedial action with respect to the
Collateral.

“Letter of Credit” means each letter of credit issued for the account of the
Borrowers by the Letter of Credit Issuer under Section 2.13, and all amendments,
renewals, extensions or replacements thereof.

“Letter of Credit Agreement” means the collective reference to any and all
applications, reimbursement agreements and other agreements from time to time
entered into by the Letter of Credit Issuer and the Borrowers, to be in form and
substance reasonably satisfactory to the Letter of Credit Issuer, pursuant to
which the Letter of Credit Issuer issues Letters of Credit for the account of
the Borrowers in accordance with the terms of this Agreement, as amended,
restated, supplemented or otherwise modified from time to time.

“Letter of Credit Issuer” means the Bank and East West Bank, a California
banking corporation.

“Letter of Credit Sublimit” means Fifteen Million Dollars ($15,000,000).

“LIBOR Rate” means, for the Interest Period for each LIBOR Rate Advance made as
part of the same Borrowing, an interest rate per annum determined by the Agent
in accordance with its customary procedures and utilizing such electronic or
other quotation sources as it considers appropriate to be the prevailing rate
per annum at which deposits in United States Dollars are offered to the Bank by
first class banks in the London interbank market shortly after 11:00 a.m.
(London time) two (2) Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period, or, if the LIBOR Rate becomes unavailable during any period in
which credit is available to the

 

25



--------------------------------------------------------------------------------

Borrowers, in the discretion of the Agent, the base, reference or other rate
then designated by the Agent for general commercial loan reference purposes, it
being understood that such rate is a reference rate, which serves as the basis
upon which effective interest rates are calculated for loans making reference
thereto. If the Board of Governors of the Federal Reserve System (or any
successor) imposes a LIBOR Reserve Percentage with respect to LIBOR deposits,
then, the LIBOR Rate described in clause (ii) shall be the foregoing rate
divided by 1 minus the LIBOR Reserve Percentage. Notwithstanding anything in
this Agreement to the contrary, if the LIBOR Rate determined as provided above
would be less than zero percent (0.0%), then the LIBOR Rate shall be deemed to
be zero percent (0.0%).

“LIBOR Rate Advance” means each portion of the Loans that bears interest as
provided in Section 4.1(b).

“LIBOR Reserve Percentage,” for any LIBOR Rate Advance, means the reserve
percentage applicable during such Interest Period (or if more than one such
percentage shall be so applicable, the daily average of such percentages for
those days in such Interest Period during which any such percentage shall be so
applicable) under regulations issued from time to time by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) with respect to liabilities or assets
consisting of or including Eurocurrency liabilities having a term equal to such
Interest Period.

“Lien” means any lien, claim, charge, pledge, security interest, assignment,
hypothecation, deed of trust, mortgage, lease, conditional sale, retention of
title or other preferential arrangement having substantially the same economic
effect as any of the foregoing, whether voluntary or imposed by law. For the
avoidance of doubt, “Lien” shall not include any non-exclusive license of
Intellectual Property, operating lease, any capital lease in respect of Real
Property permitted hereunder or an agreement to sell.

“Loan Account” has the meaning specified in Section 2.6.

“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Amendment
Fee Letter, any Guaranty, the Security Documents, any Intercompany Subordination
Agreement, the Subordination Agreement, any Intercreditor Agreement, each
Lockbox Agreement, each Letter of Credit Agreement, and any other documents and
instruments entered into, now or in the future, by any Loan Party or any of its
Subsidiaries under or in connection with this Agreement (but specifically
excluding Bank Product Agreements), as each of the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Loan Party” means each Borrower and each Guarantor.

“Loans” means the loans and financial accommodations made by the Lenders
hereunder or under this Agreement including, without limitation, the Revolving
Credit Loans, the Swingline Loans, the Protective Advances and the Overadvances.

“Lockbox” and “Lockboxes” have the respective meanings set forth in Section 2.7.

 

26



--------------------------------------------------------------------------------

“Lockbox Account” and “Lockbox Accounts” have the respective meanings set forth
in Section 2.7.

“Lockbox Agreement” and “Lockbox Agreements” have the respective meanings set
forth in Section 2.7.

“Master Services Agreement” or “MSA” means an agreement between a Loan Party and
an Advertiser (or an agent on behalf of one or more Advertisers) pursuant to
which such Advertiser (or an agent on its behalf) utilizes the services provided
by such Loan Party to place one or more advertisements on a Media Outlet.

“Material Adverse Effect” means (i) a material adverse effect on the business,
operations, results of operations, assets, liabilities, or condition (financial
or otherwise) of the Loan Parties, taken as a whole or (ii) the material
impairment of (A) the Loan Parties’ ability to perform their payment obligations
under the Loan Documents to which they are a party or (B) the ability of the
Agent or the Lenders to enforce the Obligations or realize upon the Collateral,
or (iii) a material impairment of the enforceability or priority of the Agent’s
Liens with respect to all or a material portion of the Collateral other than any
material impairment caused by any action or inaction of the Agent.

“Material Contract” means any agreement or arrangement to which a Loan Party is
party (other than the Loan Documents) (i) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect, (ii) that relates to Material Indebtedness, (iii) that
constitutes a Material Vendor Contract or a Material Customer Contract, or
(iv) that is a Designated Closing Date MSA.

“Material Customer Contract” means any Master Services Agreement or other
agreement of any Loan Party with any customer that, together with all other such
agreements with such customer and its Affiliates, involves aggregate
consideration payable (or projected to be payable) to such Loan Party during any
fiscal year in excess of 7.5% of the Loan Parties’ aggregate gross revenue for
such period.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any Loan Party in
an aggregate principal amount exceeding One Million Dollars ($1,000,000). For
purposes of this definition, the “principal amount” of the obligations of any
Loan Party in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Loan Party
would be required to pay if such Hedging Agreement were terminated at such time.

“Material Subsidiary” means, at any date of determination, (i) each Borrower and
(ii) each Subsidiary of a Borrower that, as of the end of the most recently
ended fiscal quarter for which Financial Statements are required to be delivered
pursuant to Section 7.11, (A) owns at least two and one-half percent (2.5%) of
the consolidated total assets of the Loan Parties and their Subsidiaries as of
such date, (B) generated at least two and one-half percent (2.5%) of the
consolidated revenues of the Loan Parties and their Subsidiaries during such
fiscal quarter, (C) is the owner of Equity Interests of any Subsidiary of a
Borrower that otherwise constitutes a

 

27



--------------------------------------------------------------------------------

Material Subsidiary as of such date, or (D) any group comprising Subsidiaries of
a Borrower that each would not have been a Material Subsidiary under clauses
(A), (B), or (C) but that, taken together, had revenues or total assets in
excess of five percent (5.0%) of the consolidated revenues or total assets, as
applicable, of the Loan Parties and their Subsidiaries.

“Material Vendor Contract” means any agreement of any Loan Party with any vendor
or supplier that, together with all other such agreements with such vendor or
supplier and its Affiliates, involves aggregate consideration payable (or
projected to be payable) by such Loan Party during any fiscal year in excess of
7.5% of the Loan Parties’ aggregate gross purchases for such period.

“Media Funds Reserves” means those reserves that the Agent in its Permitted
Discretion deems necessary or appropriate to establish and maintain with respect
to Eligible Receivables arising under any Master Services Agreement which
provides that (i) any payments contemplated under such Master Services Agreement
in respect of the purchase from any Loan Party of the right to place
advertisements on one or more Media Outlets are payable to any Person other than
such Loan Party, or (ii) any portion of the amounts payable from the Advertiser
or one or more of its agents to any Loan Party under such Master Services
Agreement is required to be held in escrow or in trust, or otherwise turned over
to, or held for the benefit of, any Advertiser, any Publisher, any SSP or any
other Person.

“Media Outlet” means a website, mobile application, social media outlet,
television station or network, radio station or network, or other medium
(whether electronic or otherwise) where advertisements may be placed.

“Media Outlet Agreement” means an agreement between a Loan Party and a SSP,
pursuant to which such SSP makes a Publisher’s inventory available for sale to
such Loan Party for Loan Party’s goods and services, as amended, supplemented or
otherwise modified from time to time.

“Money Laundering Laws” means all applicable statutes, laws, regulations and
rules that may be enforced by any Governmental Authority relating to anti-money
laundering statutes, laws, regulations and rules, including, but not limited to,
the Bank Secrecy Act (31 U.S.C. §5311 et seq.).

“Mortgage” means each mortgage, deed of trust or security deed between the
applicable Loan Party(ies) and the Agent, delivered in accordance with Section
3.4(a) of this Agreement, in form and substance reasonably satisfactory to the
Agent, relating to the Real Property covered thereby, as amended, supplemented
or otherwise modified from time to time.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate has
contributed within the past six years or with respect to which the Borrower or
any ERISA Affiliate has any liability, whether fixed or contingent.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 12.7 and (ii) has been approved
by the Required Lenders.

 

28



--------------------------------------------------------------------------------

“Notes” means the Revolving Credit Notes and the Swingline Note.

“Notice of Borrowing” has the meaning specified in Section 2.3(a).

“Notice of Continuation/Conversion” has the meaning specified in Section 2.3(b).

“Obligations” means and includes (a) all loans (including the Loans), advances
(including the Advances), debts, liabilities, obligations, covenants and duties
owing by the Loan Parties to (i) the Agent or the Lenders, or any of them, or
any of their or its Affiliates, of any kind or nature, present or future,
whether or not evidenced by any note, guaranty or other instrument, which may
arise under, out of, or in connection with, this Agreement, the Notes, the other
Loan Documents or any other agreement executed in connection herewith or
therewith, or (ii) the Agent or the Lenders, or any of them, or any of their or
its Affiliates, of any kind or nature, present or future, whether or not
evidenced by any note, guaranty, lease agreement or other instrument or
agreement, whether or not for the payment of money, whether arising by reason of
an extension of credit, opening, guaranteeing or confirming of a letter of
credit (including, without limitation, the Letters of Credit) or payment of any
draft drawn or other payment thereunder, loan, guaranty, indemnification, or in
any other manner, whether direct or indirect (including those acquired by
assignment, purchase, discount or otherwise), whether absolute or contingent,
due or to become due, now existing or hereafter arising, and however acquired,
and (b) all Bank Product Obligations. The term “Obligations” includes, without
limitation, all interest (including interest accruing on or after an Insolvency
Event, whether or not such interest constitutes an allowed claim), charges,
Lender Group Expenses, commitment, facility, closing and collateral management
fees, letter of credit fees, cash management and other fees, interest, charges,
expenses, fees, attorneys’ fees and disbursements, and any other sum chargeable
to any of the Loan Parties under this Agreement, the Notes, the other Loan
Documents, any Hedging Agreement, any agreement for Cash Management Services, or
any other agreement in respect of any Bank Products. Notwithstanding the
foregoing, the term “Obligations” (i) shall not include any Excluded Swap
Obligations and (ii) shall be limited to those “Obligations” that arise out of
or under the Loan Documents or the transactions contemplated thereby or that
constitute Bank Product Obligations.

“Operating Account” means a deposit account of the Borrowers maintained at the
Bank that the Borrower Agent designates in writing to the Agent on the Closing
Date as the Borrowers’ “operating account” for purposes hereof in regard to the
receipt and distribution of the proceeds any Borrowings, or such other deposit
account of the Borrowers at the Bank as the Borrower Agent may from time to time
subsequent to the Closing Date so designate in writing to the Agent as such
account.

“Original Closing Date” means March 30, 2016.

“Original Loan and Security Agreement” has the meaning specified in the recitals
hereto.

“Original Loan Documents” has the meaning specified in Section 12.30.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction

 

29



--------------------------------------------------------------------------------

imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.10 or Section 2.11).

“Overadvance” means, as of any date of determination, the amount by which the
aggregate outstanding amount (without duplication) of the Revolving Credit Loans
and the undrawn amount of all unexpired Letters of Credit is greater than the
lesser of (i) the Borrowing Base and (ii) the Revolving Credit Commitments, in
any case, after giving effect to any Reserves applicable thereto.

“Owners” means the owners of the Equity Interests of the Borrowers from time to
time.

“Participant” has the meaning specified in Section 12.7(f).

“Participant Register” has the meaning specified in Section 12.7(f).

“Patents” means patents and patent applications, including (i) all
continuations, divisionals, continuations-in-part, re-examinations, reissues,
and renewals thereof and improvements thereon, (ii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past, present, or future infringements
thereof, (iii) the right to sue for past, present, and future infringements
thereof, and (iv) all rights corresponding thereto throughout the world.

“Payment Conditions” means, at any time of determination with respect to a
proposed payment to fund a Specified Transaction, that (a) no Default or Event
of Default shall have occurred and be continuing or would result from the
consummation of such Specified Transaction, (b) Excess Availability (i) at all
times during the thirty (30) consecutive days immediately preceding the date of
such proposed payment and the consummation of such Specified Transaction,
calculated on a pro forma basis as if such proposed payment was made, and the
Specified Transaction was consummated, on the first day of such period, and
(ii) after giving effect to such proposed payment and such Specified
Transaction, in each case, is not less than 20% of the Aggregate Revolving
Credit Commitment then in effect, and (c) the Borrowers shall have provided the
Agent with calculations demonstrating that the Consolidated Fixed Charge Ratio
of the Loan Parties and their Subsidiaries is greater than 1.25 to 1.00 for the
four fiscal quarter period most recently ended for which Financial Statements
are required to have been delivered to the Agent pursuant to Section 7.11 of
this Agreement (calculated on a pro forma basis as if such proposed payment had
been made and such Specified Transaction had been consummated, in each case, on
the first day of the relevant period.

 

30



--------------------------------------------------------------------------------

“Payment in Full” or “Paid in Full” (or words of similar import) means with
respect to any Obligations, (i) the payment or repayment in full in cash of all
Obligations (other than (A) contingent indemnification obligations as to which
no claim has been asserted and (B) any Bank Product Obligations that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to repaid or cash collateralized in the manner set forth
in clauses (iii) and (iv) below), (ii) in the case of contingent reimbursement
obligations with respect to Letters of Credit, providing Collateralization,
(iii) in the case of Bank Product Obligations (other than Bank Product
Obligations arising from Hedging Agreements), providing Collateralization,
(iv) in the case of Bank Product Obligations arising from Hedging Agreements,
the payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Obligations) under
Hedging Agreements provided by the applicable Bank Product Provider), and
(v) all Commitments related to such Obligations have expired or been terminated.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to the functions thereof.

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA (other than a Multiemployer Plan) which a Borrower
or any ERISA Affiliate sponsors or maintains, or to which it is making or is
obligated to make contributions, or, solely in the case of a multiple employer
plan (as described in Section 4063 or 4064(a) of ERISA), has made contributions
at any time during the immediately preceding five (5) plan years.

“Permits” means, in respect of any Person, all licenses, permits, franchises,
consents, rights, privileges, certificates, authorizations, approvals,
registrations and similar consents granted or issued by any Governmental
Authority to which or by which such Person is bound.

“Permitted Acquisition” means (i) any purchase or other acquisition of all or
substantially all of the assets of (or any division or business line of) any
other Person, or (ii) any purchase or other acquisition (whether by means of a
merger, consolidation, or otherwise) of all or substantially all of the Equity
Interests of any other Person, in each case, so long as (A) the Payment
Conditions are satisfied, (B) if the subject assets or Equity Interests, as
applicable, are being acquired directly by a Loan Party, in connection
therewith, the applicable Loan Party shall have complied with Section 7.20, and
(C) the total consideration payable in respect of all Permitted Acquisitions
(including the proposed acquisition and including, without limitation, all cash
consideration, all Indebtedness for borrowed money payable to the seller in
connection with such acquisition, all Acquired Indebtedness, all earn-outs and
all deferred payment obligations) shall not exceed Fifty Million Dollars
($50,000,000) in the aggregate during any fiscal year of the Borrower Agent.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

31



--------------------------------------------------------------------------------

“Permitted Hedging Agreement” means a Hedging Agreement made by a Borrower in
the ordinary course of its business in accordance with the reasonable
requirements of its business, and not for speculative purposes, provided that
total notional amount of all such Permitted Hedging Agreements at any time does
not exceed One Hundred Million Dollars ($100,000,000) in the case of all Hedging
Agreements, and in any such case, and if the counterparty to such Permitted
Hedging Agreement is not a Lender or an Affiliate of a Lender, such Permitted
Hedging Agreement shall be unsecured (except for Permitted Liens of the type
described in clause (xx) of the definition thereof).

“Permitted Holders” means each of: (i) the directors, executive officers and
other management personnel of the Borrowers and their Subsidiaries on the
Closing Date, (ii) any other holder of a direct or indirect Equity Interest in
TTD that holds such interest as of the Original Closing Date and is disclosed to
the Agent prior to the Original Closing Date, and (iii) any group (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) of which Persons
described in the foregoing clauses (i) and (ii) are members; provided that,
without giving effect to the existence of such group or any other group, the
Persons described in clauses (i) and (ii), collectively, beneficially own Voting
Stock representing 50% or more of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of TTD (determined on
a fully diluted basis but without giving effect to contingent voting rights not
yet vested) then held by such group.

“Permitted Investments” has the meaning specified in Section 8.11.

“Permitted Liens” means the following:

(i) Liens created hereunder and by the Security Documents;

(ii) Liens securing Indebtedness permitted by Section 8.1(iii), provided that
(A) such Liens shall be created substantially simultaneously with the
acquisition of such assets or within 180 days after the acquisition or the
completion of the construction or improvements thereof, (B) such Liens do not at
any time encumber any assets other than the assets financed by such
Indebtedness, and (C) the principal amount of Indebtedness secured by any such
Lien shall at no time exceed the cost of acquiring, constructing or improving
such assets;

(iii) Liens on any property or asset of the Borrowers or their Subsidiaries
existing on the Original Closing Date and set forth on Schedule 8.9 and any Lien
granted as a replacement or substitute therefor; provided that any such
replacement or substitute Lien (A) does not secure an aggregate principal amount
of Indebtedness, if any, greater than that secured on the Original Closing Date
and (B) does not encumber any property in any material manner other than the
property that secured such original Indebtedness (or would have been required to
secure such original Indebtedness pursuant to the terms thereof);

(iv) Liens assumed by any Loan Party or its Subsidiaries in connection with a
Permitted Acquisition that secure Acquired Indebtedness permitted under Section
8.1(xii);

(v) (A) Liens securing Term Loan Indebtedness subject, at all times, to an
Intercreditor Agreement, and (B) Liens on fee-owned Real Property securing Real
Property Indebtedness, provided that (x) such Liens shall be created
substantially simultaneously with the

 

32



--------------------------------------------------------------------------------

acquisition of such Real Property, (y) such Liens do not at any time encumber
any assets other than the Real Property financed by such Real Property
Indebtedness, and (z) the principal amount of Real Property Indebtedness secured
by any such Lien shall at no time exceed the cost of acquiring, constructing or
improving such assets;

(vi) Liens securing judgments that do not constitute an Event of Default under
Section 10.1 and notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings and in
respect of which the applicable Borrower or Subsidiary has set aside on its
books reserves in accordance with GAAP with respect thereto;

(vii) Liens solely on any cash earnest money deposits made by the Borrowers or
any Subsidiary in connection with any letter of intent or other agreement in
respect of any Permitted Investment;

(viii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods in the ordinary course of business;

(ix) Liens for taxes, assessments and other governmental charges or levies not
yet delinquent or that are being contested by a Borrower or the applicable
Subsidiary in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are being maintained in accordance with GAAP;

(x) Liens imposed by law, including landlord’s, carriers’, warehousemen’s.
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business securing obligations that are not overdue by
more than thirty (30) days or that are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
being maintained in accordance with GAAP, but excluding any Liens arising under
Section 303(k) or 4068 of ERISA or Section 430(k) of the Internal Revenue Code;

(xi) (A) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other similar laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations, other
than any Liens arising under 303(k) or 4068 of ERISA or Section 430(k) of the
Internal Revenue Code, and (B) pledges and deposits and other Liens securing
liability for reimbursement or indemnification obligations of (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance to
the Borrowers or any of their Subsidiaries;

(xii) deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capitalized Lease Obligations), statutory
obligations, surety and appeal bonds, performance and return of money bonds,
bids, leases, government contracts, trade contracts, agreements with utilities,
and other obligations of a like nature (including letters of credit in lieu of
any such bonds or to support the issuance thereof) incurred by a Borrower or any
of its Subsidiaries in the ordinary course of business, including those incurred
to secure health, safety and environmental obligations in the ordinary course of
business;

 

33



--------------------------------------------------------------------------------

(xiii) zoning restrictions, easements, encroachments, licenses, restrictions or
covenants on the use of any Real Property which do not materially impair either
the use of such Real Property in the operation of the business of the applicable
Borrower or its Subsidiaries or the value of such Real Property;

(xiv) rights of general application reserved to or vested in any Governmental
Authority to control or regulate any Real Property, or to use any Real Property
in a manner which does not materially impair the use of such Real Property for
the purposes for which it is held by a Borrower or any of its Subsidiaries;

(xv) any interest or title of a lessor or sublessor under any leases or
subleases entered into by a Borrower or any of its Subsidiaries in the ordinary
course of business;

(xvi) rights of set-off, banker’s lien, netting agreements and other Liens
arising by operation of law or by of the terms of documents of banks or other
financial institutions in relation to the maintenance of administration of
deposit accounts, securities accounts, cash management arrangements or in
connection with the issuance of letters of credit, bank guarantees or other
similar instruments;

(xvii) leases or subleases, any licenses granted pursuant to an Intercompany
License Agreement and non-exclusive licenses or sublicenses (including with
respect to intellectual property and software) granted to others in the ordinary
course of business that do not interfere in any material respect with the
business of the Loan Parties, taken as a whole;

(xviii) Liens solely on any cash earnest money deposits made by a Borrower or
any of its Subsidiaries in connection with any letter of intent or other
agreement in respect of any Investment permitted by this Agreement;

(xix) Liens arising from precautionary Uniform Commercial Code financing
statements;

(xx) Liens on cash collateral in an aggregate amount not to exceed $1,000,000 at
any time and securing obligations arising under Permitted Hedging Agreements;

(xxi) Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code, or any comparable or successor provision, on items in the
course of collection, (B) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business; or
(C) in favor of banking or other financial institutions or entities, or
electronic payment service providers, arising as a matter of law encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking or finance industry;

(xxii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(xxiii) Liens on insurance policies and the proceeds thereof granted in the
ordinary course of business to secure the financing of insurance premiums with
respect thereto;

 

34



--------------------------------------------------------------------------------

(xxiv) Liens on motor vehicles of the Loan Parties or any of their Subsidiaries
granted in the ordinary course of business; and

(xxv) other Liens which do not secure Indebtedness for borrowed money or letters
of credit and as to which the aggregate amount of the obligations secured
thereby does not exceed $1,000,000;

provided, that except as provided in any one or more of clauses (i) through (v)
above, the term “Permitted Liens” shall not include any Lien securing
Indebtedness for borrowed money. The designation of a Lien as a Permitted Lien
shall not limit or restrict the ability of the Agent to establish any Reserve
relating thereto.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization, joint
stock company, association, corporation, institution, entity, party or
government (including any division, agency or department thereof) or any other
legal entity, whether acting in an individual, fiduciary or other capacity, and,
as applicable, the successors, heirs and assigns of each.

“Plan” means any employee benefit plan, as defined in Section 3(3) of ERISA (and
including any plan that is not subject to ERISA pursuant to Section 4(b)(4)
thereof), which is maintained or contributed to by a Borrower or with respect to
which a Borrower has any liability (whether actual or contingent).

“Pledged Companies” means each Person listed on Schedule 3.5 as a “Pledged
Company”, together with each other Person, all or a portion of whose Equity
Interests are acquired or otherwise owned by any Loan Party after the Closing
Date and is required to be pledged pursuant to Section 7.20.

“Pledged Interests” means all of each Loan Party’s right, title and interest in
and to all of the Equity Interests now owned or hereafter acquired by such Loan
Party, regardless of class or designation, including in each of the Pledged
Companies, and all substitutions therefor and replacements thereof, all proceeds
thereof and all rights relating thereto, also including any certificates
representing the Equity Interests, the right to receive any certificates
representing any of the Equity Interests, all warrants, options, share
appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing.

“Pledged Interests Addendum” means a Pledged Interests Addendum to this
Agreement or the Guarantor Security Agreement, in form and substance reasonably
satisfactory to the Agent.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank as its prime rate for loans denominated in Dollars at its
office in New York, New York with each change in Prime Rate to be effective from
and including the date on which such change is publicly announced as being
effective.

 

35



--------------------------------------------------------------------------------

“Prohibited Transaction” has the meaning specified in Section 6.1(x)(vi).

“Pro Rata Share” of any amount means, with respect to any Lender, a fraction
(expressed as a percentage) (i) at any time before the Termination Date, the
numerator of which is the aggregate Commitments of such Lender and the
denominator of which is the aggregate amount of the Commitments of all the
Lenders, and (ii) at any time on and after the Termination Date, the numerator
of which is the aggregate unpaid principal amount of the Revolving Credit Loans
made by such Lender and the denominator of which is the aggregate unpaid
principal amount of all Revolving Credit Loans at such time. The initial Pro
Rata Share of such Lender in respect of the Aggregate Revolving Loan Commitment
and the Revolving Credit Loans is shall be as set forth opposite such Lender’s
name on Annex A or in the Assignment and Acceptance pursuant to which such
Lender becomes a party hereto, as applicable.

“Protective Advance” has the meaning specified in Section 2.15.

“Publisher” means a Person that offers advertising inventory on a Media Outlet
where such inventory is owned (prior to placement and sale of such inventory),
controlled, maintained or managed by such Person.

“Qualification” or “Qualified” means, with respect to any report of independent
public accountants covering Financial Statements, a material qualification to
such report (i) resulting from a limitation on the scope of examination of such
Financial Statements or the underlying data, (ii) as to the capability of a
Borrower or any other Loan Party to continue operations as a going concern or
(iii) which could be eliminated by changes in Financial Statements or notes
thereto covered by such report (such as by the creation of or increase in a
reserve or a decrease in the carrying value of assets) and which if so
eliminated by the making of any such change and after giving effect thereto
would result in a Default or an Event of Default. Notwithstanding the foregoing,
any report that is subject to a “going concern” statement, explanatory note or
like qualification or exception resulting solely from an upcoming maturity date
occurring within one year from the time such opinion is delivered or anticipated
(but not actual) shall not be deemed “Qualified” or issued with a
“Qualification.”

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding Ten Million Dollars ($10,000,000) (or
whatever greater or lesser sum as is then prescribed for such purposes under the
Commodity Exchange Act) at the time that the relevant Guaranty or grant of the
relevant security interest becomes effective with respect to such Swap
Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified IPO” means the equity issuance by TTD in connection with the
underwritten primary public offering of its common stock pursuant to that
certain registration statement filed with the Securities and Exchange Commission
effective September 20, 2016, in accordance with the Securities Act of 1933, as
amended.

 

36



--------------------------------------------------------------------------------

“Real Property” means any real property owned or leased by a Borrower or any
Subsidiary of a Borrower.

“Real Property Indebtedness” means Indebtedness of the Loan Parties consisting
of non-recourse Indebtedness secured solely by the Real Property being financed
by such Indebtedness, on terms and conditions reasonably satisfactory to the
Agent; provided that (i) no Event of Default shall have occurred and be
continuing at the time of, or would be caused by the incurrence of, such
Indebtedness, and (ii) the aggregate principal amount of such Indebtedness shall
not exceed, at any one time, the result of (A) Thirty Million Dollars
($30,000,000), minus (B) the aggregate principal amount of Term Loan
Indebtedness then outstanding.

“Receivables” means all present and future accounts (as defined in Article 9 of
the UCC), including, whether or not constituting “accounts” (as defined in the
UCC), any rights to payment for the sale or lease of goods or rendition of
services.

“Recipient” means (i) the Agent, or (ii) any Lender or (iii) any Letter of
Credit Issuer, as applicable.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as (i) such refinancings, renewals, or extensions do not
result in an increase in the principal amount of the Indebtedness so refinanced,
renewed, or extended, other than by the amount of premiums paid thereon, the
fees and expenses incurred in connection therewith, any accrued and unpaid
interest and by the amount of unfunded commitments with respect thereto,
(ii) such refinancings, renewals, or extensions do not result in a shortening of
the final stated maturity or the average weighted maturity (measured as of the
refinancing, renewal, or extension) of the Indebtedness so refinanced, renewed,
or extended, nor are they on terms or conditions that, taken as a whole, are
materially adverse to the interests of the Lenders, (iii) if the Indebtedness
that is refinanced, renewed, or extended was subordinated in right of payment to
the Obligations, then the terms and conditions of the refinancing, renewal, or
extension must include subordination terms and conditions that are not less
favorable to the Lenders as those that were applicable to the refinanced,
renewed, or extended Indebtedness in any material respect, (iv) the Indebtedness
that is refinanced, renewed, or extended is not recourse to any Person that is
liable on account of the Obligations other than those Persons which were
obligated with respect to the Indebtedness that was refinanced, renewed, or
extended, (v) if the Indebtedness that is refinanced, renewed or extended was
unsecured, such refinancing, renewal or extension shall be unsecured, and
(vi) if the Indebtedness that is refinanced, renewed, or extended was secured
(A) such refinancing, renewal, or extension shall be secured by substantially
the same or less collateral as secured such refinanced, renewed or extended
Indebtedness on terms no less favorable to the Agent or the Lenders and (B) the
Liens securing such refinancing, renewal or extension shall not have a priority
more senior than the Liens securing such Indebtedness that is refinanced,
renewed or extended.

“Reportable Event” means any of the events described in Section 4043(c) of
ERISA, other than a reportable event for which the thirty-day notice requirement
to the PBGC has been waived.

 

37



--------------------------------------------------------------------------------

“Required Lenders” means (i) before the Termination Date, the Lenders holding
more than fifty percent (50%) of the aggregate Commitments at such time and
(ii) on and after the Termination Date, the Lenders holding more than fifty
percent (50%) of the sum of (A) the aggregate unpaid principal amount of the
Revolving Credit Loans at such time, plus (B) the aggregate undrawn amount of
all unexpired Letters of Credit; provided, that (x) the Commitments and
Revolving Credit Loans of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders, and (y) at any time there are two or more
Lenders (who are not Affiliates of one another), “Required Lenders” must include
at least two (2) Lenders (who are not Affiliates of one another).

“Requirement of Law” means (i) the Governing Documents, (ii) any applicable law,
treaty, rule, regulation, order or determination of an arbitrator, court or
other Governmental Authority or (iii) any franchise, license, lease, permit,
certificate, authorization, qualification, easement, right of way, or other
right or approval binding on a Loan Party or any of its property.

“Reserves” means the sum (without duplication) of (i) any Bank Product Reserve;
(ii) any Dilution Reserve; (iii) any Media Funds Reserves; and (iv) those other
reserves that the Agent deems necessary or appropriate, in its Permitted
Discretion and subject to Section 2.1(b), to establish and maintain (including,
without limitation, reserves with respect to sums that any Loan Party or its
Subsidiaries are required to pay under this Agreement or any other Loan Document
(such as taxes, assessments, insurance premiums, or, in the case of leased
assets, rents or other amounts payable under such leases) and has failed to pay
within thirty (30) days of the applicable due date thereof).

“Responsible Officer” means, with respect to any Loan Party, the chairman,
president, chief executive officer, chief financial officer, chief operating
officer, vice president, secretary, treasurer, controller or any other
individual designated in writing to the Agent by an existing Responsible Officer
of such Loan Party as an authorized signatory of any certificate or other
document to be delivered hereunder.

“Revolving Credit Commitment” means the commitment of each Lender to make
Revolving Credit Loans and to participate in the making of Swingline Loans,
Protective Advances, Overadvances and the risks of Letters of Credit pursuant
hereto, subject to the terms and conditions set forth herein, in up to the
maximum amount specified for such Lender on Annex A, as it may change from time
to time pursuant to Section 2.16 and Section 12.7, and in a maximum aggregate
amount not to exceed, as to all such Lenders, the Aggregate Revolving Credit
Commitment.

“Revolving Credit Loans” has the meaning specified in Section 2.1(a).

“Revolving Credit Note” and “Revolving Credit Notes” have the respective
meanings specified in Section 2.1(c).

“Secured Parties” mean the Agent, the Letter of Credit Issuer, the Lenders, and
any Bank Product Providers.

“Security Documents” means this Agreement, any Guarantor Security Agreement, the
Intellectual Property Security Agreement, each Mortgage (if any), any Control
Agreement and any other agreement delivered in connection herewith which
purports to grant a Lien in favor of the Agent or any other Secured Party to
secure all or any of the Obligations.

 

38



--------------------------------------------------------------------------------

“Settlement” has the meaning specified in Section 2.3(i).

“Settlement Date” has the meaning specified in Section 2.3(i).

“Solvent” means, when used with respect to any Person, that as of the date as to
which such Person’s solvency is to be measured: (i) the fair saleable value of
its assets is in excess of (A) the total amount of its liabilities (including
contingent, subordinated, absolute, fixed, matured, unmatured, liquidated and
unliquidated liabilities) and (B) the amount that will be required to pay the
probable liability of such Person on its debts as such debts become absolute and
matured; (ii) it has sufficient capital to conduct its business; and (iii) it is
able to meet its debts as they mature.

“Specified Event of Default” means any Event of Default under Section 10.1(a),
Section 10.1(b) (solely with respect to Article 9), or Section 10.1(c).

“Specified Transaction” means any Permitted Acquisition, any Investment made
pursuant to Section 8.11(iv), or repurchase, retirement or acquisition of Equity
Interests of the Borrower Agent pursuant to Section 8.10(iv)(b).

“SSP” means a Person representing or managing a Publisher’s advertising
inventory.

“State Licensing Laws” means all applicable statutes, laws, regulations and
rules that may be enforced by any Governmental Authority of any State of the
United States, relating to licensing or registration in connection with the sale
or issuance of checks, drafts, money orders, travelers checks or other payment
instruments, whether or not negotiable, and/or the transmission of funds by
electronic or other means, and/or the sale or issuance of stored value cards or
devices.

“Subordinated Debt” means unsecured Indebtedness of a Borrower or a Subsidiary
of a Borrower incurred in connection with a bona fide equity financing that
(i) is expressly subordinated and junior in right of payment to Payment in Full
of all Obligations pursuant to a Subordination Agreement, (ii) does not require
or permit any cash payment of interest in respect thereof, (iii) does not
require any cash payment or prepayment of principal in respect thereof, or any
cash redemption thereof, at any time prior the date that is 91 days after the
Termination Date, and (iv) is otherwise reasonably satisfactory to the Agent.

“Subordination Agreement” means an agreement among the Agent, the applicable
Borrower or Subsidiary of the Borrower and the holder of any Subordinated Debt,
pursuant to which such Indebtedness is made subordinate in right of payment to
Payment in Full of all Obligations on terms reasonably satisfactory to the
Agent.

“Subsidiary” means, as to any Person, any Entity in which that Person directly
or indirectly owns or controls more than fifty percent (50%) of the outstanding
Voting Interests.

 

39



--------------------------------------------------------------------------------

“Super Majority Lenders” means (i) before the Termination Date, the Lenders
holding more than 66 2/3% of the aggregate Commitments at such time and (ii) on
and after the Termination Date, the Lenders holding more than 66 2/3% of the sum
of (A) the aggregate unpaid principal amount of the Revolving Credit Loans at
such time, plus (B) the aggregate undrawn amount of all unexpired Letters of
Credit; provided, that (x) the Commitments and Revolving Credit Loans of any
Defaulting Lender shall be disregarded in the determination of the Super
Majority Lenders, and (y) at any time there are two or more Lenders (who are not
Affiliates of one another), “Super Majority Lenders” must include at least two
(2) Lenders (who are not Affiliates of one another).

“Swap Obligation” means with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Loan” means any borrowing of Revolving Credit Loans funded with
Swingline Lender’s funds pursuant to Section 2.3(h), until such Borrowing is
settled among the Lenders pursuant to Section 2.3(h).

“Swingline Lender” means the Bank.

“Swingline Note” has the meaning given such term in Section 2.3(h).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Term Loan Indebtedness” means Indebtedness of the Loan Parties consisting of a
term loan facility, on terms and conditions reasonably satisfactory to the
Agent; provided that (i) no Event of Default shall have occurred and be
continuing at the time of, or would be caused by the incurrence of, such
Indebtedness, (ii) the terms of such Indebtedness are not more restrictive than
the terms and conditions of this Agreement and the other Loan Documents, unless
the Borrowers enter into an amendment to this Agreement adding such additional
restrictions, (iii) such Indebtedness shall mature after the Termination Date
and may have an All-In Yield that is greater than the All-In Yield applicable to
the Revolving Credit Loans and Commitments hereunder, (iv) such Indebtedness
shall at all times be subject to an Intercreditor Agreement, and (v) the
aggregate principal amount of such Indebtedness shall not exceed, at any one
time, the result of (A) Thirty Million Dollars ($30,000,000), minus (B) the
aggregate principal amount of Real Property Indebtedness Debt then outstanding.

“Termination Date” means the earlier of (i) the fifth (5th) annual anniversary
of the Closing Date or (ii) the date of termination of the Commitments as
provided for herein.

“Termination Event” means (i) a Reportable Event with respect to any Pension
Plan; (ii) the withdrawal of a Borrower or any ERISA Affiliate from a Pension
Plan during a plan year in which it was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as a
withdrawal under Section 4062(e) of ERISA; (iii) a Borrower’s receipt of notice
of intent to terminate a Pension Plan in a distress termination

 

40



--------------------------------------------------------------------------------

(as described in Section 4041(c) of ERISA); (iv) the institution by the PBGC of
proceedings to terminate a Pension Plan under Section 4042 of ERISA; (v) the
occurrence of any event or condition that constitutes grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Pension Plan; (vi) the filing of notice by the plan administrator of intent
to terminate a Multiemployer Plan pursuant to Section 4041A of ERISA or any
termination of a Multiemployer Plan pursuant to such section; (vii) the partial
or complete withdrawal, within the meaning of Sections 4203 or 4205 of ERISA, of
a Borrower or any ERISA Affiliate from a Multiemployer Plan; (viii) a Borrower’s
receipt of notice that a Multiemployer Plan is “insolvent” within the meaning of
Section 4245(b) of ERISA; or (ix) the imposition of any liability under Title IV
of ERISA, other than for premiums due but not delinquent, upon a Borrower or any
ERISA Affiliate.

“Trademarks” means any and all trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks and service mark
applications, including (A) all renewals thereof, (B) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (C) the right to sue for past, present and future infringements and
dilutions thereof, (F) the goodwill symbolized by the foregoing or connected
therewith, and (E) all rights corresponding thereto throughout the world.

“Type” means a Base Rate Advance or a LIBOR Rate Advance.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York provided, however, that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interest in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect on or after
the date hereof in any other jurisdiction, then the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 4.11(f).

“U.S. Treasury Regulations” means the regulations, including temporary
regulations, promulgated by the United States Treasury Department under the
Internal Revenue Code, as such regulations may be amended from time to time
(including the corresponding provisions of any future regulations).

“Value” means, in respect of Eligible Receivables, the gross face amount of such
Receivables less without duplication for any reduction or deduction already
made, the sum of (i) sales, excise or similar taxes included in the amount
thereof and (ii) returns and credit, trade or volume or other discounts, claims,
credits, charges and allowances of any nature at any time issued, owing,
granted, outstanding, available or claimed with respect thereto.

 

41



--------------------------------------------------------------------------------

“Voting Interests” means Equity Interests having ordinary voting power for the
election of the Governing Body of such Person.

“Withholding Agent” means any Loan Party and the Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.2 Accounting Terms and Determinations. Unless otherwise defined or
specified herein, all accounting terms used in this Agreement shall be construed
in accordance with GAAP, applied on a basis consistent in all material respects
with the Financial Statements delivered to the Agent on or before the Closing
Date; provided that, notwithstanding anything to the contrary herein, all
accounting or financial terms used herein will be construed, and all financial
computations pursuant hereto will be made, without giving effect to any election
under Statement of Financial Accounting Standards Board Accounting Standards
Codification 825-10 (or any other Statement of Financial Accounting Standards
Board Accounting Standards Codification having a similar effect) to value any
Indebtedness or other liabilities of the Borrowers or any Subsidiary at “fair
value,” as defined therein. All accounting determinations for purposes of
determining compliance with the covenants contained herein shall be made in
accordance with GAAP as in effect on the Closing Date and applied on a basis
consistent in all material respects with the audited Financial Statements
delivered to the Agent on or before the Closing Date. The Financial Statements
required to be delivered hereunder from and after the Closing Date, and all
financial records, shall be maintained in accordance with GAAP. In the event
that any Accounting Change (as defined below) occurs and such change results in
a change in the method of calculation of financial covenants, standards or terms
in this Agreement, then upon the written request of the Borrower Agent (acting
upon the request of the Borrowers) or the Agent (acting upon the request of the
Required Lenders), the Borrowers, the Agent and the Lenders will enter into good
faith negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Change with the desired result that the
criteria for evaluating the Borrowers’ financial condition will be the same
after such Accounting Change as if such Accounting Change had not occurred;
provided that provisions of this Agreement in effect on the date of such
Accounting Change will be calculated as if no such Accounting Change had
occurred until the effective date of such amendment. “Accounting Change” means
(i) any change in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or (ii) any
change in the application of GAAP by the Borrowers.

SECTION 1.3 UCC Terms. All terms used herein and defined in the UCC shall have
the meanings given them therein unless otherwise defined herein. Without
limitation of the foregoing, the terms “accounts,” “chattel paper,”
“instruments,” “general intangibles,” “payment intangibles,” “commercial tort
claims,” “securities,” “investment property,”

 

42



--------------------------------------------------------------------------------

“documents,” “supporting obligations,” “deposit accounts,” “software,” “security
entitlements,” “letter of credit rights,” “inventory,” “equipment”, “fixtures”
and “proceeds” as and when used in the description of Collateral (and not
otherwise capitalized and defined herein), shall have the meanings given to such
terms in Articles 8 or 9 (as applicable) of the UCC.

SECTION 1.4 Other Terms; Headings. An Event of Default shall “continue” or be
“continuing” unless and until such Event of Default has been cured or waived in
writing by the Agent and the Required Lenders (or all Lenders, as applicable).
The headings and the Table of Contents are for convenience only and shall not
affect the meaning or construction of any provision of this Agreement. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (i) any definition of or reference to any
agreement, instrument or other document herein or in any other Loan Document
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (iv) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (v) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (vi) time
of day means time of day New York, New York, except as otherwise expressly
provided, and (vi) the “discretion” of the Agent, the Required Lenders or the
Lenders means the sole and absolute discretion of such Person(s). Any reference
to any law will include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation means unless otherwise specified, such law or regulation as amended,
modified or supplemented from time to time. All calculations of Value, making of
Revolving Credit Loans, issuances of Letters of Credit and payments of
Obligations shall be in Dollars and, unless the context otherwise requires, all
determinations (including calculations of the Borrowing Base and the Financial
Covenant) made from time to time under the Loan Documents shall be made in light
of the circumstances existing at such time. Borrowing Base calculations shall be
consistent with historical methods of valuation and calculation and otherwise
reasonably satisfactory to the Agent. No provision of any Loan Documents shall
be construed against any party by reason of such party having, or being deemed
to have, drafted the provision. Whenever the phrase “to the knowledge of” or
words of similar import are used in any Loan Documents, it means actual
knowledge of a Responsible Officer of the applicable Loan Party or knowledge
that such Responsible Officer would have obtained if he or she had engaged in
good faith and diligent performance of his or her duties, including reasonably
specific inquiries of employees or agents and a good faith attempt to ascertain
the matter to which such phrase relates.

 

43



--------------------------------------------------------------------------------

ARTICLE II.

THE CREDIT FACILITIES

SECTION 2.1 The Revolving Credit Loans.

(a) Revolving Credit Loans; Borrowing Base. Each Lender agrees (severally, not
jointly or jointly and severally), subject to Section 2.5(a) and the other terms
and conditions of this Agreement, to make revolving credit loans (together with
the Swingline Loans, Protective Advances and Overadvances, the “Revolving Credit
Loans”) to the Borrowers, from time to time from the Closing Date to but
excluding the Termination Date, at the Borrower Agent’s request to the Agent, in
an amount at any one time outstanding not to exceed the lesser of (i) such
Lender’s Revolving Credit Commitment, or (ii) such Lender’s Pro Rata Share of an
aggregate principal amount at any one time outstanding which, when combined with
the aggregate undrawn amount of all unexpired Letters of Credit, does not exceed
the lesser of (x) the Aggregate Revolving Credit Commitment and (y) the
Borrowing Base at such time. On the Closing Date, all “Revolving Credit Loans”
(as defined in the Original Loan and Security Agreement) outstanding under the
Original Loan and Security Agreement (the “Existing Revolving Loans”) shall be
converted into Revolving Credit Loans hereunder, it being understood that no
repayment of the Existing Revolving Loans is being effected hereby, but merely
an amendment, restatement, and renewal in accordance with the terms hereof. On
the Closing Date, the Lenders shall effect a settlement (pursuant to Section
2.3(i) or as may otherwise be agreed upon by the applicable Lenders) of the
Existing Revolving Loans so as to cause each Lender to hold its Pro Rata Share
(calculated pursuant to clause (i) of such definition) thereof.

(b) The Agent, at any time in the exercise of its Permitted Discretion, may
(i) establish and increase or decrease Reserves against Eligible Receivables,
the Borrowing Base and the Aggregate Revolving Credit Commitment, (ii) reduce
the advance rates against Eligible Receivables, or thereafter increase such
advance rates to any level equal to or below the advance rates in effect on the
Closing Date and (iii) impose additional restrictions (or eliminate the same) to
the standards of eligibility set forth in the definitions of “Eligible
Receivables.” The amount of any Reserve established by the Agent, and any
changes to the eligibility criteria set forth in the definitions of Eligible
Receivables, shall have a reasonable relationship to the event, condition, other
circumstance, or fact that is the basis for such reserve and shall not be
duplicative of any other reserve established and currently maintained.

(c) The Revolving Credit Loans made by each Lender may, at the request of such
Lender, be evidenced by a single promissory note payable to the order of such
Lender, substantially in the form of Exhibit A-1 (as amended, restated,
supplemented or otherwise modified from time to time, a “Revolving Credit Note”
and, collectively, the “Revolving Credit Notes”), executed by the Borrowers and
delivered to such Lender, in a stated maximum principal amount equal to such
Lender’s Revolving Credit Commitment.

(d) Payment. The Borrowers hereby promise to pay all of the Revolving Credit
Loans and all other Obligations (including, without limitation, principal,
interest, fees, costs, and expenses payable under this Agreement and the other
Loan Documents) in full on the Termination Date or, if earlier, on the date on
which the Revolving Credit Loans and the Obligations (other than Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement. The
Borrowers may borrow, repay and reborrow Revolving Credit Loans, in whole or in
part, in accordance with the terms hereof prior to the Termination Date.

 

44



--------------------------------------------------------------------------------

SECTION 2.2 [Reserved]

SECTION 2.3 Procedure for Borrowing; Notices of Borrowing; Notices of
Continuation; Notices of Conversion.

(a) Borrowing. Each Borrowing of a Revolving Credit Loan (each, a “Borrowing”)
shall be made on notice, given not later than 2:00 p.m. (New York time) on the
third Business Day prior to the date of the proposed Borrowing in the case of a
LIBOR Rate Advance, and not later than 2:00 p.m. (New York time) on the date of
the proposed Borrowing in the case of a Base Rate Advance, by the Borrower Agent
to the Agent; provided that any Borrowing made on the Closing Date must be made
as a Base Rate Advance unless the Borrower Agent shall have given the notice
required for a LIBOR Rate Advance under Section 2.3(d) and provided an indemnity
letter extending the benefits of Section 4.10 to Lenders in respect of such
Borrowing. Each such notice of a Borrowing shall be by telephone, confirmed
immediately in writing (by electronic transmission or otherwise as permitted
hereunder), substantially in the form of Exhibit B (a “Notice of Borrowing”),
specifying therein the requested (i) date of such Borrowing, (ii) the Type of
Advance comprising such Borrowing, (iii) the aggregate principal amount of such
Borrowing and (iv) the Interest Period, in the case of a LIBOR Rate Advance.

(b) LIBOR Rate Advances. With respect to any Borrowing consisting of a LIBOR
Rate Advance, the Borrower Agent may, subject to the provisions of
Section 2.3(d) and so long as all the conditions set forth in Article V have
been fulfilled, elect to maintain such Borrowing or any portion thereof as a
LIBOR Rate Advance by selecting a new Interest Period for such Borrowing, which
new Interest Period shall commence on the last day of the Interest Period then
ending. Each selection of a new Interest Period (a “Continuation”) shall be made
by notice given not later than 2:00 p.m. (New York time) on the third Business
Day prior to the date of any such Continuation by the Borrower Agent to the
Agent. Such notice by the Borrower Agent of a Continuation shall be by
telephone, confirmed immediately in writing (by electronic transmission or
otherwise as permitted hereunder), substantially in the form of Exhibit C (a
“Notice of Continuation/Conversion”), specifying whether the Advance subject to
the requested Continuation comprises part (or all) of the Revolving Credit Loans
and the requested (i) date of such Continuation, (ii) the new Interest Period
and (iii) aggregate amount of the Advance subject to such Continuation, which
shall comply with all limitations on Revolving Credit Loans hereunder. Unless,
on or before 2:00 p.m. (New York time) of the third Business Day prior to the
expiration of an Interest Period, the Agent shall have received a Notice of
Continuation/Conversion from the Borrower Agent for the entire Borrowing
consisting of the LIBOR Rate Advance outstanding during such Interest Period,
any amount of such Advance comprising such Borrowing remaining outstanding at
the end of such Interest Period (or any portion of such Advance not covered by a
timely Notice of Continuation/Conversion) shall, upon the expiration of such
Interest Period, be Converted to a Base Rate Advance.

(c) Conversions. The Borrower Agent may on any Business Day by giving a Notice
of Continuation/Conversion to the Agent, and subject to the provisions of
Section 2.3(d), Convert the entire amount of or a portion of an Advance of one
Type into an Advance of another Type; provided, however, that any Conversion of
a LIBOR Rate Advance into a Base Rate Advance shall be made on, and only on, the
last day of an Interest Period for such LIBOR Rate Advance. Each such Notice of
Continuation/Conversion shall be given not later than 2:00 p.m.

 

45



--------------------------------------------------------------------------------

(New York time) on the Business Day prior to the date of any proposed Conversion
into a Base Rate Advance and on the third Business Day prior to the date of any
proposed Conversion into a LIBOR Rate Advance. Subject to the restrictions
specified above, each Notice of Continuation/Conversion shall be by telephone,
confirmed immediately in writing (by electronic transmission or otherwise as
permitted hereunder), specifying (i) the requested date of such Conversion,
(ii) the Type of Advance to be Converted, (iii) the requested Interest Period,
in the case of a Conversion into a LIBOR Rate Advance, and (iv) the amount of
such Advance to be Converted and whether such amount comprises part (or all) of
the Revolving Credit Loans. Each Conversion shall be in an aggregate amount not
less than Two Million Dollars ($2,000,000) or an integral multiple of Five
Hundred Thousand Dollars ($500,000) in excess thereof.

(d) Limitations on Use of LIBOR Rate. Anything in subsection (b) or (c) above to
the contrary notwithstanding,

(i) if, at least one (1) Business Day before the date of any requested LIBOR
Rate Advance, the introduction of or any change in or in the interpretation of
any law or regulation makes it unlawful, or any central bank or other
Governmental Authority asserts that it is unlawful, for the Lenders or any of
its Affiliates to perform its obligations hereunder to make a LIBOR Rate Advance
or to fund or maintain a LIBOR Rate Advance hereunder (including in the case of
a Continuation or a Conversion), the Agent shall promptly give written notice of
such circumstance to the Borrower Agent, and the right of the Borrower Agent to
select a LIBOR Rate Advance for such Borrowing or any subsequent Borrowing
(including a Continuation or a Conversion) shall be suspended until the
circumstances causing such suspension no longer exist, and any Advance
comprising such requested Borrowing (or Continuation or Conversion) shall be a
Base Rate Advance;

(ii) if, at least one (1) Business Day before the first day of any Interest
Period, the Agent is unable to determine the LIBOR Rate for LIBOR Rate Advances
comprising any requested Borrowing, Continuation or Conversion, the Agent shall
promptly give written notice of such circumstance to the Borrower Agent, and the
right of the Borrower Agent to select or maintain LIBOR Rate Advances for such
Borrowing (or Continuing or Conversion) or any subsequent Borrowing shall be
suspended until the Agent shall notify the Borrower Agent that the circumstances
causing such suspension no longer exist, and any Advance comprising such
Borrowing (or Continuation or Conversion) shall be a Base Rate Advance;

(iii) if any Lender shall, at least one (1) Business Day before the date of any
requested Borrowing or Continuation of, or Conversion into, a LIBOR Rate
Advance, notify the Agent and the Borrower Agent that the LIBOR Rate for
Advances comprising such Borrowing, Continuation or Conversion will not
adequately reflect the cost to such Lender of making or funding Advances for
such Borrowing, the right of the Borrower Agent to select LIBOR Rate Advances
shall be suspended until the Agent shall notify the Agent and the Borrower Agent
that the circumstances causing such suspension no longer exist, and any Advance
comprising such Borrowing (or Continuation or Conversion) shall be a Base Rate
Advance;

 

46



--------------------------------------------------------------------------------

(iv) there shall not be outstanding at any time more than five (5) Borrowings
which consist of LIBOR Rate Advances;

(v) each Borrowing which consists of LIBOR Rate Advances shall be in an amount
equal to Two Million Dollars ($2,000,000) or a whole multiple of Five Hundred
Thousand Dollars ($500,000) in excess thereof; and

(vi) if a Default or Event of Default has occurred and is continuing, no LIBOR
Rate Advances may be borrowed or continued as such and no Base Rate Advance may
be Converted into a LIBOR Rate Advance.

(e) Effect of Notice. Each Notice of Borrowing and each Notice of
Continuation/Conversion shall be irrevocable and binding on the Borrowers. The
Borrowers agree to indemnify the Agent and the Lenders against any loss, cost or
expense incurred by the Agent or any Lender as a result of (i) default by the
Borrowers in making a Borrowing of, Conversion into or Continuation of a LIBOR
Rate Advance after the Borrower Agent has given notice requesting the same,
(ii) default by the Borrowers in payment when due of the principal amount of or
interest on any LIBOR Rate Advance or (iii) the making of a payment or
prepayment of a LIBOR Rate Advance on a day which is not the last day of an
Interest Period with respect thereto, including, without limitation, any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by the Agent
or any Lender to fund such Advance.

(f) Disbursements. Promptly after its receipt of a Notice of Borrowing under
Section 2.3(a), the Agent shall elect, in its discretion, (i) to have the terms
of Section 2.3(g) apply to the requested Borrowings or (ii) to make a Loan under
Section 2.3(h) to the Borrowers in the amount of the requested Borrowing.

(g) Lenders to Advance. (i) If the Agent shall elect to have the terms of this
Section 2.3(g) apply to a requested Borrowing as described in Section 2.3(f)(i)
then, promptly after its receipt of a Notice of Borrowing under Section 2.3(a),
the Agent shall notify the Lenders in writing (by electronic transmission or
otherwise as permitted hereunder) of the requested Borrowing. Each Lender shall
make the amount of such Lender’s Pro Rata Share of the requested Borrowing
available to the Agent in same day funds, for the account of the Borrowers, at
the Agent’s Payment Account prior to 4:00 p.m. (New York time), on the Borrowing
Date requested by the Borrower Agent. The proceeds of such Borrowing will then
be made available to the Borrowers by the Agent wire transferring to the
Operating Account the aggregate of the amounts made available to the Agent by
the Lenders, and in like funds as received by the Agent by 4:00 p.m. (New York
time), on the requested Borrowing Date or as otherwise requested by the Borrower
Agent in its Notice of Borrowing, and approved by the Agent for such purpose.

(ii) Unless the Agent receives contrary written notice prior to 3:00 p.m. (New
York time) on the date of any proposed Borrowing, the Agent shall be entitled to
assume that each Lender will make available its Pro Rata Share of such

 

47



--------------------------------------------------------------------------------

Borrowing and, in reliance upon that assumption, but without any obligation to
do so, may advance such Pro Rata Share on behalf of such Lender. If and to the
extent that such Lender shall not have made such amount available to the Agent,
but the Agent has made such amount available to the Borrowers, such Lender and
the Borrowers jointly and severally agree to pay and repay the Agent forthwith
on demand such corresponding amount and to pay interest thereon, for each day
from the date of such Borrowing until the date such amount is paid or repaid to
the Agent, at (A) in the case of the Borrowers, the interest rate applicable at
such time to such Loan and (B) in the case of each Lender, for the period from
the date such Borrowing to (and including) three days after demand therefor by
the Agent to such Lender, at the Federal Funds Rate and, following such third
day, at the interest rate applicable at such time to such Loan, in each case,
together with all costs and expenses incurred by the Agent in connection
therewith. If a Lender shall pay to the Agent any or all of such amount, such
amount so paid shall constitute a Revolving Credit Loan by such Lender to the
Borrowers for purposes of this Agreement.

(h) Swingline Loan. If the Agent shall elect, in its discretion, to have the
terms of this Section 2.3(h) apply to a requested Borrowing of Revolving Credit
Loans (as described in Section 2.3(f)(ii)), the Swingline Lender shall make a
Loan in the amount of such requested Borrowing (any such Loan made solely by the
Swingline Lender under this Section 2.3(h) being referred to as an “Swingline
Loan”) available to the Borrowers in same day funds by wire transferring such
amount to the Operating Account by 4:00 p.m. (New York time) on the requested
Borrowing Date. Each Swingline Loan shall be subject to all the terms and
conditions applicable hereunder to the other Revolving Credit Loans except that
all payments thereon shall be payable to the Swingline Lender solely for its own
account (and for the account of the holder of any participation interest with
respect to such Loan). The Swingline Lender shall not make any Swingline Loan if
(i) the requested Borrowing would cause the aggregate outstanding amount of
Revolving Credit Loans, Swingline Loans and undrawn amount of unexpired Letters
of Credit to exceed the lesser of (x) the Borrowing Base and (y) the Aggregate
Revolving Credit Commitment on such Borrowing Date or (ii) the requested
Borrowing would cause the aggregate outstanding amount of Swingline Loans to
exceed Twenty Million Dollars ($20,000,000). The Swingline Loans shall be
repayable on demand, shall be secured by the Collateral, shall constitute
Revolving Credit Loans and Obligations hereunder and shall bear interest at the
rate in effect from time to time applicable to the Revolving Credit Loans
comprised of Base Rate Advances, including any increase in such rate that is
applicable under Section 4.2. The Swingline Loans made by the Swingline Lender
may, at the request of such Lender, be evidenced by a single promissory note
payable to the order of such Lender, in the form of Exhibit A-2 (as amended,
restated, supplemented or otherwise modified from time to time, a “Swingline
Note”), as executed by the Borrowers and delivered to the Swingline Lender, in a
stated amount equal to the maximum amount of the Swingline Loans specified in
this subsection.

(i) Settlements. Each Lender’s funded portion of any Loan is intended to be
equal at all times to such Lender’s Pro Rata Share of all outstanding Revolving
Credit Loans. Notwithstanding such agreement, the Agent and the other Lenders
agree (which agreement shall not be for the benefit of or enforceable by the
Borrowers) that, to facilitate the administration of

 

48



--------------------------------------------------------------------------------

this Agreement and the other Loan Documents, settlement among them as to the
Swingline Loans, any Protective Advances and any Overadvances shall take place
on a periodic basis in accordance with the following provisions:

(A) The Agent shall request settlement (“Settlement”) with the Lenders on a
weekly basis, or on a more frequent basis if so determined by the Agent, with
respect to (A) each outstanding Swingline Loan, Protective Advance and
Overadvance and (B) all payments made by the Borrowers on account of the
Revolving Credit Loans, in each case by notifying the Lenders of such requested
Settlement by telephone, confirmed immediately in writing (by electronic
transmission or otherwise as permitted hereunder), prior to 2:00 p.m. (New York
time) on the date of such requested Settlement (any such date being a
“Settlement Date”).

(B) Each Lender shall make the amount of such Lender’s Pro Rata Share of the
outstanding principal amount of the Swingline Loan, any Protective Advance and
any Overadvance with respect to which Settlement is requested available to the
Agent in same day funds, for itself or for the account of the Agent, to the
Agent’s Payment Account prior to 4:00 p.m. (New York time), on the Settlement
Date applicable thereto, regardless of whether the conditions precedent
specified in Section 5.2 have then been satisfied. Such amounts made available
to the Agent shall be applied against the amounts of the applicable Swingline
Loan, Protective Advance and Overadvance, and, together with the portion of such
Swingline Loan, any Protective Advance and any Overadvance representing Agent’s
Pro Rata Share thereof, shall constitute Revolving Credit Loans of such Lenders.
If any such amount is not made available to the Agent by any Lender on the
Settlement Date applicable thereto, the Agent shall be entitled to recover such
amount on demand from such Lender together with interest thereon at the Federal
Funds Rate for the first three (3) Business Days from and after such Settlement
Date and thereafter at the interest rate then applicable to Base Rate Loans.

(C) Notwithstanding the foregoing, not more than one (1) Business Day after
demand is made by the Agent (whether before or after the occurrence of a Default
or an Event of Default), each Lender (other than the Bank) shall irrevocably and
unconditionally purchase and receive from the Agent, without recourse or
warranty, an undivided interest and participation in such Swingline Loan, any
Protective Advance and any Overadvance to the extent of such Lender’s Pro Rata
Share thereof, by paying to the Agent, in same day funds, an amount equal to
such Lender’s Pro Rata Share of such Swingline Loan, regardless of whether the
conditions precedent specified in Section 5.2 have then been satisfied. If such
amount is not made available to the Agent by any Lender, the Agent shall be
entitled to recover such amount on demand from such Lender together with
interest thereon at the Federal Funds Rate for the first three days from and
after such demand and thereafter at the interest rate then applicable to the
Revolving Credit Loans that are Base Rate Advances, including any increase in
such rate that is applicable under Section 4.2.

(D) From and after the date, if any, on which any Lender purchases an undivided
interest and participation in any Swingline Loan, Protective Advance or
Overadvance under clause (C) above, the Agent shall promptly distribute to such
Lender such Lender’s Pro Rata Share of all payments of principal and interest
received by the Agent in respect of such Swingline Loan, Protective Advance and
Overadvance.

 

49



--------------------------------------------------------------------------------

SECTION 2.4 Application of Proceeds. The proceeds of the Revolving Credit Loans
shall be used by the Borrowers to refinance existing Indebtedness, for their
general working capital purposes, for expenses incurred by the Borrowers in
connection herewith and for other, general purposes consistent with the terms of
this Agreement.

SECTION 2.5 Revolving Credit Commitment; Mandatory Prepayments; Optional
Prepayments.

(a) Maximum Amount. In no event shall the sum of the aggregate outstanding
principal balance of the Revolving Credit Loans and the aggregate undrawn amount
of all unexpired Letters of Credit exceed (other than solely as a result of
Protective Advances and Overadvances permitted under Section 2.15) the lesser of
(i) the Borrowing Base and (ii) the Aggregate Revolving Credit Commitment.

(b) Mandatory Prepayments. In addition to any prepayment required in accordance
with Section 10.2 as a result of an Event of Default hereunder, the Revolving
Credit Loans shall be subject to mandatory prepayment as follows:

(i) immediately upon discovery by or notice to the Borrower Agent that any of
the lending limits set forth in Section 2.1(a) or Section 2.5(a) have been
exceeded (other than solely as a result of Protective Advances and Overadvances
permitted under Section 2.15), the Borrowers shall pay the Agent for the benefit
of the Lenders an amount sufficient to reduce the outstanding principal balance
of the Revolving Credit Loans, Collateralize outstanding Letters of Credit, or
any combination thereof, to the applicable maximum allowed amount, and such
amount shall become due and payable by the Borrowers without the necessity of a
demand by the Agent or any Lender; and

(ii) the entire outstanding principal amount of the Revolving Credit Loans,
together with all accrued and unpaid interest thereon and all fees and other
Lender Group Expenses payable by the Borrowers hereunder, shall become due and
payable on the Termination Date.

(c) Voluntary Prepayments. The Borrowers may, at any time and from time to time,
prepay the Revolving Credit Loans, in whole or in part, upon at least two
(2) Business Days’ irrevocable notice by the Borrower Agent to the Agent in the
case of Base Rate Advances, and three (3) Business Days’ irrevocable notice by
the Borrower Agent to the Agent in the case of LIBOR Rate Advances, specifying
the date and amount of prepayment, provided that (i) LIBOR Rate Advances may not
be optionally prepaid other than on the last day of any Interest Period with
respect thereto unless the Borrowers pay any breakage or other fees required

 

50



--------------------------------------------------------------------------------

hereunder and (ii) a notice of optional prepayment may state that such notice is
conditioned upon the effectiveness of other credit facilities or the receipt of
the proceeds from the incurrence of other Indebtedness or any other event, in
which case such notice of prepayment may be revoked by the Borrowers (by written
notice to the Agent on or prior to the specified date) if such condition is not
satisfied. If such notice is given, the Borrowers shall make such prepayment,
and the payment amount specified in such notice shall be due and payable, on the
date specified therein accompanied by the amount of accrued and unpaid interest
thereon.

(d) Swaps. Notwithstanding the foregoing, the Borrowers acknowledge that, to the
extent that any Borrower enters into a Swap Obligation in connection with any
Loan, any prepayment (in whole or in part) or termination of such Loan prior to
the stated termination date of such Swap Obligation will trigger the early
termination of such Swap Obligation documentation. Each Swap Obligation is
subject to separate documentation independent of such Loan and any termination
of a Swap Obligation prior to its stated termination date will result in a
payment being made, either by such Borrower to the Secured Party thereto by such
Secured Party to such Borrower, depending on the fair market value of such Swap
Obligation on the early termination date. Such payment is independent of any
amounts due in respect of such Loan.

SECTION 2.6 Maintenance of Loan Account; Statements of Account. The Agent shall
maintain an account on its books in the name of the Borrowers (the “Loan
Account”) in which the Borrowers will be charged with all Revolving Credit Loans
and Advances made by the Lenders to the Borrowers or for the Borrowers’ account,
including the Revolving Credit Loans, interest, fees, Lender Group Expenses and
any other Obligations. The Loan Account will be credited with all amounts
received by the Lenders from the Borrowers or for the Borrowers’ account,
including, as set forth in Section 2.7 below, all amounts received from any
Lockbox Account or Blocked Account. The Lender shall send the Borrower Agent a
monthly statement reflecting the activity in the Loan Account. Each such
statement shall be an account stated and shall be final, conclusive and binding
on the Borrowers, absent manifest error.

SECTION 2.7 Collection of Receivables.

(a) Lockbox. The Loan Parties shall at all times maintain one or more agreements
with the Bank (or its agent or designee) (each, a “Lockbox Agreement” or,
collectively, the “Lockbox Agreements”), pursuant to which the Loan Parties
shall maintain (or direct the Bank to maintain) one or more post office boxes
(each, a “Lockbox” or, collectively, the “Lockboxes”), to be used for the sole
and exclusive purpose of concentrating the remittance of Collections, and in
connection therewith, the Loan Parties shall maintain with the Bank one or more
deposit accounts (each, a “Lockbox Account” and, collectively, the “Lockbox
Accounts”), for the sole purpose of receiving all checks, drafts, instruments
and other items of payment (“Items of Payment”) received in the Lockboxes or
otherwise in respect of Collections as set forth in Section 2.7(b).

(b) Collections. The Loan Parties have notified all account debtors existing as
of the Closing Date, and at all times after the Closing Date, the Loan Parties
shall notify all new account debtors, to remit all payments of Receivables
directly to a designated Lockbox or, to the extent any such remittances are made
by wire transfer, automated clearing house (ACH) or other like form of
electronic transmission, to make such transmissions directly to a Lockbox
Account.

 

51



--------------------------------------------------------------------------------

The Loan Parties shall cause any Items of Payment (or cash) that the Loan
Parties directly receive from any of their respective account debtors to be
deposited on a daily basis into a Lockbox Account.

(c) Blocked Accounts. Without limitation of the foregoing, the Loan Parties will
maintain their deposit accounts and securities accounts with and through one or
more of the Lenders during the term of this Agreement; provided that the Loan
Parties will maintain their Lockbox Accounts, their other primary deposit
accounts and their primary Cash Management Services (to the extent offered by
Citibank) with and through Citibank during the term of this Agreement. Except as
otherwise permitted under Section 8.22, the Loan Parties shall establish and
maintain Control Agreements with the Agent and the applicable bank or securities
intermediary, on terms reasonably satisfactory to the Agent, with respect to all
of their deposit accounts and securities accounts (each, a “Blocked Account” and
collectively, the “Blocked Accounts”).

(d) Cash Dominion Period. If a Cash Dominion Period has occurred and is
continuing, the Agent will cause all funds deposited into any Blocked Account to
be credited on a daily basis to the Loan Account, conditional upon final
collection, unless the Agent otherwise at any time and from time to time, in its
Permitted Discretion, deems itself insecure in regard to one or more or all such
payments, in which case, such funds shall be applied to the Obligations in such
order as the Agent shall elect. Credit will be given only for funds received
prior to 4:00 p.m. (New York time) by the Agent in any Blocked Account. In all
cases, the Blocked Accounts will be credited only with the net amounts actually
received in payment of their Receivables. So long as no Cash Dominion Period is
in effect, the Loan Parties may direct the manner of disposition of funds in
their respective Blocked Accounts.

(e) No Commingling. The Loan Parties will not commingle any Items of Payment
with any of their other funds or property, but will segregate them from their
other assets and will hold them in trust and for the account and as the property
of the Agent until remitted as provided hereinabove, and the Loan Parties will
not establish any other deposit account, lockbox, lockbox account or blocked
account for the purpose of collecting any such Items of Payment or divert or
direct at any time any such Items of Payment to any other deposit account.

SECTION 2.8 Term. The term of this Agreement shall be for a period from the
Closing Date through the and including the Termination Date. Notwithstanding the
foregoing, the Borrowers shall have no right to terminate this Agreement at any
time that any principal of or interest on any of the Revolving Credit Loans is
outstanding, except upon Payment in Full of all Obligations.

SECTION 2.9 Payment Procedures.

(a) Loan Account. The Borrowers hereby authorize the Agent to charge the Loan
Account with the amount of all principal, interest, fees, Lender Group Expenses
and other payments to be made hereunder and under the other Loan Documents. The
Agent may, but shall not be obligated to, discharge the Borrowers’ payment
obligations hereunder by so charging the Loan Account.

 

52



--------------------------------------------------------------------------------

(b) Time of Payment. Each payment by the Borrowers on account of principal,
interest, fees or Lender Group Expenses hereunder shall be made to the Agent.
All payments to be made by the Borrowers hereunder and under the Notes, whether
on account of principal, interest, fees or otherwise, shall be made without
setoff, deduction or counterclaim and shall be made prior to 4:00 p.m. (New York
time) on the due date thereof to the Agent, for the account of the Lenders
according to their Pro Rata Shares (except as expressly otherwise provided), at
the Agent’s Payment Account in immediately available funds. Except for payments
which are expressly provided to be made (i) for the account of the Agent or
Swingline Lender only or (ii) under the settlement provisions of section 2.3(i),
the Agent shall distribute all payments to the Lenders on the Business Day
following receipt in like funds as received. Notwithstanding anything to the
contrary contained in this Agreement, if a Lender or any of its Affiliates
exercises its right of setoff under Section 12.3 or otherwise, any amounts so
recovered shall promptly be shared by such Lender with the other Lenders
according to their respective Pro Rata Shares.

(c) Next Business Day. Whenever any payment to be made hereunder shall be stated
to be due on a day that is not a Business Day, the payment may be made on the
next succeeding Business Day (except as specified in clause (ii) of the
definition of Interest Period) and such extension of time shall be included in
the computation of the amount of interest due hereunder.

(d) Application. Subject to Section 10.5, the Agent shall have the continuing
and exclusive right, if an Event of Default exists, to apply or reverse and
re-apply any payment and any and all proceeds of Collateral to any portion of
the Obligations. To the extent that any Borrower makes a payment or the Agent
receives any payment or proceeds of the Collateral for any Borrower’s benefit,
which is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, debtor in possession, receiver,
custodian or any other party under any bankruptcy law, common law or equitable
cause, then, to such extent, the Obligations or part thereof intended to be
satisfied shall be revived and continue as if such payment or proceeds had not
been received by the Agent.

SECTION 2.10 Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.11, then such Lender (at the request
of the Borrower Agent) shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 4.10 or
Section 4.11, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

SECTION 2.11 Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to

 

53



--------------------------------------------------------------------------------

Section 4.11 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.10, or if any
Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrowers
may, at their sole expense and effort, upon notice by the Borrower Agent to such
Lender and the Agent, require such Lender to assign and delegate (and such
Lender agrees to assign and delegate), without recourse (in accordance with and
subject to the restrictions contained in, and the consents required by,
Section 12.7), all of its interests, rights (other than its existing rights to
payments pursuant to Section 4.10 or Section 4.11) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers shall have paid to the
Agent the assignment fee (if any) specified in Section 12.7; (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
all Revolving Credit Loans owed to it, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 4.10) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts); (iii) in the case of any such assignment
resulting from a claim for compensation under Section 4.10 or payments required
to be made pursuant to Section 4.11, such assignment will result in a reduction
in such compensation or payments thereafter; (iv) such assignment does not
conflict with applicable law; and (v) in the case of any assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable assignee shall
consent, at the time of such assignment, to each applicable amendment, waiver or
consent. A Lender (other than a Defaulting Lender) shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. Nothing in this Section 2.11
shall be deemed to prejudice any rights that the Borrower or any Lender that is
not a Defaulting Lender may have against any Defaulting Lender.

SECTION 2.12 Defaulting Lenders.

(a) The Agent may recover all amounts owing by a Defaulting Lender on demand,
and all such amounts owing shall bear interest at the Default Rate applicable to
Base Rate Loans until Paid in Full.

(b) The failure of any Defaulting Lender to fund its Pro Rata Share of any
Borrowing shall not relieve any other Lender of its obligation to fund its Pro
Rata Share of such Borrowing. Conversely, no Lender shall be responsible for the
failure of another Lender to fund such other Lender’s Pro Rata Share of a
Borrowing.

(c) The Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by the Borrowers to the Agent for the Defaulting Lender’s benefit;
nor shall a Defaulting Lender be entitled to the sharing of any payments
hereunder (including, without limitation, any fees). Amounts payable to a
Defaulting Lender shall instead be paid to or retained by the Agent. The Agent
may hold and, in its Permitted Discretion, apply any or all of such amounts to
the Defaulting Lender’s defaulted obligations, use the funds to Collateralize
such Lender’s Fronting Exposure, or re-lend to the Borrowers the amount of all
such payments received or retained by it for the account of such Defaulting
Lender. For purposes of voting or consenting to matters with respect to the Loan
Documents and determining Pro Rata Shares,

 

54



--------------------------------------------------------------------------------

such Defaulting Lender shall be deemed not to be a Lender and such Lender’s
Commitment or Revolving Credit Loans made by it, as applicable, for such
purposes shall be deemed to be zero (0). This Section shall remain effective
with respect to such Lender until the Defaulting Lender has ceased to be a
Defaulting Lender. The operation of this Section shall not be construed to
increase or otherwise affect the Commitment of any Lender or to relieve or
excuse the performance by any of the Borrowers of their duties and obligations
hereunder.

(d) The Agent, at its election, at any time, may require that the reimbursement
obligations of a Defaulting Lender in respect of Letters of Credit be
reallocated to, and assumed by, the other Lenders based on their respective Pro
Rata Shares through (calculated as if the Defaulting Lender’s Pro Rata Share was
zero (0)), provided that no Lender shall be reallocated, or required to fund,
any such amounts that could would cause the sum of such Lender’s outstanding
Revolving Credit Loans and outstanding reimbursement obligations in respect of
Letters of Credit to exceed its Commitment.

(e) If Agent determines, in its sole discretion, that a Lender should no longer
be deemed to be a Defaulting Lender, the Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash Collateralization), that Lender will, to the extent applicable,
purchase that portion of outstanding Revolving Credit Loans of the other Lenders
or take such other actions as the Agent may determine to be necessary to cause
the Revolving Credit Loans and the funded and unfunded participations in Letters
of Credit to be held by the Lenders in accordance with their Pro Rata Shares
(without giving effect to subsection (c) above) whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties and
subject to Section 2.11, no change hereunder from Defaulting Lender to Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

SECTION 2.13 Letters of Credit.

(a) The Agent, upon the request of the Borrower Agent, shall cause the Letter of
Credit Issuer to issue for the account of any of the Borrowers Letters of Credit
of a tenor and containing terms acceptable to the Borrower Agent, the Agent and
the Letter of Credit Issuer, in a maximum aggregate face amount outstanding at
any time not to exceed the Letter of Credit Sublimit; provided that (i) the
Agent shall have no obligation to cause to be issued any Letter of Credit with
an expiration date after the Termination Date and (ii) if a Letter of Credit is
issued with an expiration date after the Termination Date, the Borrowers shall
Collateralize such Letter of Credit in full immediately. The term of any Letter
of Credit shall not exceed three hundred sixty (360) days from the date of
issuance, subject to renewal in accordance with the terms thereof, but in no
event to a date beyond the Termination Date. All Letters of Credit shall be
subject to the limitations set forth in Section 2.5, and a sum equal to the
aggregate amount of all outstanding Letters of Credit shall be included in
calculating outstanding amounts for purposes of determining compliance with
Section 2.5. Without limitation of the foregoing, but for the avoidance of any
doubt, the maximum amount of all unexpired Letters of Credit outstanding at any
one time, when aggregated with (without duplication) all Revolving Credit Loans
shall not exceed the lesser of (x) the Aggregate Revolving Credit Commitment and
(y) the Borrowing Base.

 

55



--------------------------------------------------------------------------------

(b) Immediately upon issuance or amendment of any Letter of Credit in accordance
with the procedures set forth in this Section 2.13, each Lender shall be deemed
to have irrevocably and unconditionally purchased and received from the Agent,
without recourse or warranty, an undivided interest and participation, to the
extent of such Lender’s Pro Rata Share, of the liability and obligations under
and with respect to such Letter of Credit and the Letter of Credit Agreement
(including, without limitation, all obligations of the Borrowers with respect
thereto, other than amounts owing to the Agent pursuant to the first sentence of
Section 4.4(b)) and any security therefor or guaranty pertaining thereto.

(c) Whenever the Borrower Agent desires the issuance of a Letter of Credit, the
Borrower Agent shall deliver to the Agent a written notice, no later than 2:00
p.m. (New York time) at least five (5) Business Days (or such shorter period as
may be agreed to by the Agent) in advance of the proposed date of issuance of a
letter of credit, substantially in the form attached as Exhibit E (a “Letter of
Credit Request”). The transmittal by the Borrower Agent of each Letter of Credit
Request shall be deemed to be a representation and warranty by the Borrower
Agent that the Letter of Credit may be issued in accordance with and will not
violate any of the requirements of this Section 2.13. Prior to the date of
issuance of each Letter of Credit, the Borrower Agent shall provide to the Agent
a precise description of the documents and the text of any certificate to be
presented by the beneficiary of such Letter of Credit which, if presented by
such beneficiary on or prior to the expiration date of such Letter of Credit,
would require the Letter of Credit Issuer to make payment under such Letter of
Credit. The Agent, in its Permitted Discretion, may require changes in any such
documents and certificates. No Letter of Credit shall require payment against a
conforming draft to be made thereunder prior to the second Business Day after
the date on which such draft is presented.

(d) Upon any request for a drawing under any Letter of Credit by the beneficiary
thereof, (i) the Borrower Agent shall be deemed to have timely given a Notice of
Borrowing to the Agent for a Revolving Credit Loan on the date on which such
drawing is honored in an amount equal to the amount of such drawing and
(ii) without regard to satisfaction of the applicable conditions specified in
Section 5.2 and the other terms and conditions of borrowings contained herein,
the Lenders shall, on the date of such drawing, make Revolving Credit Loans
comprised of Base Rate Advances in the amount of such drawing, the proceeds of
which shall be applied directly by the Agent to reimburse the Letter of Credit
Issuer for the amount of such drawing or payment. If for any reason, proceeds of
Advances are not received by the Agent on such date in an amount equal to the
amount of such drawing, the Borrowers shall reimburse the Agent, on the Business
Day immediately following the date of such drawing, in an amount in same day
funds equal to the excess of the amount of such drawing over the amount of such
Revolving Credit Loans, if any, which are so received, plus accrued interest on
such amount at the rate set forth in Section 4.1(a) or 4.2, as applicable.

(e) As among the Borrowers, the Agent, the Letter of Credit Issuer and each
Lender, the Borrowers assume all risks of the acts and omissions of the Agent
and the Letter of Credit Issuer (other than for the gross negligence or willful
misconduct of the Agent or the Letter of Credit Issuer) or misuse of the Letters
of Credit by the respective beneficiaries of such Letters

 

56



--------------------------------------------------------------------------------

of Credit. In furtherance and not in limitation of the foregoing, neither the
Agent nor any of the Lenders nor the Letter of Credit Issuer shall be
responsible (i) for the accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under such Letters of Credit even if it should in fact prove
to be in any or all respects invalid, inaccurate, fraudulent or forged, (ii) for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit, or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason, (iii) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, telecopy or otherwise, whether or not they be in
cipher, (iv) for errors in interpretation of technical terms, (v) for any loss
or delay in the transmission or otherwise of any document required to make a
drawing under any such Letter of Credit, or of the proceeds thereof, (vi) for
the misapplication by the beneficiary of any such Letter of Credit, of the
proceeds of any drawing honored under such Letter of Credit, and (vii) for any
consequences arising from causes beyond the control of the Letter of Credit
Issuer, the Agent or the Lenders, provided, that the foregoing shall not release
the Agent or the Letter of Credit Issuer for any liability for its gross
negligence or willful misconduct. None of the above shall affect, impair, or
prevent the vesting of any of the Agent’s rights or powers hereunder. Any action
taken or omitted to be taken by the Agent or the Letter of Credit Issuer under
or in connection with any Letter of Credit, if taken or omitted in the absence
of gross negligence or willful misconduct of the Agent or the Letter of Credit
Issuer, as the case may be, shall not create any liability of the Agent or the
Letter of Credit Issuer to any Borrower or any Lender.

(f) The obligations of the Borrowers to reimburse the Letter of Credit Issuer
for drawings honored under the Letters of Credit and the obligations of the
Lenders under this Section 2.13 shall be unconditional and irrevocable and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances including, without limitation, the following circumstances:
(i) any lack of validity or enforceability of this Agreement, any Letter of
Credit, or any Letter of Credit Agreement; (ii) the existence of any claim,
setoff, defense or other right which any Borrower or any Affiliate of any
Borrower may have at any time against a beneficiary or any transferee of any
Letter of Credit (or any Persons or entities for whom any such beneficiary or
transferee may be acting), the Agent, any Lender or any other Person, whether in
connection with this Agreement, the other Loan Documents, the transactions
contemplated herein or therein or any unrelated transaction; (iii) any draft,
demand, certificate or other documents presented under any Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect; (iv) the surrender or
impairment of any security for the performance or observance of any of the terms
of any of the Loan Documents; (v) failure of any drawing under a Letter of
Credit or any non-application or misapplication by the beneficiary of the
proceeds of any drawing; or (vi) that a Default or Event of Default shall have
occurred and be continuing.

SECTION 2.14 Sharing of Payments, Etc. If any Lender shall obtain at any time
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) on account of Obligations payable to such Lender
hereunder at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations to (ii) the aggregate amount of
the Obligations payable to all Lenders hereunder at such time), such Lender
shall forthwith purchase from the other Lenders (other than any Defaulting
Lender) such

 

57



--------------------------------------------------------------------------------

participations in the Obligations payable to them as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided, however, that, if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each other
Lender shall be rescinded and such other Lender shall repay to the purchasing
Lender the purchase price to the extent of such other Lender’s ratable share
(according to the proportion of (i) the purchase price paid to such Lender to
(ii) the aggregate purchase price paid to all Lenders) of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such other Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered. Each Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.14 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
setoff) with respect to such participation as fully as if such Lender were the
direct creditor of such Borrower in the amount of such participation.

SECTION 2.15 Protective Advances and Optional Overadvances.

(a) Subject to the limitations set forth below and notwithstanding anything to
the contrary in this Agreement, the Agent is authorized by the Borrowers and the
Lenders, from time to time in the Agent’s sole discretion (but shall have
absolutely no obligation to), to make Revolving Credit Loans to the Borrowers,
on behalf of all Lenders, which Agent, in its Permitted Discretion deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Revolving Credit Loans or other Obligations or (iii) to pay any other
amount chargeable to or required to be paid by the Loan Parties pursuant to the
terms of this Agreement, including payments of reimbursable expenses (including
costs, fees and expenses described in Section 12.4) and other sums payable under
the Loan Documents (any of such Revolving Credit Loans are herein referred to as
“Protective Advances”); provided that (i) the aggregate amount of Protective
Advances outstanding at any time shall not at any time exceed ten percent
(10%) of the Aggregate Revolving Credit Commitment, (ii) after giving effect to
such Revolving Credit Loans, the aggregate outstanding amount (without
duplication) of Revolving Credit Loans and the undrawn amount of all unexpired
Letters of Credit shall not exceed 110% of the Borrowing Base on such Borrowing
Date, and (iii) to the extent the making of any Protective Advance causes the
aggregate outstanding amount (without duplication) of Revolving Credit Loans and
the undrawn amount of all unexpired Letters of Credit to exceed the Aggregate
Revolving Credit Commitment on such Borrowing Date, such portion of such
Protective Advance shall be for the Agent’s sole and separate account and not
for the account of any Lender and shall be entitled to priority in repayment in
accordance with Section 10.5. Protective Advances may be made even if the
conditions precedent to Borrowing set forth in Section 5.2 have not been
satisfied. Notwithstanding anything to the contrary set forth in Section 2.2, at
any time that there is sufficient Excess Availability and the conditions set
forth in Section 5.2 have been satisfied, the Agent may request the Lenders to
make a Revolving Credit Loan to repay a Protective Advance. At any other time
the Agent may require the Lenders to fund their risk participations described in
subsection (c) below. The Agent’s authorization to make Protective Advances may
be revoked at any time by the Required Lenders. Any such revocation must be in
writing and shall become effective prospectively upon the Agent’s receipt
thereof.

 

58



--------------------------------------------------------------------------------

(b) Subject to the limitations set forth below and notwithstanding anything to
the contrary in this Agreement, the Agent is authorized by the Borrowers and the
Lenders, from time to time in the Agent’s sole discretion (but shall have
absolutely no obligation to), to knowingly and intentionally, continue to make
Revolving Credit Loans to the Borrowers notwithstanding that an Overadvance
exists or would be created thereby, so long as, after giving effect to such
Revolving Credit Loans, the aggregate outstanding amount (without duplication)
of Revolving Credit Loans and the undrawn amount of all unexpired Letters of
Credit shall not exceed the lesser of (i) 110% of the Borrowing Base as of such
Borrowing Date, and (ii) the Aggregate Revolving Credit Commitment on such
Borrowing Date. If any Overadvance remains outstanding for more than thirty
(30) days, unless otherwise agreed to by the Required Lenders, the Borrowers
shall immediately repay the Revolving Credit Loans in an amount sufficient to
eliminate all such Overadvances. The Agent’s authorization to make Overadvances
may be revoked at any time by the Required Lenders. Any such revocation must be
in writing and shall become effective prospectively upon the Agent’s receipt
thereof. The foregoing provisions are meant for the benefit of the Lenders and
the Agent and are not meant for the benefit of the Borrowers, which shall
continue to be bound by the provisions of Section 2.5(a).

(c) Upon the making of a Protective Advance or an Overadvance by the Agent
(whether before or after the occurrence of a Default or Event of Default), each
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Agent without recourse or
warranty an undivided interest and participation in such Protective Advance or
such Overadvance, as the case may be, in proportion to its Pro Rata Share. On
any Business Day, the Agent may, in its sole discretion, give notice to the
Lenders that the Lenders are required to fund their risk participation in
Protective Advances and Overadvances, in which case each Lender shall fund its
participation on the date specified in such notice. Notwithstanding the
foregoing, the Agent may also request Settlement of all Protective Advances and
all Overadvances in accordance with Section 2.3(i). From and after the date, if
any, on which any Lender is required to fund its participation in any Protective
Advance or Overadvance purchased hereunder, the Agent shall promptly distribute
to such Lender, such Lender’s Pro Rata Share of all payments of principal and
interest and all proceeds of Collateral received by the Agent in respect of such
Protective Advance or Overadvance.

(d) Each Protective Advance and each Overadvance shall be deemed to be a
Revolving Credit Loan hereunder, except that no Protective Advance nor any
Overadvance shall be eligible to be a LIBOR Rate Advance and, prior to
Settlement therefor, all payments on the Protective Advances and Overadvances,
including interest thereon, shall be payable to the Agent solely for its own
account. Protective Advances and Overadvances shall be repayable upon demand,
shall be secured by the Collateral, shall constitute Loans and Obligations
hereunder and shall bear interest at the rate in effect from time to time
applicable to the Revolving Credit Loans comprised of Base Rate Advances,
including any increase in such rate that is applicable under Section 4.2. The
provisions of this Section 2.15 are for the exclusive benefit of the Agent,
Swingline Lender, and the Lenders and are not intended to benefit the Borrowers
(or any other Loan Party) in any way.

 

59



--------------------------------------------------------------------------------

SECTION 2.16 Increase of Commitments; Additional Lenders.

(a) The Borrowers may increase, upon the request of the Borrower Agent, the then
effective amount of the Aggregate Revolving Credit Commitment; provided that:
(i) the aggregate principal amount of the increases in the Aggregate Revolving
Credit Commitment pursuant to this Section 2.16, shall not exceed One Hundred
Million Dollars ($100,000,000); (ii) the Borrowers shall execute and deliver
such documents and instruments and take such other actions as may be required by
the Agent in connection with such increases and at the time of any such proposed
increase; (iii) subject to customary “Sungard” provisions, if and to the extent
agreed to by the Increasing Lenders, (A) no Default or Event of Default shall
have occurred and be continuing or would occur after giving effect to such
increase, and (B) all representations and warranties by or on behalf of each
Loan Party and its Subsidiaries set forth in the Loan Documents shall be true
and correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects) on and as of the date of such increase or, to the
extent such representations and warranties expressly relate to an earlier date,
true and correct in all material respects on and as of such earlier date; and
(iv) the Incremental Revolving Credit Commitments provided under this
Section 2.16 (the “Incremental Revolving Credit Commitments”) shall have an
expiration date no earlier than the Termination Date.

(b) The Agent shall invite each Lender to increase the principal amount of its
Revolving Credit Commitment, on a pro rata basis, in connection with the
proposed Incremental Revolving Credit Commitments at the interest margin
proposed by the Borrowers, and if sufficient Lenders do not agree to increase
their Revolving Credit Commitments in connection with such proposed Incremental
Revolving Credit Commitments, then the Agent or the Borrowers may invite any
prospective lender who is reasonably satisfactory to the Agent to become a
Lender (each such new lender being an “Additional Lender”) in accordance with
this Section 2.16. No Lender shall have any obligation, express or implied, to
offer to increase the aggregate principal amount of its Revolving Credit
Commitment. Only the consent of the Lender agreeing to increase their Revolving
Credit Commitments (the “Increasing Lenders”) shall be required for an increase
in the aggregate principal amount of the Revolving Credit Commitments pursuant
to this Section 2.16. No Lender which declines to increase the principal amount
of its Revolving Credit Commitments may be replaced in respect to its existing
Revolving Credit Commitments, as applicable, as a result thereof without such
Lender’s consent.

(c) Subject to subsections (a) and (b) of this Section 2.16, any increase
requested by the Borrowers shall be effective upon delivery to the Agent of each
of the following documents (the date of such effectiveness, the “Increase
Date”): (i) an originally executed copy of any instrument of joinder signed by a
duly authorized officer of each Additional Lender, in form and substance
reasonably acceptable to the Agent; (ii) a notice to the Increasing Lenders and
Additional Lenders, in form and substance reasonably acceptable to the Agent,
signed by a Responsible Officer of the Borrower Agent; (iii) a certificate of
the Borrower Agent signed by a Responsible Officer, in form and substance
acceptable to the Agent, certifying that each of the conditions in
subsection (a) of this Section 2.16 has been satisfied: and (iv) any other
certificates or documents that the Agent shall request, each in form and
substance satisfactory to the Agent.

 

60



--------------------------------------------------------------------------------

(d) Anything to the contrary contained herein notwithstanding, if the All-In
Yield that is to be applicable to the Revolving Credit Loans to be made pursuant
to the Incremental Revolving Credit Commitments is higher than the All-In Yield
applicable to the Revolving Credit Loans hereunder immediately prior to the
Increase Date (the amount by which the All-In Yield is higher, the “Excess”),
then the interest margin applicable to the Revolving Credit Loans immediately
prior to the Increase Date shall be increased by the amount of the Excess minus
0.50 percentage points (to the extent that the result is positive), subject to
the occurrence of and effective upon the Increase Date, and without the
necessity of any action by any party hereto.

(e) Each of the Lenders having a Revolving Credit Commitment prior to the
Increase Date (the “Pre-Increase Revolving Credit Lenders”) shall assign to any
Lender which is acquiring a new or additional Revolving Credit Commitment on the
Increase Date (the “Post-Increase Revolving Credit Lenders”), and such
Post-Increase Revolving Credit Lenders shall purchase from each Pre-Increase
Revolving Credit Lender, at the principal amount thereof, such interests in the
Revolving Credit Loans and participation interests in Swingline Loans and
undrawn Letters of Credit on such Increase Date as shall be necessary in order
that, after giving effect to all such assignments and purchases, such Revolving
Credit Loans and participation interests in Swingline Loans and Letters of
Credit will be held by Pre-Increase Revolving Credit Lenders and Post-Increase
Revolving Credit Lenders ratably in accordance with their Pro Rata Shares after
giving effect to such increased Revolving Credit Commitments.

(f) Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Credit Loans shall be deemed,
unless the context otherwise requires, to include Revolving Credit Loans made
pursuant to the Incremental Revolving Credit Commitments pursuant to this
Section 2.16.

ARTICLE III.

SECURITY

SECTION 3.1 General. To secure the prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of all of
the Obligations (whether now existing or hereafter arising), each of the
Borrowers hereby grants (and ratifies and reaffirms its prior grant pursuant to
the Original Loan and Security Agreement) to the Agent, for the ratable benefit
of the Secured Parties, a continuing Lien on and security interest in all of its
right, title and interest in and to all of the Collateral, in each case wherever
located, whether now owned or hereafter acquired, and all additions and
accessions thereto and substitutions and replacements therefor and improvements
thereon, and all proceeds (as such term is defined in the UCC) (whether in the
form of cash or other property and whether tangible or intangible) and products
thereof (including, without limitation, all proceeds of insurance covering the
same and all commercial tort claims in connection therewith). As further
security for the Obligations, and to provide other assurances to the Agent and
the Secured Parties, the Agent shall receive, among other things:

(a) the Lockbox Agreements and any other Control Agreement;

(b) the Guarantor Security Agreement; and

(c) the Intellectual Property Security Agreement.

 

61



--------------------------------------------------------------------------------

This Agreement shall constitute a security agreement for purposes of the UCC.

SECTION 3.2 Further Security; Benefit of Security Interest. Each of the
Borrowers also grants to the Agent, for the ratable benefit of the Secured
Parties, as further security for all of the Obligations, a security interest in
all of its right, title and interest in and to all property of such Borrower in
the possession of or deposited with or in the custody of the Agent or any of the
Secured Parties (or their Affiliates) or any representative, agent or
correspondent of any of such Persons and in all present and future deposit
accounts or securities accounts maintained with any of such Persons. For
purposes of this Agreement, any property in which the Agent or any other such
Person has any security or title retention interest shall be deemed to be in the
custody of the Agent or such Person. The security interest granted in
Section 3.1 shall be deemed to be in favor of the Agent for the benefit of each
of the Secured Parties to which the Borrowers owe any Obligations.

SECTION 3.3 Recourse to Security. Recourse to security shall not be required for
any Obligation hereunder, and the Borrowers hereby waive any requirement that
the Agent or any Secured Party exhaust any right or take any action against any
of the Collateral before proceeding to enforce the Obligations against the
Borrowers.

SECTION 3.4 Collateral Generally.

(a) Further Actions. The Borrowers shall take all actions that the Agent, in its
Permitted Discretion, may request from time to time so as at all times to
maintain the validity, perfection, enforceability and priority of the Agent’s
security interest in the Collateral and to enable the Agent to protect, exercise
or enforce its rights hereunder and in the Collateral, including, but not
limited to, (i) discharging all Liens other than Permitted Liens, (ii) using its
commercially reasonable efforts to obtain Collateral Access Agreements to the
extent required by the Agent, (iii) delivering to the Agent, endorsed or
accompanied by such instruments of assignment as the Agent may specify, and
stamping or marking, in such manner as the Agent may specify, any and all
chattel paper, instruments, letters of credit and advices thereof and documents
evidencing or forming a part of the Collateral, in each case in an amount
greater than $500,000, (iv) executing (as appropriate) and delivering
authorizations for the recording of financing statements, instruments of pledge,
mortgages for fee simple Real Property with a fair market value (as determined
in good faith by the Borrower Agent) of more than $3,000,000 on a per property
basis, notices and assignments, in each case in form and substance satisfactory
to the Agent, in its Permitted Discretion, relating to the creation, validity,
perfection, maintenance or continuation of the Agent’s security interest under
the UCC or other applicable law; (v) obtaining “control” of any investment
property, deposit account, letter-of-credit right or electronic chattel paper
(the term “control” as used in respect of the foregoing types of Collateral
having the meaning set forth in Articles 8 and 9 of the UCC), with any
agreements establishing such “control” to be in form and substance satisfactory
to the Agent, in its Permitted Discretion and as required by the terms
hereunder, and (vi) if a Borrower has as of the Closing Date or thereafter
acquires a commercial tort claim in an amount greater than $500,000 against a
third party, such Borrower shall promptly notify the Agent thereof, in writing,
and grant a specific collateral assignment of such claim to the Agent, at the
Agent’s request as additional Collateral.

 

62



--------------------------------------------------------------------------------

(b) Filings. The Agent is hereby authorized to file financing statements in
accordance with the applicable provisions of the UCC, including, without
limitation financing statements that describe the Collateral covered thereby as
“all personal property”, “all assets” or words of similar effect, at any time or
from time to time hereafter, in any jurisdiction; and Borrowers hereby ratify,
approve and affirm the filing of any such financing statements heretofore filed
by the Lender in respect of any Borrower (including any predecessor-in-interest
thereof). All charges, expenses and fees that the Agent may incur in doing any
of the foregoing, and Other Taxes relating thereto, shall be charged to
Borrowers’ Loan Account and added to the Obligations, or, at the Agent’s option,
shall be paid to the Agent promptly after written demand.

SECTION 3.5 Pledged Interests.

(a) (i) Except for the security interest created hereby, each Loan Party is and
will at all times be the sole holder of record and the legal and beneficial
owner, free and clear of all Liens other than Permitted Liens, of the Pledged
Interests indicated on Schedule 3.5 as being owned by such Loan Party (as such
Schedule may be amended by written notice from the Borrower Agent to the Agent)
and, when acquired by such Loan Party, any Pledged Interests acquired after the
Closing Date, (ii) all of the Pledged Interests are duly authorized, validly
issued, fully paid and non-assessable and the Pledged Interests constitute or
will constitute the percentage of the issued and outstanding Equity Interests of
the Pledged Companies of such Loan Party identified on Schedule 3.5 (as such
Schedule may be amended by written notice from the Borrower Agent to the Agent),
(iii) such Loan Party has the right and requisite authority to pledge, the
investment property pledged by such Loan Party to the Agent as provided herein,
(iv) all actions necessary or desirable to perfect and establish the first
priority of, or otherwise protect, the Agent’s Liens in the investment property,
and the proceeds thereof, have been duly taken, upon (A) the execution and
delivery of this Agreement, (B) the taking of possession by the Agent (or its
agent or designee) of any certificates representing the Pledged Interests, to
the extent such Pledged Interests are represented by certificates, together with
undated powers (or other documents of transfer acceptable to the Agent) endorsed
in blank by the applicable Loan Party, and (C) the filing of financing
statements in the jurisdiction of organization of such Loan Party set forth on
Schedule 6.1(g) for such Loan Party with respect to the Pledged Interests of
such Loan Party that are not represented by certificates, and (v) subject to
Section 7.21, each Loan Party has delivered to and deposited with the Agent all
certificates representing the Pledged Interests owned by such Grantor to the
extent such Pledged Interests are represented by certificates, and undated
powers (or other documents of transfer acceptable to the Agent) endorsed in
blank with respect to such certificates. None of the Pledged Interests owned or
held by such Loan Party has been issued or transferred in violation of any
securities registration, securities disclosure, or similar laws of any
jurisdiction to which such issuance or transfer may be subject.

(b) As to all limited liability company or partnership interests constituting
Pledged Interests, each Loan Party hereby represents, warrants and covenants
that such Pledged Interests (i) are not, and shall not be, dealt in or traded on
securities exchanges or in securities markets, (ii) do not, and shall not,
constitute investment company securities, and (iii) are not, and will not be,
held by such Loan Party in a securities account. In addition, none of the
limited liability company agreements, partnership agreements or other agreements
governing any of the Pledged Interests provides that such Pledged Interests are
securities governed by Article 8 of the Uniform Commercial Code as in effect in
any relevant jurisdiction.

 

63



--------------------------------------------------------------------------------

(c) If any Loan Party shall acquire, obtain, receive or become entitled to
receive any Pledged Interests after the Closing Date (other than any Pledged
Interests required to be delivered pursuant to Section 7.20), it shall promptly
(and in any event within fifteen (15) days of acquiring or obtaining such
Collateral) deliver to the Agent a duly executed Pledged Interests Addendum
identifying such Pledged Interests.

(d) Upon the occurrence and during the continuance of an Event of Default,
following the request of the Agent, all sums of money and property paid or
distributed in respect of the Pledged Interests that are received by any Loan
Party shall be held by the Loan Parties in trust for the benefit of the Agent
segregated from such Loan Party’s other property, and such Loan Party shall
deliver it forthwith to the Agent in the exact form received. No Loan Party
shall make or consent to any amendment or other modification or waiver with
respect to any Pledged Interests (or any limited liability company agreement or
partnership agreement with respect thereto), or enter into any agreement or
permit to exist any restriction with respect to any Pledged Interests if the
same is prohibited pursuant to the Loan Documents. Each Loan Party agrees that
it will cooperate with the Agent’s reasonable requests in obtaining all
necessary approvals and making all necessary filings under federal, state, or
local law to effect the perfection of the Agent’s Lien on the Pledged Interests
or to effect any sale or transfer thereof.

(e) None of the Pledged Interests existing as of the Closing Date are registered
or qualified under the various federal or state securities laws of the United
States and disposition thereof after an Event of Default has occurred and is
continuing may be restricted to one or more private (instead of public) sales in
view of the lack of such registration. Each Loan Party understands that in
connection with such disposition, the Agent may approach only a restricted
number of potential purchasers and further understands that a sale under such
circumstances may yield a lower price for the Pledged Interests than if the
Pledged Interests were registered and qualified pursuant to federal and state
securities laws and sold on the open market. Each Loan Party, therefore, agrees
that: (i) if the Agent shall, pursuant to the terms of this Agreement, sell or
cause the Pledged Interests or any portion thereof to be sold at a private sale,
the Agent shall have the right to rely upon the advice and opinion of any
nationally recognized brokerage or investment firm (but shall not be obligated
to seek such advice and the failure to do so shall not be considered in
determining the commercial reasonableness of such action) as to the best manner
in which to offer the Pledged Interest or any portion thereof for sale and as to
the best price reasonably obtainable at the private sale thereof, and (ii) such
reliance shall be conclusive evidence that the Agent has handled the disposition
in a commercially reasonable manner.

(f) Upon the occurrence and during the continuation of an Event of Default,
(i) the Agent may, at its option, and with two (2) Business Days prior notice to
the Borrower Agent (unless such Event of Default is an Event of Default
specified in Section 10.1(c), in which case no such notice need be given), and
in addition to all rights and remedies available to the Agent under any other
agreement, at law, in equity, or otherwise, exercise all voting rights, or any
other ownership or consensual rights (including any dividend or distribution
rights) in respect of the Pledged Interests owned by such Loan Party, but under
no circumstances is the

 

64



--------------------------------------------------------------------------------

Agent obligated by the terms of this Agreement to exercise such rights, and
(ii) if the Agent duly exercises its right to vote any of such Pledged Interests
during the existence of an Event of Default, each Loan Party hereby appoints the
Agent, subject to any applicable Requirements of Law such Loan Party’s true and
lawful attorney-in-fact and IRREVOCABLE PROXY to vote such Pledged Interests in
any manner the Agent deems advisable for or against all matters submitted or
which may be submitted to a vote of shareholders, partners or members, as the
case may be. The power-of-attorney and proxy granted hereby is coupled with an
interest and shall be irrevocable. For so long as any Loan Party shall have the
right to vote the Pledged Interests owned by it, such Loan Party covenants and
agrees that it will not, without the prior written consent of the Agent, vote or
take any consensual action with respect to such Pledged Interests which would
materially adversely affect the rights of the Agent, the Lenders or the Letter
of Credit Issuer.

SECTION 3.6 Special Provisions Relating to Receivables.

(a) Invoices, Etc. On the Agent’s reasonable request therefor, the Borrowers
shall furnish to the Agent copies of invoices to customers and shipping and
delivery receipts or warehouse receipts thereof. The Borrowers shall deliver to
the Agent (i) the originals of all letters of credit, notes, and instruments in
an amount greater than $500,000 in its favor, (ii) such endorsements or
assignments related thereto as the Agent may reasonably request and (iii) the
written consent of the issuer of any letter of credit to the assignment of the
proceeds of such letter of credit by the Borrowers to the Agent.

(b) Records, Collections, Etc. The Borrowers shall promptly report to the Agent
all customer credits in an amount over $1,000,000, providing the Agent with a
description thereof. The Borrowers shall not, without the Agent’s prior written
consent, settle or adjust any dispute or claim, or grant any discount (except
ordinary trade discounts), credit or allowance or accept any return of
merchandise, except in the ordinary course of its business. Upon the occurrence
and during the continuance of an Event of Default, the Agent may (i) settle or
adjust disputes or claims directly with account debtors for amounts and upon
terms which it considers reasonably advisable and (ii) notify account debtors on
the Borrowers’ Receivables that such Receivables have been assigned to the
Agent, and that payments in respect thereof shall be made directly to the Agent.
If an Event of Default exists and at the direction of the Agent, where a
Borrower receives collateral of any kind or nature by reason of transactions
between itself and its customers or account debtors, such Borrower will hold the
same on the Agent’s behalf, subject to the Agent’s instructions, and as property
forming part of the Borrowers’ Receivables. The Borrowers hereby irrevocably
authorizes and appoints the Agent as their attorney-in-fact, at the Borrowers’
sole cost and expense, to exercise, solely if an Event of Default has occurred
and is continuing, all of the following powers, which being coupled with an
interest, shall be irrevocable until all of the Obligations have been Paid in
Full: (A) to receive, take, endorse, sign, assign and deliver, all in the name
of the Agent or the Borrowers, any and all checks, notes, drafts, and other
documents or instruments relating to the Collateral; (B) to receive, open and
dispose of all mail addressed to the Borrowers and to notify postal authorities
to change the address for delivery thereof to such address as the Agent may
designate; and (C) to take or bring, in the name of the Agent or the Borrowers,
all steps, actions, suits or proceedings deemed by the Agent necessary or
desirable to enforce or effect collection of the Borrowers’ Receivables or file
and sign a Borrower’s name on a proof of claim in bankruptcy or similar document
against any

 

65



--------------------------------------------------------------------------------

obligor of the Borrowers. The Borrowers shall maintain a record of its
electronic chattel paper that identifies the Agent as the assignee thereof and
otherwise in a manner such that the Agent has control over such chattel paper in
an amount greater than $1,000,000 for purposes of the UCC.

SECTION 3.7 Borrowers Remain Liable. Anything herein to the contrary
notwithstanding, (a) each of the Loan Parties shall remain liable under the
contracts and agreements included in the Collateral to perform all of the duties
and obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Agent or the Lenders of any of the rights
hereunder shall not release any Loan Party from any of its duties or obligations
under such contracts and agreements included in the Collateral, and (c) neither
the Agent nor the Lenders shall have any obligation or liability under such
contracts and agreements included in the Collateral by reason of this Agreement,
nor shall the Agent or any of the Lenders be obligated to perform any of the
obligations or duties of any Loan Parties thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder. Until an Event of
Default shall occur and be continuing, except as otherwise provided in this
Agreement or any other Loan Document, the Loan Parties shall have the right to
possession and enjoyment of the Collateral for the purpose of conducting the
ordinary course of their respective businesses, subject to and upon the terms
hereof and of the other Loan Documents. Without limiting the generality of the
foregoing, it is the intention of the parties hereto that record and beneficial
ownership of the Pledged Interests, including all voting, consensual, dividend,
and distribution rights, shall remain in the applicable Loan Party until (i) the
occurrence and continuance of an Event of Default, and (ii) the Agent has
notified the applicable Loan Party of the Agent’s election to exercise such
rights with respect to the Pledged Interests pursuant to Section 3.5.

SECTION 3.8 Continuation of Liens, Etc. The Borrowers shall defend the
Collateral against all claims and demands of all Persons at any time claiming
any interest therein, other than claims relating to Liens permitted by the Loan
Documents. The Borrowers agree to comply with the requirements of all state and
federal laws to grant to the Agent valid and perfected first priority security
interests in the Collateral and, to the extent required under this Agreement,
shall obtain a Control Agreement from any securities intermediary or depository
bank in possession of any of the Loan Parties’ investment property or deposit
accounts constituting Collateral. The Agent is hereby authorized by the
Borrowers to file any financing or continuation statements or similar documents
or instruments covering the Collateral whether or not any Borrower’s signature
appears thereon. The Borrowers agree, from time to time, at the Agent’s
reasonable request, to file notices of Liens, financing statements, similar
documents or instruments, and amendments, renewals and continuations thereof,
and cooperate with the Agent’s representatives, in connection with the continued
perfection (and the priority status thereof) and protection of the Collateral
and the Agent’s Liens thereon. The Borrowers agree that the Agent may file a
carbon, photographic or other reproduction of this Agreement (or any financing
statement related hereto) as a financing statement.

SECTION 3.9 Power of Attorney. In addition to all of the powers granted to the
Agent in this Article III, the Borrowers hereby appoint and constitute the Agent
as the Borrowers’ attorney-in-fact to make any filings under the
Uniform Commercial Code covering any of the Collateral, to request at any time
from customers indebted on its Receivables verification of information
concerning such Receivables and the amount owing thereon

 

66



--------------------------------------------------------------------------------

(provided that any verification prior to an Event of Default shall not contain
the Agent’s name and shall be in connection with the conducting of any field
examination with respect to the Collateral), and, upon the occurrence and during
the continuance of an Event of Default, (i) to convey any item of Collateral to
any purchaser thereof, (ii) to make any payment or take any act necessary or
desirable to protect or preserve any Collateral, and (iii) to take any action
and to execute any instrument which the Agent may reasonably deem necessary or
advisable to accomplish the purposes hereof. The Agent’s authority hereunder
shall include, without limitation, the authority to execute and give receipt for
any certificate of ownership or any document, to transfer title to any item of
Collateral and to take any other actions arising from or incident to the powers
granted to the Agent under this Agreement, in each case if an Event of Default
exists. This power of attorney is coupled with an interest and is irrevocable.

ARTICLE IV.

INTEREST, FEES AND EXPENSES

SECTION 4.1 Interest. Subject to Section 4.2, the Borrowers shall pay to the
Agent for the ratable benefit of the Lenders interest on the Advances, payable
in arrears on each Interest Payment Date, at the following rates per annum:

(a) Base Rate Advances. If such Advance is a Base Rate Advance, at a fluctuating
rate which is equal to (i) the Base Rate then in effect plus (ii) the Applicable
Margin.

(b) LIBOR Rate Advances. If such Advance is a LIBOR Rate Advance, at a rate
which is equal at all times during the Interest Period for such LIBOR Rate
Advance to (i) the LIBOR Rate for the Interest Period selected by the Borrower
Agent corresponding to such LIBOR Rate Advance plus (ii) the Applicable Margin.

SECTION 4.2 Interest and Letter of Credit Fees After Event of Default. Following
the occurrence and during the continuation of any Specified Event of Default
until the earlier of the date upon which (i) all Obligations shall have been
Paid in Full or (ii) such Event of Default shall have been cured or waived,
interest on the Loans shall be payable on demand at a rate per annum equal to
the rate that would be otherwise applicable thereto under Section 4.1 plus up to
an additional two percent (2%) and the letter of credit fee pursuant to
Section 4.5 shall be payable at the rate that would otherwise apply under
Section 4.5 plus up to an additional two percent (2%).

SECTION 4.3 [Reserved].

SECTION 4.4 Unused Line Fee. The Borrowers shall pay to the Agent for the
ratable benefit of the Lenders on the first day of each month, commencing with
the month immediately following the Closing Date, and on the Termination Date,
in arrears, an unused line fee equal to the product of the Unused Line Fee Rate
(as defined below) multiplied by the difference, if positive, between (i) the
Aggregate Revolving Credit Commitment as of such date and (ii) the average daily
aggregate outstanding amount of the Revolving Credit Loans plus the average
daily aggregate undrawn amount of all unexpired Letters of Credit during the
immediately preceding month or portion thereof. As used herein, “Unused Line Fee
Rate” means a per annum rate equal to (a) 0.375%, if the average daily balance
of Revolving Credit

 

67



--------------------------------------------------------------------------------

Loans and average daily undrawn amount of Letters of Credit was equal to forty
percent (40%) or less of the Aggregate Revolving Credit Commitment during the
preceding calendar month, or (b) 0.325%, if the average daily balance of
Revolving Credit Loans and average daily undrawn amount of Letters of Credit was
more than forty percent (40%) of the Aggregate Revolving Credit Commitment
during the preceding calendar month.

SECTION 4.5 Letter of Credit Fees. The Borrowers shall pay to the Letter of
Credit Issuer for its own account (i) a fronting fee in respect of each Letter
of Credit issued by the Letter of Credit Issuer for the account of the Borrowers
in an amount equal to 0.25% of each such Letter of Credit, which fee shall be
payable upon the issuance thereof and (ii) all customary charges associated with
the issuance, amending, negotiating, payment, processing, transfer and
administration of Letters of Credit, which charges shall be paid as and when
incurred. In addition, the Borrowers shall pay to the Agent for the ratable
benefit of the Lenders in respect of each Letter of Credit, on the first day of
each month, commencing with the month immediately following the issuance of such
Letter of Credit and on the expiry thereof, in arrears, a fee equal to (a) the
Applicable Margin then in effect with respect to LIBOR Rate Advances, multiplied
by (b) the daily average of the amount of the Letters of Credit outstanding
during the preceding month or during the interim period ending on the expiry
date, as the case may be.

SECTION 4.6 [Reserved]

SECTION 4.7 [Reserved]

SECTION 4.8 Fee Letter. The Borrowers shall pay to the Agent for its own account
as and when due, without duplication and in accordance with the terms thereof,
all fees required to be paid to the Agent under the Fee Letter and the Amendment
Fee Letter.

SECTION 4.9 Calculations. All calculations of interest and fees hereunder shall
be made by the Lender on the basis of a year of 360 days for the actual number
of days elapsed in the period for which such interest or fees are payable. Each
determination by the Lender of an interest rate, fee or other payment hereunder
shall be conclusive and binding for all purposes, absent manifest error.

SECTION 4.10 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the LIBOR Rate) or Letter of
Credit Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Excluded Taxes and (C) Other Connection Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii) impose on any Lender or Letter of Credit Issuer or the London interbank
market any other condition (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;

 

68



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or Letter of Credit Issuer of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender or Letter of Credit Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or Letter of Credit
Issuer hereunder (whether of principal, interest or any other amount), then the
Borrowers will pay to such Lender or Letter of Credit Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or Letter
of Credit Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or Letter of Credit Issuer determines that any Change in Law
affecting such Lender or Letter of Credit Issuer or any lending office of such
Lender or such Lender’s or Letter of Credit Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Letter of Credit Issuer’s
capital or on the capital of such Lender’s or Letter of Credit Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, or the Letters of Credit issued by such Letter of
Credit Issuer, to a level below that which such Lender or such Letter of Credit
Issuer or such Lender’s or such Letter of Credit Issuer’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Letter of Credit Issuer’s policies and the policies of such
Lender’s or such Letter of Credit Issuer’s holding company with respect to
capital adequacy or liquidity), then from time to time the Borrowers will pay to
such Lender or such Letter of Credit Issuer, as applicable, such additional
amount or amounts as will compensate such Lender or such Letter of Credit Issuer
or such Lender’s or such Letter of Credit Issuer’s holding company for any such
reduction suffered.

(c) A certificate of a Lender or Letter of Credit Issuer setting forth the
amount or amounts necessary to compensate such Lender or Letter of Credit Issuer
or its holding company, as the case may be, as specified in paragraph (a) or (b)
of this Section 4.10 and delivered to the Borrowers will be conclusive absent
manifest error. The Borrowers will pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

(d) Failure or delay on the part of any Lender or Letter of Credit Issuer to
demand compensation pursuant to this Section 4.10 shall not constitute a waiver
of such Lender’s or Letter of Credit Issuer’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate a Lender or a
Letter of Credit Issuer pursuant to this Section 4.10 for any increased costs
incurred or reductions suffered more than 270 days prior to the date that such
Lender or Letter of Credit Issuer, as the case may be, notifies the Borrower
Agent of the Change in Law giving rise to such increased costs or reductions and
of such Lender’s or Letter of Credit Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

69



--------------------------------------------------------------------------------

SECTION 4.11 Taxes.

(a) Defined Terms. For purposes of this Section 4.11, the term “Lender” includes
any Letter of Credit Issuer and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

(d) Indemnification by the Borrower. The Loan Parties, jointly and severally,
shall indemnify each Recipient, within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 12.7 relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to

 

70



--------------------------------------------------------------------------------

set off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Agent to the Lender from any other
source against any amount due to the Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 4.11, such
Loan Party shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 4.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

71



--------------------------------------------------------------------------------

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit K-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-2 or
Exhibit K-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed copies of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Agent to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

72



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.11 (including by
the payment of additional amounts pursuant to this Section 4.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 4.11 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

ARTICLE V.

CONDITIONS OF LENDING

SECTION 5.1 Conditions to Effectiveness. The effectiveness of this Agreement is
subject to the satisfaction of each of the following conditions precedent:

(a) Loan Documents. The Agent shall have received the following, each dated as
of the Closing Date or as of an earlier date acceptable to the Agent, in form
and substance satisfactory to the Agent and its counsel:

(i) counterparts of this Agreement, duly executed by the parties hereto;

(ii) the Notes, each duly executed by the Borrowers, to the extent (x) such
Notes were requested three (3) Business Days prior to the Closing Date and
(y) any Notes that were previously delivered to such requesting Lender prior to
the Old Loan and Security Agreement shall be returned to the Borrowers on the
Closing Date;

 

73



--------------------------------------------------------------------------------

(iii) a financial condition certificate of the chief financial officer of each
of the Loan Parties, in the form of Exhibit F;

(iv) an opinion of Latham & Watkins LLP addressed to the Agent covering such
matters incident to the transactions contemplated by this Agreement as the Agent
may reasonably require, which such counsel is hereby requested by the Borrower
Agent on behalf of all the Loan Parties to provide;

(v) copies of the Governing Documents of each Loan Party and a copy of the
resolutions of the Governing Body (or similar evidence of authorization) of each
Loan Party authorizing the execution, delivery and performance of this
Agreement, the other Loan Documents to which such Loan Party is or is to be a
party, and the transactions contemplated hereby and thereby, attached to a
certificate of a Responsible Officer of such Loan Party certifying (A) that such
copies of the Governing Documents and resolutions of the Governing Body (or
similar evidence of authorization) relating to such Loan Party are true,
complete and accurate copies thereof, have not been amended or modified since
the date of such certificate and are in full force and effect, (B) the
incumbency, names and true signatures of the officers of such Loan Party
authorized to sign the Loan Documents to which it is a party and (C) that
attached thereto is a list of all persons authorized to execute and deliver
Notices of Borrowing and Notices of Continuation/Conversion on behalf of the
Borrowers;

(vi) a certified copy of a certificate of the Secretary of State of the state of
incorporation, organization or formation of each Loan Party, dated within thirty
(30) days of the Closing Date, listing the certificate of incorporation,
organization or formation of such Loan Party and each amendment thereto on file
in such official’s office and certifying that (A) such amendments are the only
amendments to such certificate of incorporation, organization or formation on
file in that office, (B) such Loan Party has paid all franchise taxes to the
date of such certificate and (C) such Loan Party is in good standing in that
jurisdiction, in each case, to the extent commercially available in such state;

(vii) a closing certificate from a Responsible Officer of the Borrower Agent, in
the form of Exhibit G; and

(viii) such other agreements, instruments, documents and evidence as the Agent
or its counsel deems necessary in its discretion in connection with the
transactions contemplated hereby.

(b) No Litigation. There shall be no pending or threatened litigation,
proceeding, inquiry or other action (i) seeking an injunction or other
restraining order, damages or other relief with respect to the transactions
contemplated by this Agreement or the other Loan Documents or (ii) which affects
the business, prospects, operations, assets, liabilities or condition

 

74



--------------------------------------------------------------------------------

(financial or otherwise) of any Loan Party, except, in the case of clause (ii),
where such litigation, proceeding, inquiry or other action would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

(c) Reimbursement. The Borrowers shall have paid (i) all reasonable and
documented out-of-pocket fees and Lender Group Expenses required to be paid
pursuant to Section 12.4 of this Agreement, to the extent invoiced at least two
(2) Business Days prior to the Closing Date (it being understood that all other
such fees and Lender Group Expenses shall be paid after the Closing Date in
accordance with the terms of this Agreement), (ii) the fees referred to in this
Agreement that are required to be paid on the Closing Date, and (iii) any fees
due and payable to the Agent under the Amendment Fee Letter that are required to
be paid on the Closing Date.

(d) No Change. No change, occurrence, event or development or event involving a
prospective change that would reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect shall have occurred and be
continuing.

(e) Material Contracts. The Agent and its counsel shall have performed (i) a
review satisfactory to the Agent of all of the Material Contracts and other
assets (including, without limitation, leases of operating facilities) of each
Loan Party, the financial condition of each Loan Party, including all of its
tax, litigation, environmental and other potential contingent liabilities, the
capitalization and capital structure of each Loan Party and the cash management
and management information systems of the Borrowers, (ii) a pre-closing audit
and collateral review and (iii) reviews and investigations of such other matters
as the Agent and its counsel deem necessary, in each case with results
satisfactory to the Agent.

(f) Law. The Loan Parties shall be in compliance with all Requirements of Law
and Material Contracts, other than such noncompliance that could not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

SECTION 5.2 Conditions Precedent to Each Revolving Credit Loan and Each Letter
of Credit. The obligation of the Lenders to make any Revolving Credit Loan or
the Letter of Credit Issuer to cause to be issued any Letter of Credit is
subject to the satisfaction of the following conditions precedent:

(a) Representations and Warranties. All representations and warranties contained
in this Agreement and the other Loan Documents shall be true, correct and
complete in all respects in the case of any Borrowing or issuance of any Letter
of Credit, on the Closing Date, and in the case of any Borrowing or issuance of
any Letter of Credit after the Closing Date, shall be true, correct and complete
in all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date);

 

75



--------------------------------------------------------------------------------

(b) No Default. No Default or Event of Default shall have occurred and be
continuing or would result from the making of the requested Revolving Credit
Loan or the issuance of the requested Letter of Credit as of the date of such
request; and

(c) No Material Adverse Effect. No Material Adverse Effect shall have occurred.

Each condition in Sections 5.1 and 5.2 that are subject to the satisfaction or
discretion of the Agent, any Lender or the Letter of Credit Issuer shall be
deemed satisfied upon the Agent’s, Lender’s or Letter of Credit Issuer’s, as
applicable, making of any Revolving Credit Loan or the issuance of any Letter of
Credit.

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

SECTION 6.1 Representations and Warranties. Each of the Borrowers makes the
following representations and warranties to the Agent and the Lenders, which
shall be true, correct and complete in all respects as of the Closing Date, and
after the Closing Date, shall be true, correct, and complete in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of any Borrowing or issuance of
any Letter of Credit as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date), and such
representations and warranties shall survive the execution and delivery of this
Agreement:

(a) Organization, Good Standing and Qualification. Each Loan Party (i) is an
Entity duly organized, validly existing and in good standing (to the extent such
concept exists in the relevant jurisdictions) under the laws of the state of its
incorporation, organization or formation, (ii) has the requisite power and
authority to own its properties and assets and to transact the businesses in
which it presently is, or proposes to be, engaged and (iii) is duly qualified,
authorized to do business and in good standing (to the extent such concept
exists in the relevant jurisdictions) in each jurisdiction where it presently
is, or proposes to be, engaged in business, except to the extent that the
failure so to qualify or be in good standing would not reasonably be expected to
have a Material Adverse Effect.

(b) Locations of Offices, Records and Collateral. The address of the principal
place of business and chief executive office of each Loan Party is, and the
books and records of each Loan Party and all of its chattel paper and records of
its Receivables are maintained in the possession of such Loan Party at the
address of such Loan Party specified in Schedule 6.1(b) (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement). There is no location at which any Loan Party
maintains any Collateral in an aggregate principal amount exceeding $500,000
other than the locations specified for it in Schedule 6.1(b) (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under this Agreement). Schedule 6.1(b) (as such

 

76



--------------------------------------------------------------------------------

Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement) specifies all Real Property of each
Loan Party, and indicates whether each location specified therein is leased or
owned by such Loan Party.

(c) Authority. Each Loan Party has the requisite power and authority to execute,
deliver and perform its obligations under each of the Loan Documents to which it
is a party. All requisite corporate, limited liability company or partnership
action necessary for the execution, delivery and performance by such Loan Party
of the Loan Documents to which it is a party (including the consent of its
Owners, where required) has been taken.

(d) Enforceability. The Loan Documents delivered by the Loan Parties, when
executed and delivered, will be, the legal, valid and binding obligation of such
Loan Party enforceable in accordance with their terms, except as enforceability
may be limited by (i) bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

(e) No Conflict. The execution, delivery and performance by each Loan Party of
each Loan Document to which it is a party (i) do not contravene any of the
Governing Documents of such Loan Party, (ii) do not contravene any Requirement
of Law, (iii) do not contravene any Material Contract, except as such
contravention would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and (iv) will not result in the imposition
of any Liens upon any of its properties other than Permitted Liens.

(f) Consents and Filings. No consent, authorization or approval of, or filing
with or other act by, any Governmental Authority or any other Person is required
in connection with the execution, delivery or performance of this Agreement or
any other Loan Document or the consummation of the transactions contemplated
hereby or thereby, except (i) such consents, authorizations, approvals, filings
or other acts as have been made or obtained, as applicable, and are in full
force and effect, (ii) the filing of UCC financing statements, (iii) filing of
the Intellectual Property Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office, (iv) filings or other
actions listed on Schedule 6.1(f), and (v) such consents, authorizations,
approvals, filings or other acts the failure of which to be obtained or made
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(g) Ownership. Schedule 6.1(g) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement) sets forth the legal name (within the meaning of Section 9-503 of the
UCC), jurisdiction of incorporation, formation or organization of each Loan
Party, all jurisdictions in which each Loan Party is qualified to do business as
a foreign Entity, the Persons that own the Equity Interests of each such Loan
Party (other than TTD), and the number of Equity Interests owned by each such
Person.

(h) Solvency. The Loan Parties, taken as a whole, are Solvent.

 

77



--------------------------------------------------------------------------------

(i) Financial Data. Since December 31, 2016, there has been no change,
occurrence, development or event, which has had or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

(j) Accuracy and Completeness of Information. All written factual data, reports
and written factual information (other than any projections, estimates and
information of a general economic or industry specific nature) concerning the
Borrowers and their Subsidiaries that has been furnished by or on behalf of any
Loan Party to the Agent or any Lender in connection with the transactions
contemplated hereby, when taken as a whole, are correct in all material respects
as of the date of certification of such data, reports and information, and do
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made at
such time.

(k) Legal and Trade Name. As of the Closing Date, during the past year, none of
the Loan Parties has been known by or used any legal name or, except as such
usage would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, any trade name or fictitious name, except
for its name as set forth in the introductory paragraph and on the signature
page of this Agreement or the Guarantor Security Agreement, as applicable, which
is the exact correct legal name of such Loan Party.

(l) No Broker’s or Finder’s Fees. No broker or finder brought about the
obtaining, making or closing of the Revolving Credit Loans or financial
accommodations afforded hereunder or in connection herewith by the Agent, any
Lender or any of its Affiliates. No broker’s or finder’s fees or commissions
will be payable by any Loan Party to any Person in connection with the
transactions contemplated by this Agreement.

(m) Investment Company. None of the Loan Parties is an “investment company,” or
an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act
of 1940, as amended.

(n) Margin Stock. None of the Loan Parties is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying “margin stock” as that term is defined in Regulation U of
the Federal Reserve Board. No part of the proceeds of any Revolving Credit Loan
or Letter of Credit will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, (i) to purchase or carry Margin Stock
or to extend credit to others for the purpose of purchasing or carrying Margin
Stock or to refund Indebtedness originally incurred for such purpose or (ii) for
any purpose that entails a violation of, or that is inconsistent with, the
provisions of the Regulations of the Board, including Regulations T, U or X.

(o) Taxes and Tax Returns.

(i) Each Loan Party and each of its Subsidiaries has properly completed and
timely filed all material income tax returns it is required to file and such
returns were complete and accurate in all material respects.

 

78



--------------------------------------------------------------------------------

(ii) All material taxes and similar governmental charges required to have been
paid by the Loan Parties have been timely paid.

(iii) No material deficiencies for taxes have been claimed, proposed or assessed
by any taxing or other Governmental Authority against any Loan Party or any of
its Subsidiaries which remain unpaid. There are no pending or, to the knowledge
of the Borrowers, threatened audits, investigations or claims by a Governmental
Authority for or relating to any material liability of any Loan Party or any of
its Subsidiaries for taxes.

(p) No Judgments or Litigation. Except as specified in Schedule 6.1(p), no
judgments, orders, writs or decrees are outstanding against any Loan Party or
any of its Subsidiaries, nor is there now pending or, to the knowledge of any
Loan Party, any threatened litigation, contested claim, investigation,
arbitration, or governmental proceeding by or against any Loan Party or any of
its Subsidiaries that (i) individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect or (ii) purports to affect the
legality, validity or enforceability of this Agreement, the Notes, any other
Loan Document or the consummation of the transactions contemplated hereby or
thereby.

(q) Title to Property. Each Loan Party and each of its Subsidiaries has
(i) valid fee simple title to or valid leasehold interests in all of its Real
Property and (ii) good and marketable title to all of its other assets, in each
case, except where the failure to have such title interest or right would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. All of such assets are free and clear of Liens except for
Permitted Liens.

(r) No Other Indebtedness. On the Closing Date and after giving effect to the
transactions contemplated hereby, none of the Loan Parties nor any of their
Subsidiaries have any Indebtedness other than Indebtedness permitted under
Section 8.1.

(s) Investments; Contracts. None of the Loan Parties, nor any of their
Subsidiaries, (i) has committed to make any Investment; (ii) is a party to any
indenture, agreement, contract, instrument or lease, or subject to any
restriction in the Governing Documents or similar restriction or any injunction,
order, restriction or decree; (iii) is a party to any “take or pay” contract as
to which it is the purchaser; or (iv) has material contingent or long term
liability, including any management contracts, in each case, which individually
or in the aggregate would reasonably be expected to have a Material Adverse
Effect.

(t) Compliance with Laws. On the Closing Date and after giving effect to the
transactions contemplated hereby, none of the Loan Parties nor any of their
Subsidiaries is in violation of any Requirement of Law, or is in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(u) Rights in Collateral; Priority of Liens. All of the Collateral of each Loan
Party is owned or leased by it free and clear of any and all Liens in favor of
third parties, other than Liens in favor of the Agent and other Permitted Liens.
Upon the proper filing of the

 

79



--------------------------------------------------------------------------------

financing and termination statements specified in Section 5.1(a)(viii) and any
Mortgage and release specified in Section 5.1(a)(ix), the Liens granted by the
Loan Parties pursuant to the Loan Documents constitute valid, enforceable and
perfected first priority Liens on the Collateral (subject only to Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens,
or the interests of lessors in respect of Capitalized Lease Obligations).

(v) ERISA. Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:

(i) No Lien has been imposed on the assets of any Plan under Section 303(k) or
4068 of ERISA or Section 430(k) of the Internal Revenue Code.

(ii) No Loan Party maintains or contributes to any Plan, other than those
specified in Schedule 6.1(v).

(iii) Each Loan Party has satisfied the minimum funding standards of Sections
302 and 303 of ERISA and Section 412 and 430 of the Internal Revenue Code with
respect to each Pension Plan, and no application for a funding waiver or an
extension of any amortization period pursuant to Sections 303 and 304 of ERISA
or Section 412 of the Internal Revenue Code has been filed with respect to any
Pension Plan.

(iv) No Termination Event has occurred or is reasonably expected to occur.

(v) There has been no non-exempt prohibited transaction as defined in
Section 406 of ERISA or Section 4975 of the Internal Revenue Code (a “Prohibited
Transaction”) with respect to any Plan or any Multiemployer Plan.

(vi) With respect to each Plan and Multiemployer Plan, neither any Loan Party
nor any ERISA Affiliate has incurred any liability to the PBGC

(vii) Each Plan which is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the IRS
and no event has occurred which would cause the loss of such qualification.

(viii) Each Plan is in compliance with the applicable provisions of ERISA, the
Internal Revenue Code and any applicable Requirement of Law.

(ix) The aggregate actuarial present value of all benefit liabilities (whether
or not vested) under each Pension Plan, determined on a plan termination basis,
as of the date of, the most recent actuarial report for such Pension Plan, does
not exceed the aggregate fair market value of the assets of such Pension Plan as
of such date.

(x) Neither any Loan Party nor, to the knowledge of the Borrowers, any ERISA
Affiliate has received any notice that a Multiemployer Plan is, or is expected
to be, in endangered or critical status under Section 305 of ERISA or under
Section 432 of the Internal Revenue Code.

 

80



--------------------------------------------------------------------------------

(w) Intellectual Property. Set forth on Schedule 6.1(w) is a complete and
accurate list of all material Patents, Trademarks and Copyrights, and all
licenses thereof, of the Loan Parties, showing as of the date hereof the
jurisdiction in which registered, the registration number and the date of
registration. Each Loan Party owns or licenses all Patents, Trademarks,
Copyrights and other intellectual property rights which are reasonably necessary
for the operation of its business. No Loan Party, to its knowledge, has
infringed any Patent, Trademark, Copyright or other intellectual property right
owned by any other Person by the sale or use of any product, process, method,
substance, part or other material now sold or used, where such sale or use would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and no claim or litigation is pending or, to each Borrower’s
knowledge, threatened against any Loan Party that contests its right to sell or
use any such product, process, method, substance, part or other material.

(x) Labor Matters. Schedule 6.1(x) accurately sets forth all collective
bargaining agreements to which any Loan Party or any of its Subsidiaries is a
party as of the Closing Date, and their dates of expiration. There are no
existing or, to each Borrower’s knowledge, threatened strikes, lockouts or other
disputes relating to any collective bargaining or similar labor agreement to
which any Loan Party or any of its Subsidiaries is a party which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

(y) Compliance with Environmental Laws. Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (i) no Loan Party is the subject of any judicial or
administrative proceeding or investigation relating to the violation of any
Environmental Law or asserting potential liability arising from the release or
disposal by any Person of any Hazardous Materials, (ii) no Loan Party has filed
with or received from any Governmental Authority any notice, order, stipulation
or directive under any Environmental Law concerning the treatment, storage,
disposal, spill, release or threatened release of any Hazardous Materials at,
on, beneath or adjacent to Real Property owned or leased by it, (iii) each Loan
Party has no knowledge of any contingent liability for any release of any
Hazardous Materials, and there has been no spill or release of any Hazardous
Materials at any of its Real Property in violation of Environmental Laws and
(iv) to the knowledge of each Borrower, none of any Loan Party’s Real Property
has ever been used as a waste disposal site, whether registered or unregistered.

(z) Licenses and Permits. Each Loan Party and each of its Subsidiaries has
obtained and holds in full force and effect all Permits which are necessary or
advisable for the operation of its business as presently conducted and as
proposed to be conducted, except where the failure to possess any of the
foregoing (individually or in the aggregate) would not reasonably be expected to
have a Material Adverse Effect. Each Loan Party is in compliance in all material
respects with all State Licensing Laws applicable to it. No Loan Party has
received any communication (including without limitation any oral communication)
from any Governmental Authority alleging that it is not in compliance in any
material respect with, or may be subject to material liability under, any State
Licensing Laws.

 

81



--------------------------------------------------------------------------------

(aa) Compliance with Anti-Terrorism Laws. None of the Loan Parties nor any of
their Subsidiaries is any of the following:

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224 on Terrorist Financing effective
September 24, 2001 (the “Executive Order”);

(ii) a Person owned or Controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any laws with respect to terrorism or money
laundering; or

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or a Person that is named as a
“specially designated national and blocked Person” on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control
(“OFAC”) at its official website or any replacement website or other replacement
official publication of such list and none of the proceeds of the Revolving
Credit Loans will be, directly or, to the knowledge of the Borrowers or any of
their respective Subsidiaries, indirectly, offered, lent, contributed or
otherwise made available to any Subsidiary, joint venture partner or other
Person for the purpose of financing the activities of any Person currently the
subject of sanctions administered by OFAC.

(bb) Government Regulation. None of the Loan Parties and none of their
Subsidiaries is subject to regulation under the Energy Policy Act of 2005, the
Federal Power Act, the Interstate Commerce Act or any other Requirement of Law
that limits its ability to incur Indebtedness or to consummate the transactions
contemplated by this Agreement and the other Loan Documents.

(cc) Material Contracts. Set forth on Schedule 6.1(cc) (as such Schedule may be
amended from time to time by written notice from the Borrower Agent to the Agent
given with the Compliance Certificate) is a complete and accurate list of all
Material Contracts of each Loan Party. Each such Material Contract has been duly
authorized, executed and delivered by the applicable Loan Party. Except for
matters that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, each Material Contract of the Loan Parties
is in full force and effect and is binding upon and enforceable against all
parties thereto in accordance with its terms, and there exists no default under
such Material Contract by any party thereto.

(dd) Business and Properties. No business of any Loan Party or any of its
Subsidiaries is affected by any fire, explosion, accident, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

82



--------------------------------------------------------------------------------

(ee) Money-Laundering Laws. Each Loan Party is in compliance in all material
respects with all Money Laundering Laws applicable to it. No Loan Party has
received any communication (including without limitation any oral communication)
from any Governmental Authority alleging that it is not in compliance in any
material respect with, or may be subject to material liability under, any Money
Laundering Laws.

(ff) Master Services Agreements. Except as specified in Schedule 6.1(ff) (as
such Schedule may be amended from time to time by written notice from the
Borrower Agent to the Agent), no Loan Party is party to (A) any Designated
Closing Date MSA or (B) any Master Services Agreement entered into after the
Original Closing Date, in any such case, which provides that (i) any payments
contemplated under such Master Services Agreement in respect of the purchase
from any Loan Party of the right to place advertisements on one or more Media
Outlets are payable to any Person other than such Loan Party, or (ii) any
portion of the amounts payable from the Advertiser or one or more of its agents
to any Loan Party under such Master Services Agreement is required to be held in
escrow or in trust, or otherwise turned over to, or held for the benefit of, any
Advertiser, any Publisher, any SSP or any other Person.

(gg) Eligible Receivables. As to each Receivable that is identified by the
Borrowers as an Eligible Receivable in a Borrowing Base Certificate submitted to
the Agent, such Receivable is (x) a bona fide existing payment obligation of the
applicable account debtor created by the sale and delivery of inventory or the
rendition of services to such account debtor in the ordinary course of the
Borrowers’ business, (y) owed to a Borrower without any claimed defenses,
disputes, offsets, counterclaims, or rights of return or cancellation other than
as permitted under the definition of Eligible Receivables and as noted on the
Borrowing Base Certificate, and (z) not excluded as ineligible by virtue of one
or more of the excluding criteria (other than any Agent-discretionary criteria)
as required in the definition of Eligible Receivables.

ARTICLE VII.

AFFIRMATIVE COVENANTS OF THE BORROWERS

Each Borrower covenants and agrees that, until the Payment in Full of all
Obligations:

SECTION 7.1 Existence. The Loan Parties shall, and shall cause each of their
Subsidiaries to, (i) maintain their Entity existence, except in connection with
a transaction expressly permitted under Section 8.3 or in the case of any Entity
other than a Borrower, where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, (ii) maintain in full force and
effect all material licenses, bonds, franchises, leases, Trademarks,
qualifications and authorizations to do business, and all material Patents,
contracts and other rights necessary or advisable to the profitable conduct of
its businesses, except (A) as expressly permitted by this Agreement, (B) such as
may expire, be abandoned or lapse in the ordinary course of business, or (C) as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (iii) continue in the same or reasonably related
lines of business as presently conducted by it.

 

83



--------------------------------------------------------------------------------

SECTION 7.2 Maintenance of Property. The Loan Parties shall, and shall cause
each of their Subsidiaries to, keep all assets used or useful and necessary to
its business in good working order and condition (ordinary wear and tear and
casualty and condemnation excepted) in accordance with its ordinary course of
business practices.

SECTION 7.3 [Reserved].

SECTION 7.4 Taxes. The Loan Parties shall, and shall cause each of their
Subsidiaries to, pay, before the same becomes delinquent or in default, (i) all
material Taxes imposed against it or any of its property and (ii) all lawful
claims that, if unpaid, might by law become a Lien upon its property; provided
that, such payment and discharge will not be required with respect to any Tax or
claim if (x) the validity thereof, or to the extent the amount thereof, is being
contested in good faith, by appropriate proceedings diligently conducted and
(y) an adequate reserve or other appropriate provision shall have been
established therefor as required in accordance with GAAP.

SECTION 7.5 Requirements of Law. The Loan Parties shall, and shall cause each of
their Subsidiaries to, comply with all Requirements of Law applicable to it,
including any State Licensing Laws, except where the failure to so comply would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 7.6 Insurance. Each of the Loan Parties shall, and shall cause each of
their Subsidiaries to maintain, with insurance companies reasonably believed to
be financially sound and reputable, insurance in such amounts and against such
risks as are customarily maintained by similarly situated companies engaged in
the same or similar businesses operating in the same or similar locations, and
cause the Agent to be listed as a co-loss payee on property and casualty
policies and as an additional insured on liability policies, pursuant to a
standard loss payable endorsement with a standard non-contributory “lender” or
“secured party” clause. The Borrower Agent will furnish to the Agent, upon
request, information in reasonable detail as to the insurance so maintained.
Furthermore, the Loan Parties shall: (a) obtain certificates and endorsements
reasonably acceptable to the Administrative Agent with respect to property and
casualty insurance; (b) cause each insurance policy referred to in this
Section 7.6 to provide that it shall not be cancelled, modified or not renewed
(x) by reason of nonpayment of premium except upon not less than 10 days’ prior
written notice thereof by the insurer to the Agent (giving the Agent the right
to cure defaults in the payment of premiums) or (y) for any other reason except
upon not less than 30 days’ prior written notice thereof by the insurer to the
Agent; and (c) deliver to the Agent, prior to the cancellation, modification or
non-renewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Agent, including an insurance binder) together with evidence reasonably
satisfactory to the Agent of payment of the premium therefor. If any Loan Party
fails to obtain and maintain insurance as provided in this Section, or to keep
the same in force, the Agent, if the Agent so elects, in its Permitted
Discretion, may obtain such insurance and pay the premium therefor for the
Borrowers’ account, and charge the Borrowers’ Loan Account for same, and such
expenses so paid shall be part of the Obligations. Without limitation of the
foregoing, if as of the Closing Date or at any time thereafter, all or a portion
of the improvements situated on any fee owned Real Property are located within
an area designated by the Federal Emergency Management Agency or the Flood
Disaster Protection Act of 1973 (P.L. 93-234) as

 

84



--------------------------------------------------------------------------------

being in a “special flood hazard area” or as having specific flood hazards, the
Borrowers shall also furnish the Agent with flood insurance policies which
conform to the requirements of said Flood Disaster Protection Act of 1973 and
the National Flood Insurance Act of 1968, as either may be amended from time to
time.

SECTION 7.7 Books and Records; Inspections.

(a) The Loan Parties shall, and shall cause each of their Subsidiaries to,
maintain books and records (including computer records and programs) of account
pertaining to the assets, liabilities and financial transactions of the Loan
Parties and their Subsidiaries in such detail, form and scope as is consistent
with good business practice.

(b) The Loan Parties shall, and shall cause each of their Subsidiaries to,
provide the Agent and its agents and one representative of each of the Lenders
access to the premises of the Loan Parties and their Subsidiaries at any time
and from time to time, during normal business hours and with reasonable notice
under the circumstances, and at any time after the occurrence and during the
continuance of a Default or Event of Default, for the purposes of (A) inspecting
and verifying the Collateral, (B) inspecting and copying any and all records
pertaining thereto, (C) conducting field examinations and appraisals with
respect to the Collateral, and (D) discussing the affairs, finances and business
of the Loan Parties and their Subsidiaries with any officer, employee or
director thereof or with the Auditors (subject to such Auditor’s policies and
procedures). The Borrowers shall reimburse the Agent for the reasonable and
documented travel and related expenses of the Agent’s employees or, at the
Agent’s option, of such outside accountants or examiners as may be retained by
the Agent to verify or inspect Collateral, records or documents of the Loan
Parties and their Subsidiaries; provided that, so long as no Default or Event of
Default then exists, the number of field examinations and appraisals for which
the Borrowers shall be liable for reimbursement to the Agent hereunder shall be
limited to one (1) per fiscal year, plus additional field examinations with
respect to Receivables acquired or to be acquired in connection with any
Permitted Acquisition or Permitted Investment that the Borrowers elects to
include in the Borrowing Base; provided, further, that the foregoing shall not
operate to limit the number of inspections, field examinations and appraisals
that the Agent may elect to undertake. If the Agent’s own employees are used,
the Borrowers shall also pay such reasonable per diem allowance as the Agent may
from time to time establish, or, if outside examiners or accountants are used,
the Borrowers shall also pay the Agent such sum as the Agent may be obligated to
pay as fees for such services. All such Obligations may be charged to the Loan
Account or any other account of the Borrowers with the Agent or any of its
Affiliates.

SECTION 7.8 Notification Requirements. The Borrowers shall timely give the Agent
the following notices and other documents:

(a) Notice of Defaults. Promptly, and in any event within five (5) Business Days
after any Responsible Officer of the Borrowers obtains actual knowledge of the
occurrence of a Default or Event of Default, a certificate of a Responsible
Officer specifying the nature thereof and the Borrowers’ proposed response
thereto, each in reasonable detail.

 

85



--------------------------------------------------------------------------------

(b) Proceedings; Changes. Promptly, and in any event within five (5) Business
Days after any Responsible Officer of the Borrowers obtains actual knowledge of
(i) any proceeding including, without limitation, any proceeding the subject of
which is based in whole or in part on a commercial tort claim being instituted
or threatened to be instituted against a Loan Party or any of its Subsidiaries
before any Governmental Authority as to which an adverse determination is
reasonably probable and which, if adversely determined, would reasonably be
expected to result in a liability in excess of $1,000,000 or (ii) any actual
change, development or event which has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, a written
statement describing such proceeding, change, development or event and any
action being taken by such Loan Party or any of its Subsidiaries with respect
thereto.

(c) Changes. Promptly, and in any event within five (5) Business Days after
(i) a change in the location of any Collateral from the locations specified in
Schedule 6.1(b) or (ii) a change of the legal name, Entity structure or
jurisdiction of organization of any Loan Party thereof, a written statement
describing such change, together with, in the case of clause (ii), copies of the
Governing Documents of such Loan Party, certified by the Secretary of State (or
equivalent) in each relevant jurisdiction, evidencing such change. If any notice
is delivered with respect to Schedule 6.1(b) pursuant to this Section 7.8, such
notice shall be deemed to be an addition to such Schedule.

(d) ERISA Notices.

(i) Promptly, and in any event within five (5) Business Days after a Termination
Event has occurred, a written statement of a Responsible Officer of the Borrower
Agent describing such Termination Event and any action that is being taken, or
will be taken, with respect thereto by any Loan Party (or any known ERISA
Affiliate), and any action taken or threatened by the Internal Revenue Service,
the Department of Labor or the PBGC with respect to such Termination Event;

(ii) promptly, and in any event within five (5) Business Days after the filing
thereof with the Internal Revenue Service, a copy of each funding waiver request
pursuant to Section 412(c) of the internal Revenue Code filed with respect to
any Pension Plan subject to the funding requirements of Section 412 of the
Internal Revenue Code;

(iii) promptly, and in any event within five (5) Business Days after receipt by
any Loan Party of the PBGC’s intention to terminate a Plan under Section 4041 or
Section 4041A of ERISA or to have a trustee appointed to administer a Plan, a
copy of such notice;

(iv) promptly, and in any event within five (5) Business Days after the
occurrence thereof, notice (including the nature of the event and, when known,
any action taken or threatened by the Internal Revenue Service, the Department
of Labor or the PBGC with respect thereto) of:

(A) any Prohibited Transaction which would subject any Borrower to a material
civil penalty assessed pursuant to Section 502(i) of ERISA or a material tax
imposed by Section 4975 of the Internal Revenue Code in connection with any
Plan, or any trust created thereunder;

 

86



--------------------------------------------------------------------------------

(B) a failure by any Borrower or, to the knowledge of any Borrower, ERISA
Affiliate to make a payment to a Plan required to avoid imposition of a Lien
under Section 303(k) of ERISA or Section 430(k) of the Internal Revenue Code, or
a failure by any Loan Party to make a payment to a Multiemployer Plan which is
required by ERISA or the Internal Revenue Code; and

(C) the establishment of any new Plan or the obligation to contribute to any new
Plan which was not specified on Schedule 6.1(v);

(v) promptly upon and in any event within five (5) Business Days after the
request of the Agent, each annual report (IRS Form 5500 series) and all
accompanying schedules and the most recent actuarial reports, in any case, with
respect to any Pension Plan;

(vi) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party, notice and demand for payment of withdrawal liability
under Section 4201 of ERISA with respect to a Multiemployer Plan or notice that
a Multiemployer Plan is subject to Section 305 of ERISA or Section 432 of the
Internal Revenue Code; and

(vii) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or ERISA Affiliate, notice of any administrative or
judicial complaint, or the entry of a judgment, award or settlement agreement,
in either case with respect to a Plan that would reasonably be expected,
individually or in the aggregate to have a Material Adverse Effect.

(d) Material Contracts. Concurrently with the delivery of any Compliance
Certificates delivered pursuant to Section 7.11(d), notice of any Material
Contract that has been terminated or amended in any material respect, together
with a copy of any such amendment and delivery of a copy of any new Material
Contract that has been entered into, in each case since the later of the Closing
Date or delivery of the prior Compliance Certificate.

(e) Environmental Matters. Promptly, and in any event within five (5) Business
Days after receipt by a Loan Party thereof, copies of (A) any written notice
that any violation of any Environmental Law was committed by a Loan Party which
violation could reasonably be expected to result in liability or involve
remediation costs that would reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (B) any written notice that any
administrative or judicial complaint or order has been filed against a Loan
Party alleging violations of any Environmental Law or requiring a Loan Party to
take any action in connection with the release of toxic or Hazardous Materials
into the environment which violation or action would reasonably be expected,
individually or in the aggregate, to have a Material

 

87



--------------------------------------------------------------------------------

Adverse Effect, (C) any written notice from a Governmental Authority or other
Person alleging that a Loan Party may be liable or responsible for costs
associated with a response to or cleanup of a release of a Hazardous Material
into the environment or any damages caused thereby which would reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
or (D) Environmental Law adopted, enacted or issued after the date hereof of
which any Borrower becomes aware which would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

(f) Insurance. Promptly, and in any event within five (5) Business Days after
receipt by a Loan Party of notice or knowledge thereof, of the actual or
intended cancellation of, or any material and adverse change in coverage or
other terms of, any insurance required to be maintained by the Loan Parties
pursuant to this Agreement or any other Loan Document.

SECTION 7.9 Casualty Loss. The Loan Parties shall provide written notice to the
Agent, within five (5) Business Days, of any material damage to, the destruction
of, or any other material loss to any asset or property owned or used by any
Loan Party other than any such asset or property with a net book value
(individually or in the aggregate) less than $1,000,000 or any condemnation,
confiscation or other taking, in whole or in part, or any event that otherwise
diminishes so as to render impracticable or unreasonable the use of such asset
or property owned or used by the Loan Parties, together with a state of the
amount of the damage, destruction, loss or diminution in value.

SECTION 7.10 Qualify to Transact Business. The Loan Parties shall, and shall
cause each of their Subsidiaries to, qualify to transact business as a foreign
corporation, limited partnership or limited liability company, as the case may
be, in each jurisdiction where the nature or extent of its business or the
ownership of its property requires it to be so qualified or authorized and where
failure to qualify or be authorized could reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.

SECTION 7.11 Financial Reporting. The Borrower Agent shall deliver to the Agent
the following:

(a) Annual Financial Statements. As soon as available, but not later than one
hundred twenty (120) days after the end of each fiscal year, (A) the annual
audited consolidated Financial Statements of the Loan Parties and their
Subsidiaries for and as of the end of the prior fiscal year; (B) in the event
that (x) the gross revenues of the Subsidiaries of the Borrower Agent exceed
$100,000,000 per year or (y) the aggregate amount of Investments by the Loan
Parties in or to, and guarantees by the Loan Parties of Indebtedness of,
Subsidiaries that are not Loan Parties exceeds $5,000,000, the annual Financial
Statements of the Loan Parties and their Subsidiaries, on a consolidating basis,
for and as of the end of the prior fiscal year; (C) a comparison in reasonable
detail to the prior year’s audited Financial Statements; and (D) the Auditors’
opinion without Qualification and a “Management Letter”.

(b) Business Plan. Not later than sixty (60) days after the end of each fiscal
year of the Loan Parties, the Business Plan of the Loan Parties certified by the
chief financial officer, controller or vice president, finance, of the Borrower
Agent.

 

88



--------------------------------------------------------------------------------

(c) Quarterly Financial Statements. As soon as available, but not later than
forty-five (45) days after the end of each of the first three fiscal quarters of
each fiscal year, (A) management prepared interim consolidated Financial
Statements of the Loan Parties and their Subsidiaries as at the end of such
fiscal quarter and for the fiscal year to date and setting forth in comparative
form the figures for the corresponding period or periods of the previous fiscal
year and as set forth in the Business Plan; (B) in the event that (x) the gross
revenues of the Subsidiaries of the Borrower Agent exceed $100,000,000 per year
or (y) the aggregate amount of Investments by the Loan Parties in or to, and
guarantees by the Loan Parties of Indebtedness of, Subsidiaries that are not
Loan Parties exceeds $5,000,000, the management prepared interim Financial
Statements of the Loan Parties and their Subsidiaries, on a consolidating basis,
as at the end of such fiscal quarter and for the fiscal year to date; (C) a
certification by the Borrower Agent’s chief financial officer, controller or the
vice president, finance that such Financial Statements have been prepared in
accordance with GAAP and are fairly stated in all material respects (subject to
normal year-end audit adjustments); and (D) a narrative discussion of the
financial condition of the Loan Parties and their Subsidiaries and results of
operations and the liquidity and capital resources for the fiscal quarter then
ended, prepared by the chief financial officer of the Borrower Agent; provided
that, in lieu of such narrative discussion, the Borrower Agent may participate
in a quarterly conference call (each such call to be at a time and date to be
reasonably agreed by the Borrower Agent and the Agent) among senior management
of the Borrower Agent, the Agent and the Lenders.

(d) Compliance Certificate. As soon as available, but (A) not later than
forty-five (45) days after the end of each of the first three fiscal quarters of
each fiscal year and (B) and one hundred twenty (120) days after each fiscal
year end, a compliance certificate, substantially in the form of Exhibit H (a
“Compliance Certificate”), signed by the Borrower Agent’s chief financial
officer or vice president-finance, with an attached schedule setting forth the
calculations to arrive at EBITDA and the Consolidated Fixed Charge Coverage
Ratio as of the end of such fiscal quarter or fiscal year, as applicable,
without regard to whether a Covenant Testing Period is then in effect.

(e) Borrowing Base Certificate. Monthly, not later than the twentieth (20th) day
of each fiscal month, a certificate signed by the chief financial officer or the
vice president-finance of the Borrower Agent substantially in the form of
Exhibit I (a “Borrowing Base Certificate”) detailing the Eligible Receivables,
containing a calculation of Availability and reflecting all sales, collections,
and debit and credit adjustments, as of the last day of the preceding month (or
as of a more recent date as the Agent may from time to time reasonably request);
provided that, if Excess Availability is at any time less than the greater of
(x) Fifteen Million Dollars ($15,000,000) and (y) 12.5% of the lesser of (I) the
Borrowing Base then in effect and (II) the Aggregate Revolving Credit Commitment
as of such date, then, commencing with the first calendar week following the end
of such fiscal month, and continuing on a weekly basis thereafter, until a
period of sixty (60) consecutive days has elapsed during which at all times
Excess Availability has equaled or exceeded the greater of (x) Fifteen Million
Dollars ($15,000,000) and (y) 12.5% of the lesser of (I) the Borrowing Base then
in effect and (II) the Aggregate Revolving Credit Commitment as of such date,
the Borrower Agent shall deliver the Borrowing Base Certificate weekly, on the
Wednesday of each week (or, if Wednesday is not a Business Day, on the next
succeeding Business Day), setting forth the Borrowing Base calculated as of the
close of business on the immediately preceding Saturday.

 

89



--------------------------------------------------------------------------------

(f) Agings. Monthly, not later than the fifteen (15th) day after the end of each
fiscal month, agings of the Borrowers’ Receivables and accounts payable, in
scope and detail satisfactory to the Agent, as of the last day of the preceding
month.

(g) SEC Reports. Promptly after the same become publicly available, copies of
all periodic and other publicly available reports, proxy statements and, to the
extent requested by the Agent, other materials publicly filed by the Borrowers
with the Securities and Exchange Commission or, in the case of TTD, distributed
to generally to the holders of its Equity Interests.

(h) Other Financial Information. Promptly after the request by the Agent, such
additional financial statements and other related data and information as to the
business, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of any Loan Party or any of its Subsidiaries as the
Agent may from time to time reasonably request.

Notices and information required to be delivered pursuant to this Section 7.11
may be delivered electronically and, if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower Agent posts such documents,
or provides a link thereto on the Borrower Agent’s website on the Internet at
the website address http://thetradedesk.com; (ii) on which the Borrower Agent
delivers such documents by electronic mail to the Agent or (iii) on which such
documents are posted on the Borrower Agent’s behalf on an Internet or intranet
website, if any, to which each Lender and the Agent have access (whether a
commercial, third-party website or whether sponsored by the Agent); provided,
that: (i) until the Agent has confirmed its receipt of an electronic copy of any
such document, the Borrower Agent shall deliver paper copies of such documents
to the Agent or any Lender if so requested by Agent or any such Lender in
writing and (ii) the Borrower Agent shall notify the Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the Agent
by electronic mail electronic versions (i.e., soft copies) of such documents.
The Agent shall have no obligation to request the delivery or to maintain copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower Agent with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

SECTION 7.12 Payment of Liabilities. The Loan Parties shall, and shall cause
each of their Subsidiaries to, pay and discharge, in the ordinary course of
business, all obligations and liabilities (including, without limitation, tax
liabilities and other governmental charges), except where (i) the same may be
contested in good faith by appropriate proceedings and for which adequate
reserves with respect thereto have been established in accordance with GAAP or
(ii) the failure to make payment would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.

SECTION 7.13 ERISA. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the Loan Parties
shall (i) maintain each Plan intended to qualify under Section 401(a) of the
Internal Revenue Code so as to satisfy in all material respects the
qualification requirements thereof, (ii) contribute, or require that
contributions be made, in a timely manner (A) to each Plan in amounts sufficient
to satisfy in all material respects applicable Requirements of Law and the terms
and conditions of each such Plan, and (B) to each Foreign Plan in amounts
sufficient to satisfy in all material respects the

 

90



--------------------------------------------------------------------------------

minimum funding requirements of any applicable law or regulation, and
(iii) cause each Plan or Foreign Plan to comply in all material respects with
applicable law (including all applicable statutes, orders, rules and
regulations). As used in this Section 7.13, “Foreign Plan” means a plan that
provides retirement or health benefits and that is maintained, or otherwise
contributed to, by a Loan Party for the benefit of employees outside the United
States.

SECTION 7.14 Environmental Matters. The Loan Parties shall, and shall cause each
of their Subsidiaries to, conduct its business so as to comply in all material
respects with all applicable Environmental Laws and obtain and renew all
material Permits, except, in each case, to the extent the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 7.15 Intellectual Property. The Loan Parties shall, and shall cause each
of their Subsidiaries to, do and cause to be done all things necessary to
preserve and keep in full force and effect all of its material registrations of
Trademarks, Patents and Copyrights.

SECTION 7.16 Solvency. The Loan Parties, taken as a whole, shall be and remain
Solvent at all times.

SECTION 7.17 [Reserved].

SECTION 7.18 [Reserved].

SECTION 7.19 Money Laundering Laws. Each of the Loan Parties shall comply in all
material respects with all Money Laundering Laws applicable to it and shall
maintain all of the necessary Permits required pursuant to any Money Laundering
Laws applicable to it in order for such Loan Party to continue the conduct of
its business as currently conducted.

SECTION 7.20 Formation of Subsidiaries. Each Loan Party will, at the time that
any Loan Party forms or acquires any direct or indirect Subsidiary after the
Closing Date, within fifteen (15) days of such event (or such later date as
permitted by the Agent in its discretion) (a) cause such new Subsidiary, if such
new Subsidiary is a Domestic Subsidiary and Borrower Agent requests, subject to
the consent of Agent, that such Domestic Subsidiary be joined as a Borrower, to
provide to Agent a joinder to this Agreement, (b) if such new Domestic
Subsidiary is not joined as a Borrower, cause such new Domestic Subsidiary to
provide to Agent a joinder to the Guaranty and the Guarantor Security Agreement,
(c) to the extent required by and subject to the exceptions set forth in this
Agreement and the Security Documents, deliver to Agent financing statements with
respect to such Subsidiary, a Pledged Interests Addendum with respect to the
Equity Interests of such Subsidiary, and such other security agreements
(including Mortgages with respect to any Real Property owned in fee of such new
Subsidiary), all in form and substance reasonably satisfactory to the Agent,
necessary to create the Liens intended to be created under the Security
Documents; provided, that the joinder to the Guaranty and the Guarantor Security
Agreement and such other Security Documents, shall not be required to be
provided to the Agent with respect to any Foreign Subsidiary, (d) provide, or
cause the applicable Loan Party to provide, to Agent a Pledged Interests
Addendum and appropriate certificates and powers or financing statements,
pledging all of the direct or beneficial ownership

 

91



--------------------------------------------------------------------------------

interest in such new Subsidiary; provided, that only sixty-five percent (65%) of
the total outstanding Voting Interests of any first tier Foreign Subsidiary (and
none of the Equity Interests of any Subsidiary of such Foreign Subsidiary) shall
be required to be pledged (which pledge, if reasonably requested by the Agent,
shall be governed by the laws of the jurisdiction of such Subsidiary), and
(e) provide to the Agent all other documentation, including one or more opinions
of counsel reasonably satisfactory to the Agent, which, in its Permitted
Discretion, is appropriate with respect to the execution and delivery of the
applicable documentation referred to above (including policies of title
insurance, flood certification documentation or other documentation with respect
to all Real Property owned in fee and subject to a Mortgage).

ARTICLE VIII.

NEGATIVE COVENANTS

Each Borrower covenants and agrees that, until Payment in Full of all
Obligations:

SECTION 8.1 Indebtedness. The Loan Parties will not, and will not permit any of
their Subsidiaries to, directly or indirectly, at any time create, incur, assume
or suffer to exist any Indebtedness other than:

(i) Indebtedness under the Loan Documents, including any Indebtedness created
pursuant to the Incremental Revolving Credit Commitments;

(ii) Indebtedness existing on the Original Closing Date and set forth in
Schedule 8.1(ii), and any Refinancing Indebtedness in respect of such
Indebtedness;

(iii) Indebtedness (including Capitalized Lease Obligations and purchase money
Indebtedness) to finance all or any part of the purchase, lease, construction,
installment, repair or improvement of property, plant or equipment or other
fixed or capital assets, in an aggregate principal amount not to exceed
$2,000,000 at any time outstanding, and any Refinancing Indebtedness in respect
of such Indebtedness; provided that such Indebtedness is incurred within 180
days after the purchase, lease, construction, installation, repair or
improvement of the property that is the subject of such Indebtedness;

(iv) subject to the requirements set forth in the definitions thereof, (A) the
Term Loan Indebtedness and (B) the Real Property Indebtedness;

(v) Permitted Hedging Agreements and Bank Product Obligations;

(vi) Indebtedness owed to (including obligations in respect of letters of credit
or bank Guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
(whether to current or former employees) or property, casualty or liability
insurance or self-insurance in respect of such items, or other Indebtedness with
respect to reimbursement-type obligations regarding workers’ compensation
claims, health, disability or other employee benefits (whether current or
former) or property, casualty or liability insurance; provided that, upon the
incurrence of any Indebtedness with respect to reimbursement obligations
regarding workers’ compensation claims, such obligations are reimbursed not
later than sixty (60) days following such incurrence;

 

92



--------------------------------------------------------------------------------

(vii) Indebtedness arising from agreements of any Borrower or any Subsidiary
providing for indemnification, earn-outs, adjustment of purchase or acquisition
price or similar obligations, in each case, incurred or assumed in connection
with any Permitted Acquisition or the disposition of any business, assets or
Subsidiaries not prohibited by this Agreement, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Subsidiaries for the purpose of financing any such Permitted
Acquisition; provided, that the maximum assumable liability in respect of all
such Indebtedness shall at no time exceed the gross proceeds including non-cash
proceeds (the fair market value of such non-cash proceeds being measured at the
time received and without giving effect to any subsequent changes in value)
actually received by the Borrowers and their Subsidiaries in connection with
such disposition;

(viii) intercompany Indebtedness between or among the Borrowers and the
Subsidiaries; provided that such Indebtedness is only entered into in connection
with Investments permitted under Section 8.11 and, to the extent such
Indebtedness is in an aggregate principal amount exceeding $1,500,000, is
subject to an Intercompany Subordination Agreement;

(ix) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case,
provided in the ordinary course of business;

(x) Guarantees of Indebtedness of the Borrowers or the Subsidiaries permitted to
be incurred under this Agreement; provided that (A) such guarantees are not
prohibited by the provisions of Section 8.11; (B) no such Guarantee by any
Subsidiary of any Term Loan Indebtedness shall be permitted unless such
Subsidiary shall have also provided a Guarantee of the Obligations, and (C) if
the Indebtedness being Guaranteed is subordinated to the Obligations, such
Guarantee shall be subordinated to the Guarantee of the Obligations on terms at
least as favorable to the Lenders as those contained in the subordination of
such Indebtedness;

(xi) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(xii) Acquired Indebtedness in an amount not to exceed $5,000,000 at any one
time;

(xiii) Subordinated Debt, if any, subject to the terms set forth in the
Subordination Agreement corresponding thereto; and

(xiv) Indebtedness incurred in the ordinary course of business in respect of
(A) overdraft facilities, employee credit card programs, netting services,
automatic clearinghouse arrangements and other cash management and similar
arrangements, and in connection with securities and commodities arising in
connection with the acquisition or disposition of Permitted Investments and not
any obligation in connection with margin financing, (B) any bankers’ acceptance,
bank guarantees, letter of credit, warehouse receipt or similar facilities,
(C) the endorsement of instruments for deposit or the financing of insurance
premiums, (D) deferred compensation or similar arrangements to the employees of
the Borrowers or any of its Subsidiaries, (E) obligations to pay insurance
premiums or take or pay obligations contained in

 

93



--------------------------------------------------------------------------------

supply agreements and (F) Indebtedness owed to any Person providing property,
casualty, business interruption or liability insurance to the Borrower or any of
its Subsidiaries, so long as such Indebtedness shall not be in excess of the
amount of the unpaid cost of, and shall be incurred only to defer the cost of
the annual premium for such insurance.

For purposes of determining compliance with this Section 8.1, in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of more than
one of the above-listed clauses, the Borrowers may, in their sole discretion, at
the time of incurrence, divide, classify or reclassify, or at any later time
divide, classify or reclassify, such item of Indebtedness (or any portion
thereof) in any manner that complies with this covenant. Accrual of interest,
the accretion of accreted value, amortization of original issue discount, the
payment of interest or dividends in the form of additional Indebtedness with the
same terms (including pay-in-kind interest), and increases in the amount of
Indebtedness outstanding solely as a result of fluctuations in the exchange rate
of currencies, will not be deemed to be an incurrence of Indebtedness for
purposes of this Section 8.1. Guarantees of, or obligations in respect of
letters of credit relating to Indebtedness that is otherwise included in the
determination of a particular amount of Indebtedness will not be included in the
determination of such amount of Indebtedness; provided that, the incurrence of
the Indebtedness represented by such Guarantee or letter of credit, as the case
may be, was in compliance with this Section 8.1.

SECTION 8.2 Contingent Obligations. Except as specified in Schedule 8.2, the
Loan Parties will not, and will not permit any of their Subsidiaries to,
directly or indirectly, incur, assume, or suffer to exist any Contingent
Obligation, excluding (i) indemnities given in connection with this Agreement or
the other Loan Documents in favor of the Agent and the Lenders and
(ii) Contingent Obligations incurred, assumed or suffered in connection with any
Indebtedness permitted under Section 8.1.

SECTION 8.3 Entity Changes, Etc. The Loan Parties will not, and will not permit
any of their Subsidiaries to, directly or indirectly, merge or consolidate with
any Person, or liquidate or dissolve itself (or suffer any liquidation or
dissolution), other than (i) the merger or consolidation of any Subsidiary into
or with the Borrower Agent in a transaction in which the Borrower Agent is the
survivor, (ii) the merger or consolidation of any Subsidiary into or with a Loan
Party (other than the Borrower Agent) in which the surviving or resulting entity
is a Loan Party, (iii) the merger or consolidation of any Subsidiary that is not
a Loan Party into or with a Subsidiary that is not a Loan Party, (iv) the
liquidation or dissolution or, subject to compliance with Section 7.8(c)(ii),
change in form of entity of any Subsidiary of the Borrower Agent if a
Responsible Officer of the Borrower Agent determines in good faith that such
liquidation, dissolution or change in form is in the best interests of the
Borrowers and is not materially disadvantageous to the Lenders, or (v) the
merger or consolidation of any Subsidiary with or into any other Person in order
to effect a Permitted Investment so long as the continuing or surviving Person
will be a Loan Party if the merging or consolidating Subsidiary was a Loan Party
and which, together with each of its Subsidiaries, shall have complied with the
requirements of Section 7.20.

SECTION 8.4 Change in Nature of Business. The Loan Parties will not, and will
not permit any of their Subsidiaries to, at any time make any material change in
the nature of their business as carried on at the date hereof or enter into any
new line of business that is not

 

94



--------------------------------------------------------------------------------

similar, corollary, related, ancillary, incidental or complementary, or a
reasonable extension, development or expansion thereof or ancillary thereto the
business as carried on as of the date hereof.

SECTION 8.5 Sales, Etc. of Assets. The Loan Parties will not, and will not
permit any of their Subsidiaries to, directly or indirectly, sell, transfer or
otherwise dispose of any of its assets, except:

(i) the sales of inventory in the ordinary course of business;

(ii) the sale or other disposition for fair market value of obsolete or worn out
property, or other property no longer used or useful in the conduct of business,
in each case, disposed of in the ordinary course of business;

(iii) the sale, transfer or other disposition of cash and Cash Equivalents in
the ordinary course of business;

(iv) sales, transfers or other dispositions of property that are a settlement of
or payment in respect of any property or casualty insurance claim or any taking
under power of eminent domain or by condemnation or similar proceeding of or
relating to any property or asset of any Borrower or any Subsidiary;

(v) sales, transfers or other dispositions constituting Liens permitted by
Section 8.9;

(vi) dispositions constituting Permitted Investments;

(vii) non-exclusive licenses of intellectual Property in the ordinary course of
business and not interfering in any material respect with the business of the
Borrower and its Subsidiaries;

(viii) the abandonment of Intellectual Property (or lapse of any registration or
application in respect of Intellectual Property) that is, in the reasonable good
faith judgment of the Borrower Agent, no longer economically practicable to
maintain or useful in the conduct of the business of the Borrowers and their
Subsidiaries;

(ix) the exclusive licensing by any Loan Party to one or more Foreign
Subsidiaries on an arm’s length basis of the right to use Intellectual Property
solely in jurisdictions outside of the United States and its territories,
pursuant to any Intercompany License Agreement;

(x) any transfer of inventory between or among the Loan Parties and any other
transfer of property or assets (other than Receivables) between or among the
Loan Parties, in each case, in the ordinary course of business;

(xi) sales, transfers or other dispositions of property to the extent that
(A) such property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such sale, transfer or other
disposition are promptly applied to the purchase price of such replacement
property; and

(xii) sales, transfers or other dispositions of accounts receivable (other than
Eligible Receivables financed under this Agreement) in connection with the
collection or compromise thereof.

 

95



--------------------------------------------------------------------------------

SECTION 8.6 Use of Proceeds. The Borrowers will not (i) use any portion of the
proceeds of any Revolving Credit Loan in violation of Section 2.4 or for the
purpose of purchasing or carrying any “margin stock” (as defined in Regulation U
of the Federal Reserve Board) in any manner which violates the provisions of
Regulation T, U or X of the Federal Reserve Board or (ii) take, or permit any
Person acting on its behalf to take, any action which could reasonably be
expected to cause this Agreement or any other Loan Document to violate any
regulation of the Federal Reserve Board.

SECTION 8.7 [Reserved].

SECTION 8.8 [Reserved].

SECTION 8.9 Liens, Etc. The Loan Parties will not, and will not permit any of
their Subsidiaries to, directly or indirectly, at any time create, incur, assume
or suffer to exist any Lien on or with respect to any assets, other than
Permitted Liens.

SECTION 8.10 Dividends, Redemptions, Distributions, Etc. The Loan Parties will
not, and will not permit any of their Subsidiaries to, directly or indirectly,
pay any dividends or make any distributions on or in respect of its Equity
Interests, or purchase, redeem or retire any of its Equity Interests or any
warrants, options or rights to purchase any such Entity Interests, whether now
or hereafter outstanding (“Interests”), or make any payment on account of or set
apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of such Interests,
either directly or indirectly, whether in cash, property or in obligations of
the Loan Parties or any of their Subsidiaries, other than:

(i) a Subsidiary may pay dividends to the Borrowers or to another Subsidiary of
the Borrowers, on at least a pro rata basis with any other shareholders if such
Subsidiary is not wholly-owned by such Borrower and other wholly-owned
Subsidiaries of the Borrowers;

(ii) the Loan Parties and their Subsidiaries may repurchase or redeem any of its
Equity Interests to the extent such repurchase or redemption is made from net
cash proceeds received by any of the Loan Parties in connection with a
substantially concurrent issuance of Equity Interests of such Loan Party;

(iii) the Loan Parties and their Subsidiaries may pay dividends solely in Equity
Interests of any class of its Equity Interests;

(iv) the Borrower Agent may repurchase, retire or acquire its Equity Interests
owned by any future, present or former employee, director, consultant or
distributor (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) of the
Borrowers or any Subsidiary (a) so long as no Default or Event of

 

96



--------------------------------------------------------------------------------

Default then exists or would be caused thereby, upon termination of employment
or in connection with the death or disability of such person, in each case, in
connection with the exercise of stock options, stock appreciation rights or
similar equity incentives or equity based incentives pursuant to management
incentive plans, in an aggregate amount not to exceed $1,000,000 in any fiscal
year or (b) to the extent that the proceeds of such repurchases, retirements or
acquisitions are applied to satisfy withholding tax obligations arising in
connection with the vesting of restricted Equity Interests; provided that
clauses (a) and (b) of the Payment Conditions are satisfied;

(v) the Loan Parties or any of their Subsidiaries may pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any permitted acquisition; and

(vi) so long as no Default or Event of Default then exists or would be caused
thereby, cash dividends and distributions paid on the equity of the Borrower
Agent; provided that the aggregate amount of all such dividends and
distributions made by the Borrower Agent in any fiscal year does not exceed
$1,000,000.

SECTION 8.11 Investments. The Loan Parties will not, and will not permit any of
their Subsidiaries to, directly or indirectly, at any time make or hold any
Investment in any Person (whether in cash, securities or other property of any
kind) except the following (collectively, the “Permitted Investments”):

(i) Investments existing on, or contractually committed as of, the date hereof
and set forth on Schedule 8.11;

(ii) Investments in cash and Cash Equivalents;

(iii) Guarantees by the Borrowers and their Subsidiaries constituting
Indebtedness permitted by Section 8.1; provided that the aggregate principal
amount of Indebtedness of Subsidiaries that are not Loan Parties that is
guaranteed by any Loan Party shall be subject to the limitation set forth in
clause (iv) of this Section;

(iv) Investments made by the Borrowers in or to any Subsidiary and by any
Subsidiary to any Borrower or in or to another Subsidiary; provided that the
aggregate amount of such other Investments by the Loan Parties in or to, and
guarantees by the Loan Parties of Indebtedness of, any Subsidiary that is not a
Loan Party (for the avoidance of doubt, not including any such Investments and
guarantees existing on the Closing Date) shall not exceed $25,000,000 at any
time outstanding; provided that clauses (a) and (b) of the Payment Conditions
are satisfied;

(v) loans or advances to employees, officers or directors of the Borrowers or
any of their Subsidiaries in the ordinary course of business for travel,
relocation and related expenses; provided that the aggregate amount of all such
loans and advances does not exceed $500,000 at any time outstanding;

(vi) Permitted Hedging Agreements and Bank Product Obligations;

 

97



--------------------------------------------------------------------------------

(vii) Permitted Acquisitions;

(viii) Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business or upon the
foreclosure with respect to any secured Investment;

(ix) promissory notes and other non-cash consideration that is permitted to be
received in connection with dispositions permitted by Section 8.5;

(x) Guarantees by the Borrowers or any of their Subsidiaries of leases (other
than Capitalized Lease Obligations) or of other obligations of any Person that
do not constitute Indebtedness, in each case entered into in the ordinary course
of business;

(xi) Investments acquired as a result of a foreclosure by the Borrowers or any
Subsidiary with respect to any secured Investments or other transfer of title
with respect to any secured Investment in default;

(xii) Investments resulting from pledges and deposits that are Permitted Liens;

(xiii) Investments consisting of the redemption, purchase, repurchase or
retirement of any Equity Interests permitted under Section 8.10;

(xiv) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;

(xv) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrowers and
their Subsidiaries;

(xvi) purchases or acquisitions of inventory, supplies, materials and equipment
or purchases or acquisitions of contract rights or intellectual property in each
case in the ordinary course of business;

(xvii) Investments consisting of the licensing of Intellectual Property pursuant
to any Intercompany License Agreement;

(xviii) Investments between and/or among the Loan Parties and their Subsidiaries
comprised of intercompany obligations under (a) that certain Cost Sharing
Agreement effective as of June 1, 2016, by and between the Borrower Agent and
The Trade Desk Cayman, (b) that certain Management Services Agreement dated as
of September 1, 2016, between the Borrower Agent and The UK Trade Desk Ltd., (c)
that certain Expense Reimbursement Agreement effective as of September 1, 2016,
by and between Borrower Agent and The UK Trade Desk Ltd., and (d) other
cost-sharing arrangements, expense reimbursement agreements, master services
agreements or other types of agreements in form and substance reasonably
acceptable to the Agent; provided that, in all cases, (1) no such Investment
shall involve, directly or indirectly, any cash payment by any Loan Party to, or
on behalf of , any Subsidiary that is not a Loan Party,

 

98



--------------------------------------------------------------------------------

(2) to the extent constituting Indebtedness, such Investment shall be subject to
an Intercompany Subordination Agreement, (3) any such Investment in the form of
an intercompany loan or receivable owing by a Subsidiary of a Loan Party that is
not a Loan Party in favor of any Loan Party shall be evidenced by a promissory
note that has been pledged to Agent in accordance with the terms of this
Agreement, and (4) to the extent that such Investment involves, directly or
indirectly, the funding of any costs or expenses, or the making of any other
payments, by a Loan Party for the benefit of any Subsidiary that is not a Loan
Party, such funding or other payment shall be made in the ordinary course of
business and consistent with the past practices of the Loan Parties and their
Subsidiaries as disclosed to Agent prior to the Closing Date; provided further,
that such Investments by the Loan Parties in Subsidiaries that are not Loan
Parties shall only be permitted to be made so long as the aggregate gross
revenue attributable to non-Loan Party Subsidiaries, during the fiscal quarter
most recently ended for which Financial Statements are required to have been
delivered pursuant to Section 7.11 of this Agreement, does not exceed 30% of the
aggregate gross revenue of the Loan Parties and their Subsidiaries, on a
consolidated basis, for such period; and

(xix) other Investments which in the aggregate do not exceed $1,000,000 in any
fiscal year.

SECTION 8.12 [Reserved].

SECTION 8.13 Fiscal Year. The Loan Parties will not, and will not permit any of
their Subsidiaries to, change their fiscal year from a year ending December 31.

SECTION 8.14 Accounting Changes. The Loan Parties will not, and will not permit
any of their Subsidiaries to, at any time make or permit any change in
accounting policies or reporting practices, except as permitted under GAAP.

SECTION 8.15 [Reserved].

SECTION 8.16 No Prohibited Transactions Under ERISA. Except as would not
reasonably be expected, individually or in the aggregate, to have in a Material
Adverse Effect, the Loan Parties will not: (i) engage in any Prohibited
Transaction which could reasonably be expected to result in the imposition on
the Loan Parties of a civil penalty or excise tax described in Section 406 of
ERISA or Section 4975 of the Internal Revenue Code for which a statutory or
class exemption is not available or a private exemption has not been previously
obtained from the Department of Labor; (ii) terminate any Pension Plan where
such event would result in any liability to any Loan Party or ERISA Affiliate
under Title IV of ERISA; (iii) amend a Pension Plan in a manner that would
reasonably be expected to, and does, result in a material increase in current
liability for the plan year such that any Loan Party is required to provide
security to such Plan under Section 307 of ERISA or Section 401(a)(29) of the
Internal Revenue Code; or (iv) withdraw from any Multiemployer Plan where such
withdrawal would reasonably be expected to result in the imposition of any
liability on any Loan Party under Title IV of ERISA.

SECTION 8.17 [Reserved].

SECTION 8.18 Prepayments. The Loan Parties will not, and will not permit any of
their Subsidiaries to, at any time make any prepayment of any Indebtedness,
other than:

 

99



--------------------------------------------------------------------------------

(i) the prepayment of the Revolving Credit Loans in accordance with the terms of
this Agreement, (ii) the prepayment of the Term Loan Indebtedness in accordance
with the terms thereof and subject to the Intercreditor Agreement with respect
thereto, (iii) any Refinancing Indebtedness permitted by Section 8.1, (iv) so
long as no Event of Default then exists or would be caused thereby, the
prepayment of any Capitalized Lease Obligations in the ordinary course of
business, and (v) mandatory prepayments of principal, premium and interest with
respect to any Indebtedness incurred in compliance with Section 8.1.
Notwithstanding anything in the foregoing, the provisions of this Section 8.18
shall not apply to Subordinated Debt, which is subject to Section 8.25.

SECTION 8.19 Lease Obligations. The Loan Parties will not, and will not permit
any of their Subsidiaries to, at any time create, incur or assume any
obligations as lessee for the rental or hire of real or personal property in
connection with any sale and leaseback transaction, other than operating lease
transactions for equipment paid for by such operating leases.

SECTION 8.20 [Reserved].

SECTION 8.21 Acquisition of Stock or Assets. The Loan Parties will not, and will
not permit any of their Subsidiaries to, acquire or commit or agree to acquire
any Equity Interests, securities or assets of any other Person, other than
(i) equipment and inventory acquired in the ordinary course of business,
(ii) subject to compliance with Section 7.20, Permitted Acquisitions, and
(iii) any acquisitions or commitments or agreements to acquire any Equity
Interests, securities or assets pursuant to transactions that are permitted by
Section 8.5 or Section 8.11.

SECTION 8.22 Securities and Deposit Accounts. The Loan Parties will not
(i) establish or maintain any securities account or deposit account (other than
securities accounts or deposit accounts which constitute Excluded Property or
which hold less than $750,000 individually and $3,000,000 in the aggregate at
any one time) unless the Agent shall have received a Control Agreement, duly
executed by the applicable Loan Party and the securities intermediary or
depository bank parties thereto, in respect of such securities account or
deposit account, and such accounts are in compliance with the requirements set
forth in Section 2.7 or (ii) transfer any financial assets from any securities
account; provided that, so long as no Cash Dominion Period is in effect, the
Loan Parties may (A) use such assets to the extent permitted by this Agreement,
or (B) sell or trade such assets in the ordinary course of business so long as
the proceeds of such sales or trades are deposited into a Blocked Account, any
other deposit account or a securities account, in each case, in respect of which
the Agent has received a Control Agreement duly executed by the applicable Loan
Party and the securities intermediary or depository bank party thereto, or as
otherwise permitted pursuant to this Agreement.

SECTION 8.23 Negative Pledge. The Loan Parties will not, and will not permit any
of their Subsidiaries to, enter into or suffer to exist any agreement
prohibiting or conditioning the creation or assumption of any Lien upon any of
its assets; provided that the foregoing shall not apply to (i) restrictions or
conditions imposed by Requirements of Law or by this Agreement or any other Loan
Document, (ii) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such

 

100



--------------------------------------------------------------------------------

restrictions and conditions apply only to the Subsidiary that is sold and only
to the extent such sale is permitted hereunder, (iii) restrictions or conditions
imposed by any agreement relating to secured or purchase money Indebtedness or
capital leases permitted by this Agreement if such restrictions and conditions
apply only to the property or assets securing such Indebtedness, (iv) customary
provisions in leases and other contracts restricting the assignment thereof,
(v) customary anti-assignment clauses in licenses under which the Borrowers or
any of their Subsidiaries are the licensees, (vi) any agreement in effect at a
time a Person becomes a Subsidiary, so long as such agreement was not entered
into in connection with or in contemplation of such Person becoming a
Subsidiary, (vii) any encumbrances or restrictions imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents; provided that
such amendments or refinancings are no more restrictive, taken as a whole, with
respect to such encumbrances and restrictions than those prior to such
amendments or refinancings, (viii) customary restrictions on Liens imposed by
agreements relating to deposit accounts and cash deposits in the ordinary course
of business, and (ix) restrictions or other conditions set forth in any
agreements in respect of Indebtedness set forth on Schedule 8.1 to which any
Subsidiary is party as of the Original Closing Date.

SECTION 8.24 Affiliate Transactions. The Loan Parties will not, and will not
permit any of their Subsidiaries to, enter into or be party to any transaction
with an Affiliate, except:

(i) transactions contemplated by the Loan Documents;

(ii) transactions with Affiliates that are in effect as of the Original Closing
Date, as shown on Schedule 8.24, or any amendment thereto to the extent such
amendment is not adverse to the Lenders in any material respect as determined in
good faith by a Responsible Officer of the Borrower Agent;

(iii) transactions between or among (a) the Borrowers and their Subsidiaries or
(b) the Loan Parties and any Person that becomes a Subsidiary as a result of
such transaction (including by way of a merger or consolidation in which a Loan
Party is the surviving entity), in each case, to the extent such transactions
are permitted under this Agreement;

(iv) any action permitted by Section 8.10;

(v) payments to director, officer and employee compensation (including bonuses)
and other benefits (including retirement, health, stock option and other benefit
plans), and non-cash compensation for directors or officers consistent with the
Borrower Agent’s practices as of the Closing Date;

(vi) the issuance of securities, or other payments, awards or grants in cash,
securities or otherwise, pursuant to, or the funding of, employment
arrangements, stock options, stock ownership plans or other equity plans,
including restricted stock plans, stock grants, directed share programs and
other equity based plans, in the ordinary course of business;

(vii) entering into any customary indemnification agreement or any similar
arrangement with their respective directors, officers, consultants and employees
in the ordinary course of business and payment of fees and indemnities to such
directors, officers, consultants and employees in the ordinary course of
business;

 

101



--------------------------------------------------------------------------------

(viii) (a) any employment agreements entered into by the Borrowers or any of
their Subsidiaries in the ordinary course of business, (b) any subscription
agreement or similar agreement pertaining to the repurchase of Equity Interests
pursuant to put/call rights or similar rights with employees, officers or
directors and (c) any employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transactions pursuant thereto;

(ix) making Permitted Investments;

(x) incurring intercompany Indebtedness permitted by Section 8.1; and

(xi) transactions with Affiliates in the ordinary course of business, upon fair
and reasonable terms fully disclosed to the Agent, upon its request, and no less
favorable than would be obtained in a comparable arm’s-length transaction with a
non-Affiliate.

SECTION 8.25 Prepayments of Subordinated Debt. The Loan Parties will not, and
will not permit any of their Subsidiaries to, at any time, directly or
indirectly, pay, prepay, repurchase, redeem, retire or otherwise acquire, or
make any payment on account of any principal of, interest on or premium payable
in connection with the repayment or redemption of any Subordinated Debt, except
as expressly permitted in the Subordination Agreement applicable thereto.

SECTION 8.26 Equity Interests. The Loan Parties will not, and will not permit
any of their Subsidiaries to, issue any Equity Interests, unless (i) such Equity
Interests are pledged to the Agent as additional Collateral to the extent
required under Article III, and (ii) such issuance will not cause a Change of
Control.

ARTICLE IX.

FINANCIAL COVENANT

Until the Payment in Full of all Obligations:

SECTION 9.1 Consolidated Fixed Charge Coverage Ratio. The Borrowers hereby
covenant and agree that the Loan Parties and their Subsidiaries will maintain a
Consolidated Fixed Charge Coverage Ratio, calculated for the four (4) fiscal
quarter period ending on the last day of the fiscal quarter immediately
preceding the relevant Covenant Trigger Event and for each four (4) fiscal
quarter period ending on the last day of each fiscal quarter during any Covenant
Testing Period (including the last day thereof), of at least 1.15 to 1.00.

 

102



--------------------------------------------------------------------------------

ARTICLE X.

EVENTS OF DEFAULT

SECTION 10.1 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default”:

(a) any Loan Party shall fail to pay any (i) principal of any Revolving Credit
Loan when due and payable, whether at the due date therefor, stated maturity, by
acceleration, or otherwise; or (ii) interest, fees, Lender Group Expenses or
other Obligations (other than an amount referred to in the foregoing clause (i))
when due and payable, whether at the due date therefor, stated maturity, by
acceleration, or otherwise, and such default continues unremedied for a period
of three (3) Business Days; or

(b) there shall occur a default in the performance or observance of any
agreement, covenant, condition, provision or term contained in (i) Section 2.4,
2.5(a), 2.5(b), 2.7 (with respect to any Loan Party), 7.1(i), 7.6, 7.7, 7.8,
7.11, 7.16, 7.20 or 7.21, Article 8, Article 9 (but only if such default occurs
during a Covenant Testing Period); or (ii) this Agreement or any other Loan
Document (other than those referred to in Section 10.1(a) and
Section 10.1(b)(i)) and such default continues for a period of thirty (30) days
after the earlier of (x) the date on which such default first becomes known to
any Responsible Officer of the Borrower Agent or (y) written notice thereof from
the Agent to the Borrower Agent; or

(c) any Loan Party or any of its Material Subsidiaries shall become the subject
of an Insolvency Event; or

(d) (i) any Loan Party or any of its Subsidiaries shall fail to make any
principal payment in respect of any Material Indebtedness at the stated final
maturity thereof, or (ii) any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with all applicable grace periods having expired) the holder
or holders (or a trustee or agent on behalf of such holder or holders) to
declare any Material Indebtedness to be due and payable, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that, this clause (d) will not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or

(e) any representation or warranty made or deemed made by any Loan Party under
or in connection with any Loan Document, or in any Financial Statement, report,
document or certificate delivered in connection therewith, shall prove to have
been incorrect in any material respect (except that such materiality qualifier
shall not be applicable to any representations and warranties that are already
qualified or modified by materiality in the text thereof) when made or deemed
made; or

(f) any judgment or order for the payment of money which, when taken together
with all other judgments and orders rendered against the Loan Parties and their
Subsidiaries, exceeds $1,000,000 in the aggregate (to the extent not covered by
insurance) and either (i) such judgment or order shall not be stayed, vacated,
bonded or discharged for a period of thirty (30) consecutive days after the
entry thereof, or (ii) enforcement proceedings are commenced upon such judgment
or order; or

(g) a Change of Control shall occur; or

 

103



--------------------------------------------------------------------------------

(h) if this Agreement or any other Security Document that purports to create a
Lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent of Permitted Liens which are non-consensual Permitted
Liens, permitted purchase money Liens or the interests of lessors in respect of
Capitalized Lease Obligations, first priority Lien on any material portion of
the Collateral covered thereby, except (i) as a result of a disposition of the
applicable Collateral in a transaction permitted under this Agreement, or
(ii) as a result of an action or failure to act on the part of the Agent; or

(i) any material covenant, agreement or obligation of a Loan Party contained in
or evidenced by any of the Loan Documents shall cease to be enforceable, or
shall be determined to be unenforceable, in accordance with its terms; any
Borrower or any other Loan Party shall deny or disaffirm its obligations under
any of the Loan Documents or any Liens granted in connection therewith or shall
otherwise challenge any of its obligations under any of the Loan Documents; or
any Liens granted on any of the Collateral shall be determined to be void,
voidable or invalid, are subordinated or are not given the priority contemplated
by this Agreement or any other Loan Document.

SECTION 10.2 Acceleration, Termination and Cash Collateralization. Upon the
occurrence and during the continuance of an Event of Default, the Agent, at the
direction of the Required Lenders shall, take any or all of the following
actions, without prejudice to the rights of the Agent or any Lender, to enforce
its claims against the Borrowers:

(a) Acceleration. To declare all Obligations immediately due and payable (except
with respect to any Event of Default with respect to a Loan Party specified in
Section 10.1(c), in which case all Obligations shall automatically become
immediately due and payable) without presentment, demand, protest or any other
action or obligation of the Agent or any Lender, all of which are hereby waived
by each Borrower.

(b) Termination of Commitments. To declare the Commitments immediately
terminated (except with respect to any Event of Default with respect to a Loan
Party set forth in Section 10.1(c), in which case the Commitments shall
automatically terminate) and, at all times thereafter, any Loan made by the
Lenders and any Letter of Credit issued by the Letter of Credit Issuer shall be
in their and its respective discretion. Notwithstanding any such termination,
until all Obligations shall have been Paid in Full, the Agent and each Lender
shall retain all rights under guaranties and all security in existing and future
Receivables, inventory, general intangibles, investment property and equipment
of the Loan Parties and all other Collateral held by any of them hereunder and
under the Security Documents, and the Borrowers shall continue to turn over all
Collections to the Agent pursuant to the terms of this Agreement.

(c) Cash Collateralization. With respect to all Letters of Credit outstanding at
the time of the acceleration of the Obligations under Section 10.2(a) or
otherwise at any time after the Termination Date, the Borrowers shall at such
time deposit in a cash collateral account established by or on behalf of the
Agent sufficient funds to Collateralize the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be under the sole dominion and control of the Agent and applied by the
Agent to the payment of drafts drawn under such Letters of Credit, and the
balance, if any, in such cash collateral account, after all such Letters of
Credit shall have expired or been fully drawn upon

 

104



--------------------------------------------------------------------------------

shall be applied to repay the other Obligations. After all such Letters of
Credit shall have expired or been fully drawn upon and all Obligations have been
Paid in Full, the balance, if any, in such cash collateral account shall be
returned to the Borrowers or to such other Person as may be lawfully entitled
thereto.

SECTION 10.3 Other Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default, the
Agent shall have all rights and remedies with respect to the Obligations and the
Collateral under applicable law (including, without limitation, under the UCC)
and the Loan Documents, and the Agent may do any or all of the following:
(i) remove for copying all documents, instruments, files and records (including
the copying of any computer records) relating to the Borrowers’ Receivables or
use (at the expense of the Borrowers) such supplies or space of the Borrowers at
the Borrowers’ places of business necessary to administer, enforce and collect
such Receivables including, without limitation, any supporting obligations;
(ii) accelerate or extend the time of payment, compromise, issue credits, or
bring suit on the Borrowers’ Receivables (in the name of the Borrowers or the
Agent) and otherwise administer and collect such Receivables; (iii) sell, assign
and deliver the Borrowers’ Receivables with or without advertisement, at public
or private sale, for cash, on credit or otherwise, subject to applicable law;
and (iv) foreclose the security interests created pursuant to the Loan Documents
by any available procedure, or take possession of any or all of the Collateral,
without judicial process and enter any premises where any Collateral may be
located for the purpose of taking possession of or removing the same.

(b) The Loan Parties and the Lenders hereby irrevocably authorize the Agent,
based upon the instruction of the Required Lenders, to, upon the occurrence and
during the continuation of an Event of Default, (i) consent to the sale of,
credit bid, or purchase (either directly or indirectly through one or more
entities) all or any portion of the Collateral at any sale thereof conducted
under the provisions of the Bankruptcy Code, including Section 363 of the
Bankruptcy Code, (b) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any sale
or other disposition thereof conducted under the provisions of the UCC,
including pursuant to Sections 9-610 or 9-620 of the UCC, or (c) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any other sale or foreclosure conducted or
consented to by the Agent in accordance with applicable law in any judicial
action or proceeding or by the exercise of any legal or equitable remedy, in
each case, free from any right of redemption, which right is expressly waived by
the Borrowers. If notice of intended disposition of any Collateral is required
by law, it is agreed that ten (10) days’ notice shall constitute reasonable
notification. The Borrowers will assemble the Collateral in their possession and
make it available at such locations in the United States as the Agent may
specify, whether at the premises of a Borrower or elsewhere, and will make
reasonably available to the Agent the premises and facilities of each Borrower
for the purpose of the Agent’s taking possession of or removing the Collateral
or putting the Collateral in saleable form. The Agent may sell the Collateral or
any part thereof in one or more parcels at public or private sale, at any
exchange, broker’s board or at any of the Agent’s offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as the Agent
may deem commercially reasonable. The Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. The Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor,

 

105



--------------------------------------------------------------------------------

and such sale may, without further notice, be made at the time and place to
which it was so adjourned. Each Borrower hereby grants the Agent a license to
enter and occupy (in each case, so long as no Event of Default then exists, at
reasonable times and subject to reasonable procedures), any of the Borrowers’
leased or owned premises and facilities, without charge, to exercise any of the
Agent’s rights or remedies. The proceeds received from any sale of Collateral
shall be applied in accordance with Section 10.5.

SECTION 10.4 License for Use of Software and Other Intellectual Property. Each
Borrower hereby grants to the Agent a perpetual non-revocable royalty-free,
nonexclusive license or other right to use, without charge, all computer
software programs, data bases, processes, trademarks, tradenames, copyrights,
labels, trade secrets, service marks, other Intellectual Property, advertising
materials and other rights, assets and materials used by the Borrowers in
connection with its businesses or in connection with the Collateral, in each
case with respect to any exercise of remedies hereunder.

SECTION 10.5 Post-Default Allocation of Payments.

(a) Allocation. Notwithstanding anything herein to the contrary, during an Event
of Default, if so directed by the Required Lenders or at the Agent’s discretion,
monies to be applied to the Obligations, whether arising from payments by the
Loan Parties, realization on Collateral, setoff, or otherwise, shall be
allocated as follows:

(i) first, to all Lender Group Expenses owing to the Agent (including attorneys’
fees) in its capacity as the Agent and any Protective Advances and any
Overadvances made by the Agent;

(ii) second, to all Lender Group Expenses owing to the Letter of Credit Issuer
and the Lenders;

(iii) third, to all amounts owing to Swingline Lender on Swingline Loans;

(iv) fourth, to all amounts owing to Letter of Credit Issuer with respect to
that portion of the Obligations which constitutes unreimbursed draws under
Letters of Credit;

(v) fifth, to all Obligations constituting fees (other than amounts which
constitute Bank Product Obligations);

(vi) sixth, to all Obligations constituting interest (other than amounts which
constitute Bank Product Obligations);

(vii) seventh, to the Collateralization of that portion of the Obligations
constituting undrawn amounts under outstanding Letters of Credit;

(viii) eighth, to all other Obligations (other than Bank Product Obligations);

 

106



--------------------------------------------------------------------------------

(ix) ninth, up to the amount (after taking into account any amounts previously
paid pursuant to this clause (ix) during the continuation of the applicable
Event of Default) of the most recently established Bank Product Reserve, to Bank
Product Obligations based upon amounts then certified by the applicable Bank
Product Provider to the Agent (in form and substance satisfactory to the Agent)
to be due and payable on account of the Bank Product Obligations;

(x) tenth, to all other Bank Product Obligations; and

(xi) finally, to the Loan Parties or whoever else may be lawfully entitled
thereto.

Amounts shall be applied to each of the foregoing categories of Obligations in
the order presented above before being applied to the following category. Where
applicable, all amounts to be applied to a given category will be applied on a
pro rata basis among those entitled to payment in such category. In determining
the amount to be applied to Bank Product Obligations within any given category,
each Bank Product Provider’s pro rata share thereof shall be based on the lesser
of (x) the amount presented in the most recent notice from such Bank Product
Provider to the Agent (as contemplated in the definition of “Bank Product
Obligations”) and (y) the actual amount of such Bank Product Obligations,
calculated in accordance with a methodology presented to and approved by the
Agent by such Bank Product Provider to the Agent. The Agent has no duty to
investigate the actual amount of any Bank Product Obligations and, instead, is
entitled to rely in all respects on the applicable Bank Product Provider’s
reasonably detailed written accounting thereof. If such Bank Product Provider
does not submit such accounting of its own accord and in a timely manner, the
Agent, may instead rely on any prior accounting thereof.

SECTION 10.6 No Marshalling; Deficiencies; Remedies Cumulative. The Agent shall
have no obligation to marshal any Collateral or to seek recourse against or
satisfaction of any of the Obligations from one source before seeking recourse
against or satisfaction from another source. The net cash proceeds resulting
from the Agent’s exercise of any of the foregoing rights to liquidate all or
substantially all of the Collateral, including any and all Collections (after
deducting all of the Agent’s expenses related thereto), shall be applied by the
Agent to such of the Obligations and in such order as the Agent shall elect in
its discretion, whether due or to become due. The Borrowers shall remain liable
to the Agent and the Lenders for any deficiencies, and the Agent and the Lenders
in turn agree to remit to the applicable Loan Party or its successor or assign
any surplus resulting therefrom. All of the Agent’s and the Lenders’ remedies
under the Loan Documents shall be cumulative, may be exercised simultaneously
against any Collateral and any Loan Party or in such order and with respect to
such Collateral or such Loan Party as the Agent or the Lenders may deem
desirable, and are not intended to be exhaustive.

SECTION 10.7 Waivers. Except as may be otherwise specifically provided herein or
in any other Loan Document, the Borrowers hereby waive any right to a judicial
or other hearing with respect to any action or prejudgment remedy or proceeding
by the Agent to take possession, exercise control over, or dispose of any item
of Collateral in any instance (regardless of where the same may be located)
where such action is permitted under the terms of

 

107



--------------------------------------------------------------------------------

this Agreement or any other Loan Document or by applicable law or of the time,
place or terms of sale in connection with the exercise of the Agent’s or any
Lender’s rights hereunder and also waives any bonds, security or sureties
required by any statute, rule or other law as an incident to any taking of
possession by the Agent of any Collateral. The Borrowers also waive any damages
(direct, consequential or otherwise) occasioned by the enforcement of the
Agent’s or any Lender’s rights under this Agreement or any other Loan Document
including the taking of possession of any Collateral or the giving of notice to
any account debtor or the collection of any Receivable of the Borrower, in each
case, pursuant to the terms herein. The Borrowers also consent that the Agent
and the Lenders may enter upon any premises owned by or leased to it without
obligations to pay rent or for use and occupancy, through self-help, without
judicial process and without having first obtained an order of any court (in
each case in connection with the remedies hereunder). These waivers and all
other waivers provided for in this Agreement and the other Loan Documents have
been negotiated by the parties, and the Borrowers acknowledge that it has been
represented by counsel of its own choice, has consulted such counsel with
respect to its rights hereunder and has freely and voluntarily entered into this
Agreement and the other Loan Documents as the result of arm’s-length
negotiations.

SECTION 10.8 Further Rights of the Agent and the Lenders. If the Borrowers shall
fail to purchase or maintain insurance (where applicable), or to pay any tax,
assessment, governmental charge or levy, except as the same may be otherwise
permitted hereunder or which is being contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP, or if any Lien prohibited hereby shall not be paid in full and
discharged or if a Borrower shall fail to perform or comply with any other
covenant, promise or obligation to the Agent or any Lender hereunder or under
any other Loan Document, in each case of the foregoing, to the extent an Event
of Default arises and continues, the Agent may (but shall not be required to)
perform, pay, satisfy, discharge or bond the same for the account of the
Borrowers, and all amounts so paid by the Agent shall be treated as a Revolving
Credit Loan comprised of Base Rate Advances hereunder and shall constitute part
of the Obligations.

SECTION 10.9 Interest and Letter of Credit Fees After Event of Default. The
Borrowers agree and acknowledge that the additional interest and fees that may
be charged under Section 4.2 are (a) an inducement to the Lenders to make
Advances and to the Letter of Credit Issuer to cause Letters of Credit to be
issued hereunder and that the Lenders and the Agent would not consummate the
transactions contemplated by this Agreement without the inclusion of such
provisions, (b) fair and reasonable estimates of the Lenders’ and the Agent’s
costs of administering the credit facility upon an Event of Default, and
(c) intended to estimate the Lenders’ and the Agent’s increased risks upon an
Event of Default.

SECTION 10.10 Receiver. In addition to any other remedy available to it, the
Agent shall also have the right, upon the occurrence of an Event of Default and
during its continuation, to seek and obtain the appointment of a receiver to
take possession of and operate and/or dispose of the business and assets of the
Borrowers.

SECTION 10.11 Rights and Remedies not Exclusive. The enumeration of the
foregoing rights and remedies is not intended to be exhaustive and the exercise
of any right or remedy shall not preclude the exercise of any other right or
remedy provided for herein or in any other Loan Document or otherwise provided
by law from and after the occurrence of any Event of Default and during its
continuation, all of which shall be cumulative and not alternative.

 

108



--------------------------------------------------------------------------------

ARTICLE XI.

THE AGENT

SECTION 11.1 Appointment of Agent. Each Lender hereby designates Citibank as its
agent and irrevocably authorizes it to take action on such Lender’s behalf under
the Loan Documents and to exercise the powers and to perform the duties
described therein and to exercise such other powers as are reasonably incidental
thereto. The Agent may perform any of its duties by or through its agents or
employees or by or through one or more sub-agents appointed by it.

SECTION 11.2 Nature of Duties of Agent. The Agent shall have no duties or
responsibilities except those expressly set forth in the Loan Documents. Neither
the Agent nor any of its officers, directors, employees or agents shall be
liable for any action taken or omitted by it or them as such hereunder or in
connection herewith, unless caused by its or their gross negligence or willful
misconduct. The duties of the Agent shall be mechanical and administrative in
nature. The Agent does not have a fiduciary relationship with or any implied
duties to any Lender or any participant of any Lender.

SECTION 11.3 Lack of Reliance on Agent.

(a) Independent Investigation. Independently and without reliance upon the
Agent, each Lender, to the extent it deems appropriate, has made and shall
continue to make (i) its own independent investigation of the financial or other
condition and affairs of the Borrowers and the other Loan Parties in connection
with taking or not taking any action related hereto and (ii) its own appraisal
of the creditworthiness of the Borrowers and the other Loan Parties, and, except
as expressly provided in this Agreement, the Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before the making of the initial Loans or the issuance of the
initial Letter of Credit or at any time or times thereafter.

(b) No Obligation of Agent. The Agent shall not be responsible to any Lender for
any recitals, statements, information, representations or warranties herein or
in any document, certificate or other writing delivered in connection herewith
or for the execution, effectiveness, genuineness, validity, enforceability,
collectibility, priority or sufficiency of this Agreement or the Notes or the
financial or other condition of the Borrowers and the other Loan Parties. The
Agent shall not be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Loan Document, the financial condition of the Borrowers
and the other Loan Parties, or the existence or possible existence of any
Default or Event of Default.

SECTION 11.4 Certain Rights of the Agent. The Agent may request instructions
from the Required Lenders at any time. If the Agent requests instructions from
the Required Lenders with respect to any action or inaction, it shall be
entitled to await instructions from the Required Lenders. No Lender shall have
any right of action based upon the Agent’s action or inaction in response to
instructions from the Required Lenders.

 

109



--------------------------------------------------------------------------------

SECTION 11.5 Reliance by Agent. The Agent may rely upon any written, electronic
or telephonic communication it believes to be genuine and to have been signed,
sent or made by the proper Person. The Agent may obtain the advice of legal
counsel (including counsel for the Borrowers with respect to matters concerning
the Borrowers), independent public accountants and other experts selected by it
and shall have no liability for any action or inaction taken or omitted to be
taken by it in good faith based upon such advice.

SECTION 11.6 Indemnification of Agent. To the extent the Agent is not reimbursed
and indemnified by the Borrowers, each Lender will reimburse and indemnify the
Agent to the extent of such Lender’s Pro Rata Share (determined as of the time
that such indemnity payment is sought) for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including counsel fees and disbursements) or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against the
Agent in performing its duties hereunder or otherwise relating to the Loan
Documents unless resulting from the Agent’s gross negligence or willful
misconduct as determined in a final and non-appealable judgment by a court of
competent jurisdiction. The agreements contained in this Section shall survive
any termination of this Agreement and the other Loan Documents and the Payment
in Full of the Obligations.

SECTION 11.7 The Agent in Its Individual Capacity. In its individual capacity,
the Agent shall have the same rights and powers hereunder as any other Lender or
holder of a Note or participation interest and may exercise the same as though
it was not performing the duties specified herein. The terms “Lenders,”
“Required Lenders,” “holders of Notes,” or any similar terms shall, unless the
context clearly otherwise indicates, include Citibank in its individual
capacity. The Agent and its Affiliates may accept deposits from, lend money to,
acquire equity interests in, and generally engage in any kind of banking, trust,
financial advisory or other business with the Borrowers or any Affiliate of the
Borrowers as if it were not performing the duties specified herein, and may
accept fees and other consideration from the Borrowers for services in
connection with this Agreement and otherwise without having to account for the
same to the Lenders.

SECTION 11.8 Holders of Notes. The Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment or transfer thereof shall have been filed with the
Agent. Any request, authority or consent of any Person who, at the time of
making such request or giving such authority or consent, is the holder of any
Note, shall be conclusive and binding on any subsequent holder, transferee or
assignee of such Note or of any Note or Notes issued in exchange therefor.

SECTION 11.9 Successor Agent.

(a) Resignation. The Agent may, upon twenty (20) Business Days’ notice to the
Lenders and the Borrowers, resign by giving written notice thereof to the
Lenders and the Borrowers. If, at the time that the Agent’s resignation is
effective, it is acting as Letter of Credit Issuer or Swingline Lender, such
resignation shall also operate to effectuate its resignation as Letter of Credit
Issuer or Swingline Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit, or to make
Swingline Loans.

 

110



--------------------------------------------------------------------------------

(b) Replacement of Agent after Resignation. Upon receipt of notice of
resignation by the Agent, the Required Lenders, with, so long as no Event of
Default then exists, the consent of the Borrower Agent (such consent not to be
unreasonably withheld or delayed) may appoint a successor agent which shall also
be a Lender. If a successor agent has not accepted its appointment within
fifteen (15) Business Days, then the retiring Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor agent which, so
long as no Event of Default then exists, shall be subject to the written
approval of the Borrower Agent, which approval shall not be unreasonably
withheld and shall be delivered to the retiring Agent and the Lenders within ten
(10) Business Days after the Borrower Agent’s receipt of notice of a proposed
successor agent.

(c) Discharge. Upon its acceptance of the agency hereunder, such successor Agent
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations under this Agreement. The retiring Agent shall
continue to have the benefit of the provisions of this Article for any action or
inaction while it was Agent.

SECTION 11.10 Collateral Matters.

(a) Exercise Binding. Except as otherwise set forth herein, any action or
exercise of powers by the Agent provided under the Loan Documents, together with
such other powers as are reasonably incidental thereto, shall be deemed
authorized by and binding upon all of the Lenders. At any time and without
notice to or consent from any Lender, the Agent may take any action necessary or
advisable to perfect and maintain the perfection of the Liens upon the
Collateral.

(b) Releases. The Agent is authorized to release any Lien granted to or held by
it upon any Collateral (i) upon Payment in Full of all of the Obligations,
(ii) required to be delivered in connection with permitted sales or dispositions
of Collateral hereunder, if any, upon receipt of the proceeds by the Agent (or,
if permitted hereunder, the applicable Borrower) or (iii) if the release can be
and is approved by the Required Lenders. The Agent may request, and the Lenders
will provide, confirmation of the Agent’s authority to release particular types
or items of Collateral.

(c) Sale of Collateral. Upon any sale or transfer of Collateral which is
expressly permitted pursuant to the terms of this Agreement, or consented to in
writing by the Required Lenders or all of the Lenders, as applicable, and upon
at least three (3) Business Days’ prior written request by the Borrower Agent,
the Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Liens granted
to the Agent herein or under any of the other Loan Documents or pursuant hereto
or thereto upon the Collateral that was sold or transferred, provided that
(i) the Agent shall not be required to execute any such document on terms which,
in the Agent’s opinion, would expose the Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty and (ii) such release shall not in

 

111



--------------------------------------------------------------------------------

any manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of the Borrowers in respect of) all interests retained by the
Borrowers, including, without limitation, the proceeds of the sale, all of which
shall continue to constitute part of the Collateral. In the event of any sale or
transfer of Collateral in the exercise of remedies, or any foreclosure with
respect to any of the Collateral, the Agent shall be authorized to deduct all of
the expenses reasonably incurred by the Agent from the proceeds of any such
sale, transfer or foreclosure.

(d) No Obligation for Agent. The Agent shall not have any obligation to assure
that the Collateral exists or is owned by any Borrower, that the Collateral is
cared for, protected or insured, or that the Liens on the Collateral have been
created or perfected or have any particular priority. With respect to the
Collateral, the Agent may act in any manner it may deem appropriate, in its sole
discretion, given Citibank’s own interest in the Collateral as one of the
Lenders, and it shall have no duty or liability whatsoever to the Lenders with
respect thereto, except for its gross negligence or willful misconduct as
determined in a final and non-appealable judgment by a court of competent
jurisdiction.

SECTION 11.11 Actions with Respect to Defaults. In addition to the Agent’s right
to take actions on its own accord as permitted under this Agreement, the Agent
shall take such action with respect to an Event of Default as shall be directed
by the Required Lenders. Until the Agent shall have received such directions,
the Agent may act or not act as it deems advisable and in the best interests of
the Lenders.

SECTION 11.12 Delivery of Information. The Agent shall not be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Agent from the
Borrowers, the Required Lenders, any Lender or any other Person under or in
connection with this Agreement or any other Loan Document except (i) as
specifically provided in this Agreement or any other Loan Document and (ii) as
specifically requested from time to time in writing by any Lender with respect
to a specific document, instrument, notice or other written communication
received by and in the possession of the Agent at the time of receipt of such
request and then only in accordance with such specific request.

ARTICLE XII.

GENERAL PROVISIONS

SECTION 12.1 Notices. Except as otherwise provided herein, all notices and other
communications hereunder shall be in writing and sent by certified or registered
mail, return receipt requested, by overnight delivery service, with all charges
prepaid, by hand delivery, or by telecopier or other form of electronic
transmission, including email, as follows:

 

To the Agent    Citibank, N.A.    One Court Square, 18th Floor,    Long Island
City, New York 11120    Attn.: Asset Based Portfolio Manager    Email:
william.moul@citi.com    Telecopy Number: 718-248-8411

 

112



--------------------------------------------------------------------------------

To Borrower Agent or    any Borrower:    Borrower Agent    c/o The Trade Desk,
Inc.    42 N. Chestnut Street    Ventura, CA 93001    Attn: Paul Ross, Chief
Financial Officer    Email: paul.ross@thetradedesk.com To any Lender    to its
address specified in Annex A or in the Assignment and Acceptance under which it
became a party hereto

Any party hereto may change its address, email address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All such notices and correspondence shall be deemed given (i) if sent by
certified or registered mail, five (5) Business Days after being postmarked,
(ii) if sent by overnight delivery service or by hand delivery, when received at
the above stated addresses or when delivery is refused and (iii) if sent by
facsimile or other form of electronic transmission (including by electronic
imaging), when such transmission is confirmed. All notices and other
communications sent to an e-mail address shall be (a) deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (b) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(a) of notification that such notice or communication is available and
identifying the website address therefor; provided that, in the case of clauses
(a) and (b) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

SECTION 12.2 Delays; Partial Exercise of Remedies. No delay or omission of the
Agent to exercise any right or remedy hereunder shall impair any such right or
operate as a waiver thereof. No single or partial exercise by the Agent of any
right or remedy shall preclude any other or further exercise thereof, or
preclude any other right or remedy.

SECTION 12.3 Right of Setoff. In addition to and not in limitation of all rights
of offset that any Lender or any of its Affiliates may have under applicable
law, and whether or not such Lender shall have made any demand or the
Obligations of the Borrowers have matured, each Lender and its Affiliates shall
have the right to set off and apply any and all deposits (general or special,
time or demand, provisional or final, or any other type) at any time held and
any other Indebtedness at any time owing by such Lender or any of its Affiliates
to or for the credit or the account of the Borrowers or any of their Affiliates
against any and all of the Obligations. In the event that any Lender or any of
its Affiliates exercises any of its rights under this Section 12.3, such Lender
shall provide notice to the Agent and the Borrowers of such exercise, provided
that the failure to give such notice shall not affect the validity of the
exercise of such rights.

 

113



--------------------------------------------------------------------------------

SECTION 12.4 Indemnification; Reimbursement of Expenses of Collection.

(a) The Borrowers hereby agree that, whether or not any of the transactions
contemplated by this Agreement or the other Loan Documents are consummated, the
Borrowers will indemnify, defend and hold harmless the Agent, each Lender, the
Letter of Credit Issuer and each other Secured Party and their respective
successors, assigns, directors, officers, agents, employees, advisors,
shareholders, attorneys and Affiliates (each, an “Indemnified Party”) from and
against any and all losses, claims, damages, liabilities, deficiencies,
obligations, fines, penalties, actions (whether threatened or existing),
judgments, suits (whether threatened or existing) or expenses (including,
without limitation, reasonable fees and disbursements of counsel, experts,
consultants and other professionals) incurred by any of them (collectively,
“Claims”) (except, in the case of each Indemnified Party, to the extent that any
Claim is determined in a final and non-appealable judgment by a court of
competent jurisdiction to have directly resulted from such Indemnified Party’s
gross negligence or willful misconduct) arising out of or by reason of (i) any
litigation, investigation, claim or proceeding related to (A) this Agreement,
any other Loan Document or the transactions contemplated hereby or thereby,
(B) any actual or proposed use by a Borrower of the proceeds of the Loans,
(C) the issuance of any Letter of Credit or the acceptance or payment of any
document or draft presented to any issuer thereof or (D) any Indemnified Party’s
entering into this Agreement, the other Loan Documents or any other agreements
and documents relating hereto (other than consequential damages and loss of
anticipated profits or earnings), including, without limitation, amounts paid in
settlement, court costs and the fees and disbursements of counsel incurred in
connection with any such litigation, investigation, claim or proceeding,
(ii) any remedial or other action taken or required to be taken by a Borrower in
connection with compliance by such Borrower, or any of its properties, with any
federal, state or local Environmental Laws, and (iii) any pending, threatened or
actual action, claim, proceeding or suit by any Owner of any Borrower against
such Borrower or any actual or purported violation of a Borrower’s Governing
Documents or any other agreement or instrument to which a Borrower is a party or
by which any of its properties is bound.

(b) In addition, the Borrowers shall, upon demand, pay to each of the Agent, the
Letter of Credit Issuer and the Lenders all Lender Group Expenses incurred by
each of them. If and to the extent that the obligations of any Borrower
hereunder are unenforceable for any reason, the Borrowers hereby agree to make
the maximum contribution to the payment and satisfaction of such obligations
that is permissible under applicable law.

(c) Survival. The Borrowers’ obligations under Sections 4.10 and 4.11 and this
Section 12.4 shall survive any termination of this Agreement and the other Loan
Documents, the termination, expiration or Collateralization of all Letters of
Credit and the Payment in Full of the Obligations, and are in addition to, and
not in substitution of, any of the other Obligations.

SECTION 12.5 Amendments, Waivers and Consents. No amendment or waiver of any
provision of this Agreement or any other Loan Document (other than the Fee
Letter and the Amendment Fee Letter), or consent to any departure by the
Borrowers therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrowers and the Required Lenders (or by the Agent at
their instruction on their behalf), and then such amendment, waiver or consent
shall be effective only in the specific instance and for the specific

 

114



--------------------------------------------------------------------------------

purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by the Borrowers and all the Lenders, do any
of the following at any time: (a) change the number or percentage of Lenders
that shall be required for the Lenders or any of them to take any action
hereunder; (b) amend the definition of “Required Lenders”, “Super Majority
Lenders” or “Pro Rata Share”; (c) amend this Section 12.5; (d) reduce the amount
of principal of, or interest on, or the interest rate applicable to, the Loans
or Letters of Credit or any fees or other amounts payable hereunder;
(e) postpone any date on which any payment of principal of, or interest on, the
Loans or Letters of Credit or any fees or other amounts payable hereunder is
required to be made; (f) extend the stated expiry date of any Letter of Credit
beyond the Termination Date; (g) release all or substantially all of the value
of the Guaranties (except as expressly provided in the Loan Documents);
(h) release all or substantially all of the Collateral from the Liens of the
Security Documents (except as expressly provided in the Loan Documents); (i)
contractually subordinate any of the Agent’s Liens on all or substantially all
of the Collateral (except as expressly provided in the Loan Documents); (j)
amend any of the provisions of Section 10.5; or (k) increase any advance rates
under the definition of Borrowing Base (provided that the foregoing shall not
impair the ability of the Agent to add, remove, reduce or increase reserves
against the Borrowing Base in accordance with Section 2.1(b)); provided further
that, other than as set forth under clause (k), no amendment, waiver or consent
shall change the definition of Borrowing Base or any of the component
definitions thereof (in each case, provided that the foregoing shall not impair
the ability of the Administrative Agent to add, remove, reduce or increase
reserves against the Aggregate Revolving Credit Commitment, the Borrowing Base
or the Eligible Receivables in accordance with Section 2.1(b)) to the extent
that any such change results in more credit being available to the Borrowers
based upon the Borrowing Base, but not otherwise, without the written consent of
the Super Majority Lenders; provided, further that no amendment, waiver or
consent shall, unless in writing and signed by (i) a Lender, increase amount of
or extend the expiration date of any Commitment of such Lender, (ii) the Letter
of Credit Issuer, in addition to the Lenders required above, take any action
that affects the rights or duties of the Letter of Credit Issuer under this
Agreement or any other Loan Document, (iii) the Swingline Lender, in addition to
the Lenders required above, take any action that affects the rights or duties of
the Swingline Lender, and (iv) the Agent, in addition to the Lenders required
above, take any action that affects the rights or duties of the Agent under this
Agreement or any other Loan Document. Anything in this Section 12.5 to the
contrary notwithstanding, any amendment, waiver, modification, elimination, or
consent of or with respect to any provision of this Agreement or any other Loan
Document may be entered into without the consent of, or over the objection of,
any Defaulting Lender and the Loans of any Defaulting Lender shall be excluded
in determining whether all Lenders or the Required Lenders have taken or may
take action hereunder, other than (x) any of the matters governed by Section
12.5(d) and (e) that affect such Lender and (y) with respect to any amendment,
waiver, modification, elimination or consent requiring the consent of all
Lenders that by its terms specifically discriminates against such Defaulting
Lender.

SECTION 12.6 Nonliability of Agent and Lenders. The relationship between and
among the Borrowers, the Agent and the Lenders shall be solely that of borrower,
agent and lender, respectively. Neither the Lenders nor the Agent shall have any
fiduciary responsibilities to the Borrowers. Neither the Lenders nor the Agent
undertake any responsibility to the Borrowers to review or inform the Borrowers
of any matter in connection with any phase of the Borrowers’ business or
operations.

 

115



--------------------------------------------------------------------------------

SECTION 12.7 Assignments and Participations.

(a) Borrower Assignment. None of the Borrowers shall assign this Agreement or
any of its rights or obligations hereunder without the prior written consent of
the Agent and the Lenders.

(b) Lender Assignments. Each Lender may, with the consent of the Agent (not to
be unreasonably withheld) and, so long as no Event of Default then exists, the
Borrower Agent (not to be unreasonably withheld, and not required in connection
with an assignment to a Person that is a Lender or an Affiliate of a Lender),
assign to one or more Eligible Assignees (or, if an Event of Default has
occurred and is continuing, to one or more other Persons) all or a portion of
its rights and obligations under this Agreement, the Notes and the other Loan
Documents upon execution and delivery to the Agent, for its acceptance and
recording in the Register, of an Assignment and Acceptance, together with
surrender of any Note or Notes subject to such assignment and a processing and
recordation fee payable to the Agent for its account of $3,500. No such
assignment shall be for less than Five Million Dollars ($5,000,000) of the
Commitments or Loans unless it is to another Lender or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans, and each
such assignment shall be of a uniform, and not a varying, percentage of all
rights and obligations in respect of the Commitments and the Loans. Upon the
execution and delivery to the Agent of an Assignment and Acceptance and the
payment of the recordation fee to the Agent, from and after the date specified
as the effective date in the Assignment and Acceptance (the “Acceptance Date”),
(i) the assignee thereunder shall be a party hereto, and, to the extent that
rights and obligations hereunder have been assigned to it under such Assignment
and Acceptance, such assignee shall have the rights and obligations of a Lender
hereunder and (ii) the assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it under such Assignment and
Acceptance, relinquish its rights (other than any rights it may have under
Sections 4.10, 4.11 and 12.4, which shall survive such assignment) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).

(c) Agreements of Assignee. By executing and delivering an Assignment and
Acceptance, the assignee thereunder confirms and agrees as follows: (i) other
than as provided in such Assignment and Acceptance, the assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, the Notes or any other Loan Documents,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document, (iii) such assignee confirms that it is an
Eligible Assignee and has received a copy of this Agreement, together with
copies of the Financial Statements referred to in Section 6.1(i), the Financial
Statements delivered pursuant to Section 7.11, if any, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and

 

116



--------------------------------------------------------------------------------

information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto, and (vi) such assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(d) Agent’s Register. The Agent, acting for this purpose as a non-fiduciary
agent of the Borrower Agent, shall maintain a register of the names and
addresses of the Lenders, their Commitments and the principal amount of their
Loans (the “Register”). The Agent shall also maintain a copy of each Assignment
and Acceptance delivered to and accepted by it and modify the Register to give
effect to each Assignment and Acceptance. The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Agent and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register and copies of each Assignment and Acceptance shall be
available for inspection by the Borrowers or any Lender at any reasonable time
and from time to time upon reasonable prior notice. Upon its receipt of each
Assignment and Acceptance and surrender of the affected Note or Notes subject to
such assignment, the Agent will give prompt notice thereof to the Borrower
Agent. Within five (5) Business Days after its receipt of such notice, the
Borrowers shall execute and deliver to the Agent a new Note to the order of the
assignee in the amount of the applicable Commitment or Loans assumed by it and
to the assignor in the amount of the applicable Commitment or Loans retained by
it, if any. Such new Note or Notes shall re-evidence the indebtedness
outstanding under the surrendered Note or Notes, shall be in an aggregate
principal amount equal to the aggregate principal amount of such surrendered
Note or Notes and shall be dated as of the Acceptance Date. The Agent shall be
entitled to rely upon the Register exclusively for purposes of identifying the
Lenders hereunder.

(e) Securitization. The Loan Parties hereby acknowledge that the Lenders and
their Affiliates may securitize their Loans (a “Securitization”) through the
pledge of the Loans as collateral security for loans to the Lenders or their
Affiliates or through the sale of the Loans or the issuance of direct or
indirect interests in the Loans to their controlled Affiliates, which loans to
the Lenders or their Affiliates or direct or indirect interests will be rated by
Moody’s, S&P or one or more other rating agencies. The Loan Parties shall, to
the extent commercially reasonable, cooperate with the Lenders and their
Affiliates to effect any and all Securitizations. Notwithstanding the foregoing,
no such Securitization shall release any Lender party thereto from any of its
obligations hereunder or substitute any pledgee, secured party or any other
party to such Securitization for such Lender as a party hereto and no change in
ownership of the Loans may be effected except pursuant to subsection (b) above.

(f) Lender Participations. Each Lender may sell participations to one or more
parties (each, a “Participant”) in or to all or a portion of its rights and
obligations under this Agreement, the Notes and the other Loan Documents.
Notwithstanding a Lender’s sale of a participation interest, such Lender’s
obligations hereunder shall remain unchanged. The Borrowers, the Agent, and the
other Lenders shall continue to deal solely and directly with such Lender. No
Lender shall grant any Participant the right to approve any amendment or waiver
of

 

117



--------------------------------------------------------------------------------

this Agreement except to the extent such amendment or waiver would (i) increase
the Commitment of the Lender from which the Participant purchased its
participation interest; (ii) reduce the principal of, or rate or amount of
interest on, the Loans or participations in Letters of Credit subject to such
participation interest; or (iii) postpone any date fixed for any payment of
principal of, or interest on, the Loans or participations in Letters of Credit
subject to such participation interest. To the extent permitted by applicable
law, each Participant shall also be entitled to the benefits of Sections 4.10
and 12.4 as if it were a Lender, provided that such Participant agrees to be
subject to the last sentence of Section 2.9(b) as if it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the U.S. Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

(g) Securities Laws. Each Lender agrees that it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan, Note or
other Obligation under the securities laws of the United States or of any other
jurisdiction.

(h) Information. In connection with any assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 12.21, disclose all documents and information which it
now or hereafter may have relating to any Loan Party and its Subsidiaries and
their respective businesses.

(i) Pledge to Federal Reserve Bank. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest, provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto

SECTION 12.8 Counterparts. This Agreement and any waiver or amendment hereto may
be executed in counterparts and by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. This Agreement and
each of the other Loan Documents may be executed and delivered by facsimile or
other electronic transmission (including by electronic imaging) all with the
same force and effect as if the same was a fully executed and delivered original
manual counterpart.

 

118



--------------------------------------------------------------------------------

SECTION 12.9 Severability. In case any provision in or obligation under this
Agreement, any Note or any other Loan Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

SECTION 12.10 Maximum Rate. Notwithstanding anything to the contrary contained
elsewhere in this Agreement or in any other Loan Document, the parties hereto
hereby agree that all agreements between them under this Agreement and the other
Loan Documents, whether now existing or hereafter arising and whether written or
oral, are expressly limited so that in no contingency or event whatsoever shall
the amount paid, or agreed to be paid, to the Agent or any Lender for the use,
forbearance, or detention of the money loaned to the Borrowers and evidenced
hereby or thereby or for the performance or payment of any covenant or
obligation contained herein or therein, exceed the maximum non-usurious interest
rate, if any, that at any time or from time to time may be contracted for,
taken, reserved, charged or received on the Obligations, under the laws of the
State of New York (or the laws of any other jurisdiction whose laws may be
mandatorily applicable notwithstanding other provisions of this Agreement and
the other Loan Documents), or under applicable federal laws which may presently
or hereafter be in effect and which allow a higher maximum non-usurious interest
rate than under the laws of the State of New York (or such other jurisdiction),
in any case after taking into account, to the extent permitted by applicable
law, any and all relevant payments or charges under this Agreement and the other
Loan Documents executed in connection herewith, and any available exemptions,
exceptions and exclusions (the “Highest Lawful Rate”). If due to any
circumstance whatsoever, fulfillment of any provision of this Agreement or any
of the other Loan Documents at the time performance of such provision shall be
due shall exceed the Highest Lawful Rate, then, automatically, the obligation to
be fulfilled shall be modified or reduced to the extent necessary to limit such
interest to the Highest Lawful Rate, and if from any such circumstance the Agent
or any Lender should ever receive anything of value deemed interest by
applicable law which would exceed the Highest Lawful Rate, such excessive
interest shall be applied to the reduction of the principal amount then
outstanding hereunder or on account of any other then outstanding Obligations
and not to the payment of interest, or if such excessive interest exceeds the
principal unpaid balance then outstanding hereunder and such other then
outstanding Obligations, such excess shall be refunded to the Borrowers. All
sums paid or agreed to be paid to the Agent or any Lender for the use,
forbearance, or detention of the Obligations and other Indebtedness of the
Borrowers to the Agent and the Lenders shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
term of such Indebtedness, until Payment in Full thereof, so that the actual
rate of interest on account of all such Indebtedness does not exceed the Highest
Lawful Rate throughout the entire term of such Indebtedness. The terms and
provisions of this Section shall control every other provision of this
Agreement, the other Loan Documents and all other agreements among the parties
hereto.

 

119



--------------------------------------------------------------------------------

SECTION 12.11 Borrower Agent; Borrowers, Jointly and Severally.

(a) Economies of Scale. Each Borrower acknowledges that it, together with each
other Borrower, make up a related organization of various entities constituting
a single economic and business enterprise and sharing a substantial identity of
interests such that, without limitation, the Borrowers render services to or for
the benefit of each other, purchase or sell and supply goods to or from or for
the benefit of each other, make loans, advances and provide other financial
accommodations to or for the benefit of each other (including the payment of
creditors and guarantees of Indebtedness), provide administrative, marketing,
payroll and management services to or for the benefit of each other; have
centralized accounting, common officers and directors; and are in certain
circumstances are identified to creditors as a single economic and business
enterprise. Accordingly, and without limitation, any credit or other financial
accommodation extended to any one Borrower pursuant hereto will result in direct
and substantial economic benefit to each other Borrower, and each Borrower will
likewise benefit from the economies of scale associated with the Borrowers, as a
group, applying for credit or other financial accommodations pursuant hereto on
a collective basis.

(b) Attorney. Each Borrower hereby irrevocably designates the Borrower Agent to
be its attorney and agent and in such capacity to borrow, sign and endorse
notes, and execute and deliver all instruments, documents, writings and further
assurances now or hereafter required hereunder, on behalf of such Borrower or
Borrowers, collectively, and hereby authorizes the Agent to pay over or credit
all loan proceeds hereunder in accordance with the request of the Borrower
Agent.

(c) Co-Borrowers. The handling of this credit facility as a co-borrowing
facility with a Borrower Agent in the manner set forth in this Agreement is
solely as an accommodation to the Borrowers and at their request. Neither the
Lenders nor the Agent shall incur any liability to the Borrowers as a result
thereof. To induce the Agent and the Lenders to do so and in consideration
thereof, each Borrower hereby indemnifies the Agent and the Lenders and holds
the Agent and the Lenders harmless from and against any and all liabilities,
expenses, losses, damages and claims of damage or injury asserted against the
Agent or any Lender by any Person arising from or incurred by reason of the
handling of the financing arrangements of the Borrowers as provided herein,
reliance by the Agent or any Lender on any request or instruction from the
Borrower Agent or any other action taken by the Agent or any Lender with respect
to this Section except due to willful misconduct or gross (not mere) negligence
by the indemnified party.

(d) Waivers. Each Borrower expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution or any other claim which
such Borrower may now or hereafter have against the other Borrowers or other
Person directly or contingently liable for the Obligations hereunder, or against
or with respect to the other Borrowers’ property (including, without limitation,
any property which is Collateral for the Obligations), arising from the
existence or performance of this Agreement, until termination of this Agreement
and Payment in Full of the Obligations.

(e) Joint and Several Obligations. Each Borrower’s liabilities in respect of the
Obligations shall at all times be joint and several and shall be absolute and
unconditional irrespective of: (i) any lack of validity, regularity or
enforceability of this Agreement or any other Loan Document; (ii) any change in
the time, manner or place of payment of, or in any other

 

120



--------------------------------------------------------------------------------

term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to departure from this Agreement or any other Loan Document;
(iii) any exchange, release or non-perfection of any security interest in any
collateral, or any release or amendment or waiver of or consent to departure
from any guaranty, for all or any of the Obligations; (iv) any failure on the
part of the Agent or any Lender or any other Person to exercise, or any delay in
exercising, any right under this Agreement or any other Loan Document; or
(v) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any of the Borrowers, any Guarantor or any other
guarantor with respect to the Obligations (including, without limitation, all
defenses based on suretyship or impairment of collateral, and all defenses that
any of the Borrowers may assert to the repayment of the Obligations, including,
without limitation, failure of consideration, breach of warranty, payment,
statute of frauds, bankruptcy, lack of legal capacity, statute of limitations,
lender liability, accord and satisfaction, and usury), this Agreement and the
obligations of the Borrowers under this Agreement. The joint and several
liabilities of the Borrowers hereunder shall remain in full force and effect
until the Obligations have been Paid in Full.

(f) Anything contained in this Agreement to the contrary notwithstanding, the
amount of the Obligations for which each Borrower is jointly and severally
liable hereunder shall be the aggregate amount of the Obligations unless a court
of competent jurisdiction adjudicates such Borrower’s obligations under this
Agreement (or the amount thereof) to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers), in which case the amount of
the Obligations payable by such Borrower hereunder shall be limited to the
maximum amount of the Obligations that could be incurred by such Borrower
without rendering such Borrower’s obligations under this Agreement invalid or
unenforceable under such applicable law.

SECTION 12.12 Entire Agreement; Successors and Assigns; Interpretation. This
Agreement and the other Loan Documents constitute the entire agreement among the
parties, supersede any prior written and verbal agreements among them with
respect to the subject matter hereof and thereof, and shall bind and benefit the
parties and their respective successors and permitted assigns. This Agreement
shall be deemed to have been jointly drafted, and no provision of it shall be
interpreted or construed for or against a party because such party purportedly
prepared or requested such provision, any other provision, or this Agreement as
a whole.

SECTION 12.13 LIMITATION OF LIABILITY. NEITHER THE LENDERS NOR THE AGENT SHALL
HAVE ANY LIABILITY TO THE BORROWERS (WHETHER SOUNDING IN CONTRACT, TORT OR
EQUITY OR OTHERWISE) FOR LOSSES SUFFERED BY THE BORROWERS IN CONNECTION WITH,
ARISING OUT OF, OR IN ANY WAY RELATED TO THE TRANSACTIONS OR RELATIONSHIPS
CONTEMPLATED BY THIS AGREEMENT, OR ANY ACT, OMISSION OR EVENT OCCURRING IN
CONNECTION THEREWITH, UNLESS IT IS DETERMINED BY A FINAL AND NONAPPEALABLE
JUDGMENT OR COURT ORDER BINDING ON THE AGENT AND THE LENDERS THAT THE LOSSES
WERE THE RESULT OF ACTS OR OMISSIONS CONSTITUTING GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE AGENT AND THE LENDERS. THE BORROWERS HEREBY WAIVE ALL FUTURE
CLAIMS AGAINST THE AGENT AND THE LENDERS FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES.

 

121



--------------------------------------------------------------------------------

SECTION 12.14 GOVERNING LAW. THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY DISPUTE ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, WHETHER
SOUNDING IN CONTRACT, TORT OR EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE
INTERNAL LAWS (AS OPPOSED TO THE CONFLICTS OF LAW PROVISIONS OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW) AND DECISIONS OF THE
STATE OF NEW YORK.

SECTION 12.15 SUBMISSION TO JURISDICTION. ALL DISPUTES BETWEEN THE BORROWERS AND
THE AGENT OR ANY LENDER BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO
(A) THIS AGREEMENT; (B) ANY OTHER LOAN DOCUMENT; OR (C) ANY CONDUCT, ACT OR
OMISSION OF THE BORROWERS OR THE AGENT OR ANY LENDER OR ANY OF THEIR RESPECTIVE
PARTNERS, EMPLOYEES, AGENTS, ATTORNEYS OR OTHER AFFILIATES, IN EACH CASE WHETHER
SOUNDING IN CONTRACT, TORT OR EQUITY OR OTHERWISE AND IN CONNECTION WITH THE
LOAN DOCUMENTS, SHALL BE RESOLVED ONLY BY STATE AND FEDERAL COURTS LOCATED IN
NEW YORK, NEW YORK AND THE COURTS TO WHICH AN APPEAL THEREFROM MAY BE TAKEN;
PROVIDED, HOWEVER, THAT THE AGENT SHALL HAVE THE RIGHT, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, TO PROCEED AGAINST ANY BORROWER OR ITS PROPERTY IN
(A) ANY COURTS OF COMPETENT JURISDICTION AND VENUE AND (B) ANY LOCATION SELECTED
BY THE AGENT TO ENABLE THE AGENT TO REALIZE ON SUCH PROPERTY, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE AGENT. EACH BORROWER WAIVES ANY
OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN WHICH THE AGENT HAS
COMMENCED A PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON FORUM NON CONVENIENS.

SECTION 12.16 [RESERVED].

SECTION 12.17 JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO
(A) THIS AGREEMENT; (B) ANY OTHER LOAN DOCUMENT OR OTHER PRESENT OR FUTURE
INSTRUMENT OR AGREEMENT BETWEEN OR AMONG THE BORROWERS, THE AGENT AND THE
LENDERS, OR ANY OF THEM; OR (C) ANY CONDUCT, ACT OR OMISSION OF THE BORROWERS,
THE AGENT OR THE LENDERS OR ANY OF THEIR RESPECTIVE PARTNERS, EMPLOYEES, AGENTS,
ATTORNEYS OR OTHER AFFILIATES, IN EACH CASE WHETHER SOUNDING IN CONTRACT, TORT
OR EQUITY OR OTHERWISE.

SECTION 12.18 Agent Titles. Each Lender, other than Citibank, that is designated
(on the cover page of this Agreement or otherwise) by Citibank as an “Agent” or

 

122



--------------------------------------------------------------------------------

“Arranger” of any type shall not have any right, power, responsibility or duty
under any Loan Documents other than those applicable to all Lenders, and shall
in no event be deemed to have any fiduciary relationship with any other Lender.

SECTION 12.19 Publicity. The Agent may (a) publish in any trade or other
publication or otherwise publicize to any third party (including its Affiliates)
a tombstone, article, press release or similar material relating to the
financing transactions contemplated by this Agreement (including the use of
company logos upon execution of trademark use agreements reasonably satisfactory
to Borrower Agent) and (b) provide to industry trade organizations related
information necessary and customary for inclusion in league table measurements.

SECTION 12.20 No Third Party Beneficiaries. Neither this Agreement nor any other
Loan Document is intended or shall be construed to confer any rights or benefits
upon any Person other than the parties hereto and thereto

SECTION 12.21 Confidentiality. Each of the Agent and the Lenders shall maintain
the confidentiality of all Information (as defined below), except that
Information may be disclosed by any of them (a) to its Affiliates, and to its
and their partners, directors, officers, employees, agents, advisors and
representatives (provided such Persons are informed of the confidential nature
of the Information and instructed to keep it confidential and are bound by
confidentiality restrictions customary for such arrangements); (b) to the extent
requested by any governmental, regulatory or self-regulatory authority
purporting to have jurisdiction over it or its Affiliates; (c) to the extent
required by applicable law or by any subpoena or other legal process; (d) to any
other party hereto; (e) in connection with any action or proceeding, or other
exercise of rights or remedies, relating to any Loan Documents or Obligations;
(f) subject to an agreement containing provisions substantially the same as this
Section, to any assignee or any actual or prospective assignee, participant or
pledgee (or any of their respective advisors) in connection with any actual or
prospective assignment, participation or pledge of any Lender’s interest under
this Agreement; (g) with the consent of the Borrowers (not to be unreasonably
withheld, conditioned or delayed); or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) is available to the Agent or the Lenders or any of its or their
respective Affiliates on a nonconfidential basis from a source other than the
Loan Parties. Notwithstanding the foregoing, the Agent may publish or
disseminate general information describing this credit facility, including the
names and addresses of the Borrowers and a general description of the Borrowers’
businesses, and may use Borrowers’ logos, trademarks or product photographs in
advertising materials, as provided in Section 12.19 (including upon execution of
trademark use agreements reasonably satisfactory to Borrower Agent). As used
herein, “Information” means all information received from a Loan Party relating
to it or its business that a reasonable Person would consider confidential. Any
Person required to maintain the confidentiality of Information pursuant to this
Section shall be deemed to have complied if it exercises the same degree of care
that it accords its own confidential information. The Agent and the Lenders
acknowledge that (i) Information may include material non-public information
concerning a Loan Party; (ii) it has developed compliance procedures regarding
the use of material non-public information; and (iii) it will handle such
material non-public information in accordance with applicable law, including
federal and state securities laws.

 

123



--------------------------------------------------------------------------------

SECTION 12.22 Patriot Act Notice. The Agent hereby notifies the Loan Parties
that pursuant to the requirements of the Patriot Act, the Agent is required to
obtain, verify and record information that identifies each Loan Party, including
its legal name, address, tax ID number and other information that will allow the
Lender to identify it in accordance with the Patriot Act. The Agent will also
require information regarding each personal guarantor, if any, and may require
information regarding the Loan Parties’ management and owners, such as legal
name, address, social security number and date of birth.

SECTION 12.23 Advice of Counsel. Each Borrower acknowledges that it has been
advised by counsel in connection with the execution of this Agreement and the
other Loan Documents and is not relying upon oral representations or statements
inconsistent with the terms and provisions of this Agreement or any other Loan
Document.

SECTION 12.24 Captions. The captions at various places in this Agreement and any
other Loan Document are intended for convenience only and do not constitute and
shall not be interpreted as part of this Agreement or any other Loan Document.

SECTION 12.25 [Reserved].

SECTION 12.26 Right to Cure. The Agent may, in its discretion (solely in
connection with exercising remedies hereunder), (a) cure any default by any
Borrower under this Agreement, any other Loan Document or any Material Contract
that affects the Collateral, its value or the ability of the Agent to collect,
sell or otherwise dispose of any Collateral or the rights and remedies of the
Agent and the Lenders therein or the ability of any Borrower to perform its
obligations hereunder or under any of the other Loan Documents, (b) pay or bond
on appeal any judgment entered against any Borrower, (c) discharge any charges,
Liens, security interests or other encumbrances at any time levied on or
existing with respect to the Collateral and (d) pay any amount, incur any
expense or perform any act which the Agent, in its Permitted Discretion,
determines is necessary or appropriate to preserve, protect, insure or maintain
the Collateral and the rights of the Agent and the Lenders with respect thereto.
The Agent may add any amounts so expended to the Obligations and charge the
Borrowers’ Loan Account for the amounts thereof, such amounts to be repayable by
the Borrowers on demand and bear interest until paid in full at the highest rate
then applicable to the Loans. The Agent shall be under no obligation to effect
such cure, payment or bonding and shall not, by doing so, be deemed to have
assumed any obligation or liability of any Borrower. Any payment made or other
action taken by the Agent under this Section shall be without prejudice to any
right to assert an Event of Default and to proceed accordingly.

SECTION 12.27 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

124



--------------------------------------------------------------------------------

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(c) a reduction in full or in part or cancellation of any such liability;

(d) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(e) the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

SECTION 12.28 Time. Time is of the essence in this Agreement and each other Loan
Document. Unless otherwise expressly provided, all references herein and in any
other Loan Documents to time shall mean and refer to New York time.

SECTION 12.29 Keepwell. Each Borrower and each other Loan Party, to the extent
constituting a Qualified ECP Guarantor, hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under any Guaranty made by it in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section or otherwise under
this Agreement or any other Loan Document, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect at all times hereafter until the
Obligations have been Paid in Full. Each Qualified ECP Guarantor intends that
his Section shall constitute, and this Section shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 12.30 Acknowledgment of Prior Obligations and Continuation Thereof. Each
Loan Party (a) acknowledges and agrees that (i) its “Obligations” as defined in
the Original Loan and Security Agreement owing to Agent and Lenders, and
(ii) the prior grant or grants of security interests in favor of Agent, for the
benefit of the Secured Parties, in its “Collateral” as defined in the Original
Loan and Security Agreement, under each “Loan Document” as defined in the
Original Loan and Security Agreement (the “Original Loan Documents”), and each
Loan Document to which it is a party shall be in respect of the Obligations of
such Loan Party under this Agreement and the other Loan Documents; (b) reaffirms
(i) all of its “Obligations” as defined in the Original Loan and Security
Agreement owing to Agent and Lenders, and (ii) all prior or concurrent grants of
security interests in favor

 

125



--------------------------------------------------------------------------------

of Agent, for the benefit of the Secured Parties, under each Original Loan
Document and each Loan Document; and (c) agrees that, except as expressly
amended hereby or unless being amended and restated concurrently herewith, each
of the Original Loan Documents to which it is a party is and shall remain in
full force and effect. Each Borrower confirms and agrees that all outstanding
“Obligations” as defined in the Original Loan and Security Agreement immediately
prior to the Closing Date shall, to the extent not paid on the Closing Date,
from and after the Closing Date, be, without duplication, Obligations owing and
payable pursuant to this Agreement and the other Loan Documents as in effect
from time to time, shall accrue interest thereon as specified in this Agreement,
and shall be secured by the applicable Loan Documents.

SECTION 12.31 No Novation. This Agreement does not extinguish the “Obligations”
as defined in the Original Loan and Security Agreement or discharge or release
such Obligations or the liens or priority of any mortgage, pledge, security
agreement or any other security therefor. Nothing herein contained shall be
construed as a substitution or novation of the “Obligations” as defined in the
Original Loan and Security Agreement or the other Original Loan Documents, which
shall remain in full force and effect, except as modified hereby or by
instruments executed concurrently herewith. Nothing expressed or implied in this
Agreement shall be construed as a release or other discharge of any Loan Party
from any of its “Obligations” as defined in the Original Loan and Security
Agreement under the Original Loan Documents. Each Loan Party hereby (a) confirms
and agrees that each Original Loan Document to which it is a party that is not
being amended and restated concurrently herewith is hereby ratified and
confirmed in all respects (other than any representations or warranties made as
of a specific date) except that on and after the Closing Date, all references in
any such Original Loan Document to “the Credit Agreement,” “thereto,” “thereof,”
“thereunder” or words of like import referring to the Original Loan and Security
Agreement shall mean the Original Loan and Security Agreement as amended and
restated by this Agreement; and (b) confirms and agrees that to the extent that
any such Original Loan Document purports to assign or pledge to any of
Administrative Agent, Collateral Agent, the Lenders or the Secured Parties or to
grant to any of Agent, the Lenders or the Secured Parties a security interest in
or lien on, any collateral as security for all or any portion of any of the
Obligations of TTD or of any other Loan Party, as the case may be, from time to
time existing in respect of the Original Loan and Security Agreement or the
Original Loan Documents, such pledge or assignment or grant of the security
interest or lien is hereby ratified and confirmed in all respects with respect
to this Agreement and the Loan Documents.

 

126



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its proper and duly authorized officer as of the date first set
forth above.

 

BORROWERS THE TRADE DESK, INC. By:  

/s/ Paul Ross

  Name:   Paul Ross   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

LENDERS CITIBANK, N.A. By:  

/s/ Sigrid M. Nubla

  Name:   Sigrid M. Nubla   Title:   Senior Vice President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Todd Gronski

  Name:   Todd Gronski   Title:   Senior Vice President



--------------------------------------------------------------------------------

CITY NATIONAL BANK, a national banking association By:  

/s/ Mia Bolin

  Name:   Mia Bolin   Title:   Senior Vice President



--------------------------------------------------------------------------------

EAST WEST BANK, a California banking corporation By:  

/s/ Alexis Coyle

  Name:   Alexis Coyle   Title:   Managing Director



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A. By:  

/s/ Roger P. Tauchman

  Name:   Roger P. Tauchman   Title:   Vice President



--------------------------------------------------------------------------------

BANK HAPOALIM B.M. By:  

/s/ Lenroy Hackett

  Name:   Lenroy Hackett   Title:   Senior Vice President By:  

/s/ Marline Alexander

  Name:   Marline Alexander   Title:   First Vice President



--------------------------------------------------------------------------------

AGENT CITIBANK, N.A. By:  

/s/ Sigrid M. Nubla

  Name:   Sigrid M. Nubla   Title:   Senior Vice President



--------------------------------------------------------------------------------

EXHIBITS

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

between

THE TRADE DESK, INC.

AND EACH PERSON JOINED HERETO AS A BORROWER FROM TIME TO TIME,

as the Borrowers,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

and

CITIBANK, N.A.,

as the Agent

dated as of May 9, 2017



--------------------------------------------------------------------------------

Exhibits

 

Exhibit A-1

   –    Revolving Credit Note

Exhibit A-2

   –    Swingline Note

Exhibit B

   –    Notice of Borrowing

Exhibit C

   –    Notice of Conversion/Continuation

Exhibit D

   –    Perfection Certificate

Exhibit E

   –    Letter of Credit Request

Exhibit F

   –    Financial Condition Certificate

Exhibit G

   –    Closing Certificate

Exhibit H

   –    Compliance Certificate

Exhibit I

   –    Borrowing Base Certificate

Exhibit J

   –    Assignment and Acceptance

Exhibits K-1 to K-4

   –    U.S. Tax Compliance Certificates



--------------------------------------------------------------------------------

EXHIBIT A-1

REVOLVING CREDIT NOTE

(attached)



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE

 

$                New York, New York                , 20    

FOR VALUE RECEIVED, the undersigned THE TRADE DESK, INC., a Delaware
corporation, and together with each Person who becomes party to the Loan
Agreement as a borrower (individually and collectively and jointly and
severally, the “Borrowers” and each individually, a “Borrower”), hereby
unconditionally promises to pay to [                ], a [                ] (a
“Lender”), on the Termination Date, to the Agent’s Payment Account or at such
other location as the Agent may from time to time designate in writing, for the
account of Lender, in lawful money of the United States of America and in
immediately available funds, the principal amount equal to the lesser of (a)
                 MILLION DOLLARS ($            ) and (b) the aggregate unpaid
principal amount of Revolving Credit Loans made to the Borrowers by such Lender
under Section 2.1(a) of the Loan Agreement. The Borrowers further promise to pay
interest in like money and funds to the Agent, for the account of the Lender, at
the aforementioned Payment Account (or at such other location as the Agent may
from time to time designate) on the unpaid principal amount hereof from time to
time outstanding from and including the date hereof until paid in full (both
before and after judgment and both before and after the occurrence and during
the continuation of an Event of Default) at the rates and on the dates
determined in accordance with, and calculated in the manner set forth in,
Sections 4.1 and 4.2 of the Loan Agreement. Capitalized terms used but not
defined herein shall have the meanings given them in the Amended and Restated
Loan and Security Agreement dated as of May 9, 2017 among the Borrowers, each of
the financial institutions identified as a “Lender” on Annex A attached thereto
(together with each of its respective successors and assigns, and any Increasing
Lender, each a “Lender” and, collectively, the “Lenders”), and Citibank, N.A., a
national banking association (“Citibank”), acting not individually but as agent
on behalf of, and for the benefit of, the Lenders and all other Secured Parties
(Citibank, when acting in such agency capacity, herein called the “Agent”) (as
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”).

Whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, the payment shall be made on the next succeeding
Business Day (except as otherwise provided in the Loan Agreement) and such
extension of time shall be included in the computation of the amount of interest
due hereunder.

This Note is a “Revolving Credit Note” referred to in the Loan Agreement and
shall be entitled to the benefit of all terms and conditions of, and the
security of all security interests, liens and rights granted under or in
connection with, the Loan Agreement and the other Loan Documents, and is subject
to optional and mandatory prepayment as provided therein. Upon the occurrence
and during the continuance of any one or more of the Events of Default specified
in the Loan Agreement, all amounts then remaining unpaid on this Note may be
declared to be or may automatically become immediately due and payable as
provided in the Loan Agreement.

Each Borrower acknowledges that the holder of this Note may assign, transfer or
sell all or a portion of its rights and interests in, to and under this Note to
one or more Persons as provided in the Loan Agreement and that such Persons
shall thereupon become vested with all of the rights and benefits of the Lender
in respect hereof as to all or that portion of this Note which is so assigned,
transferred or sold.



--------------------------------------------------------------------------------

In the event of any conflict between the terms hereof and the terms and
provisions of the Loan Agreement, the terms and provisions of the Loan Agreement
shall control.

Each Borrower waives presentment, demand for payment, protest and notice of
dishonor of this Note and authorizes the holder hereof, without notice, to
increase or decrease the rate of interest on any amount owing under this Note in
accordance with the Loan Agreement. Each Borrower shall make all payments
hereunder and under the Loan Agreement without setoff, deduction or
counterclaim. No failure to exercise and no delay in exercising any rights
hereunder on the part of the holder hereof shall operate as a waiver of such
rights. This Note may not be changed or modified orally, but only by an
agreement in writing, which is signed by the party or parties against whom
enforcement of any waiver, change or modification is sought.

THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS NOTE AND ANY DISPUTE
ARISING OUT OF OR IN CONNECTION WITH THIS NOTE, WHETHER SOUNDING IN CONTRACT,
TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE INTERNAL LAWS (AS OPPOSED TO
THE CONFLICTS OF LAW PROVISIONS) AND DECISIONS OF THE STATE OF NEW YORK.

EACH BORROWER AND, BY ITS ACCEPTANCE HEREOF, THE LENDER HEREBY WAIVE TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS
NOTE OR ANY CONDUCT, ACTS OR OMISSIONS OF THE BORROWERS, ANY LENDER, THE AGENT
OR ANY OF THEIR RESPECTIVE PARTNERS, EMPLOYEES, AGENTS, ATTORNEYS OR OTHER
AFFILIATES, IN EACH CASE WHETHER SOUNDING IN CONTRACT, TORT OR EQUITY OR
OTHERWISE.

 

2



--------------------------------------------------------------------------------

WITNESS the hand of the Borrowers as of the date first above written.

 

THE TRADE DESK, INC., a Delaware corporation, By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A-2

SWINGLINE NOTE

(attached)



--------------------------------------------------------------------------------

SWINGLINE NOTE

 

$            New York, New York                , 20    

FOR VALUE RECEIVED, the undersigned THE TRADE DESK, INC., a Delaware
corporation, and together with each Person who becomes party to the Loan
Agreement as a borrower (individually and collectively and jointly and
severally, the “Borrowers” and each individually, a “Borrower”), hereby
unconditionally promises to pay to CITIBANK, N.A., a national banking
association (the “Swingline Lender”), on demand, at the Swingline Lender’s
office set forth in the Loan Agreement or at such other location as the
Swingline Lender may from time to time designate in writing, in lawful money of
the United States of America and in immediately available funds, the aggregate
principal amount of Swingline Loans outstanding pursuant to Section 2.3(h) of
the Loan Agreement. The Borrowers further promise to pay interest in like money
and funds to the Swingline Lender at the aforementioned address (or at such
other location as the Swingline Lender may from time to time designate) on the
unpaid principal amount hereof from time to time outstanding from and including
the date hereof until paid in full (both before and after judgment and both
before and after the occurrence and during the continuation of an Event of
Default) at the rates and on the dates determined in accordance with, and
calculated in the manner set forth in, Sections 4.1 and 4.2 of the Loan
Agreement. Capitalized terms used but not defined herein shall have the meanings
given them in the Amended and Restated Loan and Security Agreement dated as
May 9, 2017 among the Borrowers, each of the financial institutions identified
as a “Lender” on Annex A attached thereto (together with each of its respective
successors and assigns, and any Increasing Lender, each a “Lender” and,
collectively, the “Lenders”), and Citibank, N.A., a national banking association
(“Citibank”), acting not individually but as agent on behalf of, and for the
benefit of, the Lenders and all other Secured Parties (Citibank, when acting in
such agency capacity, herein called the “Agent”) (as amended, supplemented or
otherwise modified from time to time, the “Loan Agreement”).

Whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, the payment shall be made on the next succeeding
Business Day (except as otherwise provided in the Loan Agreement) and such
extension of time shall be included in the computation of the amount of interest
due hereunder.

This Note is a “Swingline Note” referred to in the Loan Agreement and shall be
entitled to the benefit of all terms and conditions of, and the security of all
security interests, liens and rights granted under or in connection with, the
Loan Agreement and the other Loan Documents, and is subject to optional and
mandatory prepayment as provided therein. Upon the occurrence and during the
continuance of any one or more of the Events of Default specified in the Loan
Agreement, all amounts then remaining unpaid on this Note may be declared to be
or may automatically become immediately due and payable as provided in the Loan
Agreement.

Each Borrower acknowledges that the holder of this Note may assign, transfer or
sell all or a portion of its rights and interests in, to and under this Note to
one or more Persons as provided in the Loan Agreement and that such Persons
shall thereupon become vested with all of the rights and benefits of the Lender
in respect hereof as to all or that portion of this Note which is so assigned,
transferred or sold.

 

2



--------------------------------------------------------------------------------

In the event of any conflict between the terms hereof and the terms and
provisions of the Loan Agreement, the terms and provisions of the Loan Agreement
shall control.

Each Borrower waives presentment, demand for payment, protest and notice of
dishonor of this Note and authorizes the holder hereof, without notice, to
increase or decrease the rate of interest on any amount owing under this Note in
accordance with the Loan Agreement. Each Borrower shall make all payments
hereunder and under the Loan Agreement without setoff, deduction or
counterclaim. No failure to exercise and no delay in exercising any rights
hereunder on the part of the holder hereof shall operate as a waiver of such
rights. This Note may not be changed or modified orally, but only by an
agreement in writing, which is signed by the party or parties against whom
enforcement of any waiver, change or modification is sought.

THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS NOTE AND ANY DISPUTE
ARISING OUT OF OR IN CONNECTION WITH THIS NOTE, WHETHER SOUNDING IN CONTRACT,
TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE INTERNAL LAWS (AS OPPOSED TO
THE CONFLICTS OF LAW PROVISIONS) AND DECISIONS OF THE STATE OF NEW YORK.

EACH BORROWER AND, BY ITS ACCEPTANCE HEREOF, THE LENDER HEREBY WAIVE TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS
NOTE OR ANY CONDUCT, ACTS OR OMISSIONS OF THE BORROWERS, ANY LENDER, THE AGENT
OR ANY OF THEIR RESPECTIVE PARTNERS, EMPLOYEES, AGENTS, ATTORNEYS OR OTHER
AFFILIATES, IN EACH CASE WHETHER SOUNDING IN CONTRACT, TORT OR EQUITY OR
OTHERWISE.

 

3



--------------------------------------------------------------------------------

WITNESS the hand of the Borrowers as of the date first above written.

 

THE TRADE DESK, INC., a Delaware corporation By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF BORROWING

(attached)



--------------------------------------------------------------------------------

NOTICE OF BORROWING

Date:             , 20    

 

To: Citibank, N.A.

Re: Amended and Restated Loan and Security Agreement, dated as of May 9, 2017
(as amended, modified, supplemented or extended from time to time, the “Loan
Agreement”) among THE TRADE DESK, INC., a Delaware corporation (together with
each person who thereafter becomes party thereto as a borrower, referred to
hereinafter, individually and collectively, jointly and severally, as the
“Borrowers” and each individually as a “Borrower”), each of the financial
institutions identified as a “Lender” on Annex A attached thereto (together with
each of its respective successors and assigns, and any Increasing Lender, each a
“Lender” and, collectively, the “Lenders”), and CITIBANK, N.A., a national
banking association (“Citibank”), acting not individually but as agent on behalf
of, and for the benefit of, the Lenders and all other Secured Parties (Citibank,
when acting in such agency capacity, herein called the “Agent”). Capitalized
terms used herein but otherwise defined herein shall have the meanings given to
such terms in the Loan Agreement.

The undersigned is a Responsible Officer of the Borrower Agent having the title
inscribed below and in such capacity hereby requests:

(select one)

1. On             , 20     (which is a Business Day)

2. In the amount of $        

3. Comprised of [Base Rate Advances][LIBOR Rate Advances]

[4. For LIBOR Rate Advances, with an Interest Period of              (        )
month(s).]

In connection herewith, the undersigned hereby certifies that:

 

  (a) all representations and warranties contained in the Loan Agreement and the
other Loan Documents are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that are already qualified or modified by materiality in the text
thereof) on and as of the date of the requested Borrowing (except to the extent
that such representations and warranties relate solely to an earlier date);

 

  (b) no Default or Event of Default has occurred and is continuing or would
result from the making of the requested Loan as of the date of such request; and

 

  (c) no Material Adverse Effect has occurred.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this instrument in his/her
official capacity as described below, and not individually, as of the date first
above written.

 

THE TRADE DESK, INC., a Delaware corporation, as the Borrower Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF CONVERSION/CONTINUATION

(attached)



--------------------------------------------------------------------------------

NOTICE OF CONVERSION/CONTINUATION

Date:             , 20    

 

To: Citibank, N.A.

Re: Amended and Restated Loan and Security Agreement, dated as of May 9, 2017
(as amended, modified, supplemented or extended from time to time, the “Loan
Agreement”) among THE TRADE DESK, INC., a Delaware corporation (together with
each person who thereafter becomes party thereto as a borrower, referred to
hereinafter, individually and collectively, jointly and severally, as the
“Borrowers” and each individually as a “Borrower”), each of the financial
institutions identified as a “Lender” on Annex A attached thereto (together with
each of its respective successors and assigns, and any Increasing Lender, each a
“Lender” and, collectively, the “Lenders”), and CITIBANK, N.A., a national
banking association (“Citibank”), acting not individually but as agent on behalf
of, and for the benefit of, the Lenders and all other Secured Parties (Citibank,
when acting in such agency capacity, herein called the “Agent”). Capitalized
terms used herein but otherwise defined herein shall have the meanings given to
such terms in the Loan Agreement.

The undersigned is a Responsible Officer of the Borrower Agent having the title
inscribed below and in such capacity hereby requests (select one):

 

                        a continuation, on             , 20    , as LIBOR Rate
Advances having an Interest Period of      month(s) of Revolving Credit Loans in
an aggregate outstanding principal amount of $        , which have an Interest
Period ending on the proposed date for such continuation;                     
   a conversion, on             , 20    , to LIBOR Rate Advances having an
Interest Period of      month(s) of Revolving Credit Loans in an aggregate
outstanding principal amount of $        , which amount comprises [part of/all
of] the outstanding Revolving Credit Loans; and                         a
conversion, on             , 20    , to Base Rate Advances, of Revolving Credit
Loans in an aggregate outstanding principal amount of $        , which amount
comprises [part of/all of] the outstanding Revolving Credit Loans,

[In connection herewith, the undersigned hereby certifies that:

 

  (a) all representations and warranties contained in the Loan Agreement and the
other Loan Documents are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that are already qualified or modified by materiality in the text
thereof) on and as of the date of the requested Borrowing (except to the extent
that such representations and warranties relate solely to an earlier date);



--------------------------------------------------------------------------------

  (b) no Default or Event of Default shall have occurred and be continuing or
would result from the making of such continuation or conversion as of the date
of such request; and

 

  (c) no Material Adverse Effect has occurred.]1

 

1  To be included only in connection with continuations to or conversions of
LIBOR Rate Advances.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this instrument in his/her
official capacity as described below, and not individually, as of the date first
above written.

 

THE TRADE DESK, INC., a Delaware corporation, as the Borrower Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT D

[INTENTIONALLY OMITTED]



--------------------------------------------------------------------------------

EXHIBIT E

LETTER OF CREDIT REQUEST

(attached)



--------------------------------------------------------------------------------

LETTER OF CREDIT REQUEST

Citibank, N.A.,

As Letter of Credit Issuer under the Loan Agreement referred to below

[ADDRESS OF LETTER OF CREDIT ISSUER]

Attention: [                    ]

Citibank, N.A.,

as Agent under the Loan Agreement referred to below

One Court Square, 18th Floor,

Long Island City, New York 11120

Attn.: Asset Based Portfolio Manager

[            ], 20[    ]

Re: Amended and Restated Loan and Security Agreement, dated as of May 9, 2017
(as amended, modified, supplemented or extended from time to time, the “Loan
Agreement”) among THE TRADE DESK, INC., a Delaware corporation (together with
each person who thereafter becomes party thereto as a borrower, referred to
hereinafter, individually and collectively, jointly and severally, as the
“Borrowers” and each individually as a “Borrower”), each of the financial
institutions identified as a “Lender” on Annex A attached thereto (together with
each of its respective successors and assigns, and any Increasing Lender, each a
“Lender” and, collectively, the “Lenders”), and CITIBANK, N.A., a national
banking association (“Citibank”), acting not individually but as agent on behalf
of, and for the benefit of, the Lenders and all other Secured Parties (Citibank,
when acting in such agency capacity, herein called the “Agent”). Capitalized
terms used herein but otherwise defined herein shall have the meanings given to
such terms in the Loan Agreement.

The Borrower Representative, on behalf of the Borrowers, hereby gives you
notice, irrevocably, pursuant to Section 2.13(c) of the Loan Agreement, of its
request for your issuance of a Letter of Credit, for the benefit of [NAME OF
BENEFICIARY], in the amount of $[        ], to be issued on [            ],
20[    ] (the “Issue Date”) with an expiration date of [            ], 20[    ].

In connection herewith, the undersigned hereby certifies that:

 

  (a) all representations and warranties contained in the Loan Agreement and the
other Loan Documents are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that are already qualified or modified by materiality in the text
thereof) on and as of the date of the requested Borrowing (except to the extent
that such representations and warranties relate solely to an earlier date);

 

  (b) no Default or Event of Default has occurred and is continuing or would
result from the issuance of the Letter of Credit as of the Issue Date; and

 

  (c) no Material Adverse Effect has occurred.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this instrument in his official
capacity as described below, and not individually, as of the date first above
written.

 

THE TRADE DESK, INC., a Delaware corporation, as the Borrower Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT F

FINANCIAL CONDITION CERTIFICATE

(attached)



--------------------------------------------------------------------------------

FINANCIAL CONDITION CERTIFICATE

Date:             , 20    

 

To: Citibank, N.A.

Re: Amended and Restated Loan and Security Agreement, dated as of May 9, 2017
(as amended, modified, supplemented or extended from time to time, the “Loan
Agreement”) among THE TRADE DESK, INC., a Delaware corporation (together with
each person who thereafter becomes party thereto as a borrower, referred to
hereinafter, individually and collectively, jointly and severally, as the
“Borrowers” and each individually as a “Borrower”), each of the financial
institutions identified as a “Lender” on Annex A attached thereto (together with
each of its respective successors and assigns, and any Increasing Lender, each a
“Lender” and, collectively, the “Lenders”), and CITIBANK, N.A., a national
banking association (“Citibank”), acting not individually but as agent on behalf
of, and for the benefit of, the Lenders and all other Secured Parties (Citibank,
when acting in such agency capacity, herein called the “Agent”). Capitalized
terms used herein but otherwise defined herein shall have the meanings given to
such terms in the Loan Agreement.

The undersigned executing this certificate is the chief financial officer of
each Loan Party and as such is duly authorized to execute and deliver this
certificate on behalf of the Borrower Agent. By executing this certificate, the
undersigned hereby certifies to the Lender that:

 

(a) Attached hereto as Exhibit A and by reference made part hereof is a true and
correct copy of the Borrowing Base Certificate required to be delivered pursuant
to Section 5.1(a)(iii) of the Loan Agreement on the Closing Date which reflects
a Borrowing Base of $         calculated on a pro forma basis as of March 31,
2017; and

 

(b) After giving effect to the execution of the Loan Agreement, and the making
of any Loans and the issuance of any Letters of Credit on the Closing Date, and
the consummation of any other transactions contemplated to occur on the Closing
Date, the Loan Parties, taken as a whole, are Solvent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this instrument in his official
capacity as described below, and not individually, as of the date first above
written.

 

THE TRADE DESK, INC., a Delaware corporation By:  

 

  Name:     Title:   Chief Financial Officer

 

2



--------------------------------------------------------------------------------

EXHIBIT A

Borrowing Base Certificate

[see attached.]



--------------------------------------------------------------------------------

EXHIBIT G

CLOSING CERTIFICATE

(attached)



--------------------------------------------------------------------------------

CLOSING CERTIFICATE

Date:             , 20    

 

To: Citibank, N.A.

Re: Amended and Restated Loan and Security Agreement, dated as of May 9, 2017
(as amended, modified, supplemented or extended from time to time, the “Loan
Agreement”) among THE TRADE DESK, INC., a Delaware corporation (together with
each person who thereafter becomes party thereto as a borrower, referred to
hereinafter, individually and collectively, jointly and severally, as the
“Borrowers” and each individually as a “Borrower”), each of the financial
institutions identified as a “Lender” on Annex A attached thereto (together with
each of its respective successors and assigns, and any Increasing Lender, each a
“Lender” and, collectively, the “Lenders”), and CITIBANK, N.A., a national
banking association (“Citibank”), acting not individually but as agent on behalf
of, and for the benefit of, the Lenders and all other Secured Parties (Citibank,
when acting in such agency capacity, herein called the “Agent”). Capitalized
terms used herein but otherwise defined herein shall have the meanings given to
such terms in the Loan Agreement.

The undersigned is a Responsible Officer of the Borrower Agent having the title
inscribed below and in such capacity is familiar with the terms of the Loan
Agreement and has made, or has caused to be made, a detailed review of the Loans
and the other transactions contemplated by the Loan Agreement and the Financial
Statements and Business Plan delivered pursuant to Section 7.11(a) and (b) of
the Original Loan and Security Agreement to the Agent after the Original Closing
Date to the date hereof in order to provide the certifications set forth below.
Accordingly, giving effect to the Loans and the other transactions contemplated
by the Loan Agreement, the undersigned in his aforesaid capacity, and not
individually, hereby certifies to the Agent that as of the date hereof:

1. No Default or Event of Default has occurred and is continuing.

2. The representations and warranties of the Borrower contained in the Loan
Agreement and each other Loan Document are true, correct and complete in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof
(except to the extent that such representations and warranties relate solely to
an earlier date).

3. No change, occurrence, event or development or event involving a prospective
change that would reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect has occurred and is continuing.

4. The Loan Parties have complied with all agreements and conditions to be
satisfied by them under Section 5.1 of the Loan Agreement.

5. There is no pending or threatened litigation, proceeding, inquiry or other
action (i) seeking an injunction or other restraining order, damages or other
relief with respect to the



--------------------------------------------------------------------------------

transactions contemplated by the Credit Agreement or the other Loan Documents or
(ii) which affects the business, prospects, operations, assets, liabilities or
condition (financial or otherwise) of any Loan Party, except, in the case of
clause (ii), where such litigation, proceeding, inquiry or other action would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

6. The Loan Parties are in compliance with all Requirements of Law and Material
Contracts, other than such noncompliance that could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this instrument in his official
capacity as described below, and not individually, as of the date first above
written.

 

THE TRADE DESK, INC., a Delaware corporation,

as the Borrower Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT H

COMPLIANCE CERTIFICATE

(attached)



--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE

Date:            , 20    

 

To: Citibank, N.A.

Re: Amended and Restated Loan and Security Agreement, dated as of May 9, 2017
(as amended, modified, supplemented or extended from time to time, the “Loan
Agreement”) among THE TRADE DESK, INC., a Delaware corporation (together with
each person who thereafter becomes party thereto as a borrower, referred to
hereinafter, individually and collectively, jointly and severally, as the
“Borrowers” and each individually as a “Borrower”), each of the financial
institutions identified as a “Lender” on Annex A attached thereto (together with
each of its respective successors and assigns, and any Increasing Lender, each a
“Lender” and, collectively, the “Lenders”), and CITIBANK, N.A., a national
banking association (“Citibank”), acting not individually but as agent on behalf
of, and for the benefit of, the Lenders and all other Secured Parties (Citibank,
when acting in such agency capacity, herein called the “Agent”). Capitalized
terms used herein but otherwise defined herein shall have the meanings given to
such terms in the Loan Agreement.

The undersigned is the chief financial officer or the vice president, finance,
of Borrower Agent and in such capacity hereby certifies to the Agent as follows
in accordance with Section 7.11(d) of the Loan Agreement:

Use following paragraph I for fiscal year-end financial statements:]

[1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 7.11(a) of the Loan Agreement for the fiscal year of the
Loan Parties and their Subsidiaries ended as of December 31, 20    , together
with the Auditors’ opinion required by such section.]

[Use following paragraph 1 for fiscal quarter-end financial statements:]

[1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.11(c) of the Loan Agreement for the fiscal quarter of the
Borrowers ended as of             , 20    . Such financial statements have been
prepared in accordance with GAAP and are fairly stated in all material respects
(subject only to normal year-end audit adjustments and the absence of
footnotes).]

2. The undersigned has reviewed and is familiar with the terms of the Loan
Agreement and has made, or has caused to be made under [his/her] supervision,
detailed review of the transactions and condition (financial or otherwise) of
the Borrowers and their Subsidiaries during the accounting period covered by the
attached financial statements.

3. A review of the activities of the Borrowers and their Subsidiaries during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period the Loan Parties performed
and observed all of their obligations under the Loan Documents.



--------------------------------------------------------------------------------

4. The calculation of EBITDA and the Consolidated Fixed Charge Coverage Ratio
set forth on Schedule 2 attached hereto are true and accurate as of the end of
such fiscal [quarter][year], without regard to whether a Covenant Testing Period
is now in effect.

5. The aggregate gross revenue of the Loan Parties and their Subsidiaries for
such fiscal quarter is $        , and the aggregate gross revenue attributable
to non-Loan Party Subsidiaries for such fiscal quarter is $        , which
amount [does not][does] exceed 30% of the aggregate gross revenue of the Loan
Parties and their Subsidiaries, on a consolidated basis, for such fiscal
quarter.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this instrument in his official
capacity as described below, and not individually, as of the date first above
written.

 

THE TRADE DESK, INC., a Delaware corporation,

as the Borrower Agent

By:  

 

  Name:     Title:   [Chief Financial Officer][Vice President, Finance]



--------------------------------------------------------------------------------

EXHIBIT I

BORROWING BASE CERTIFICATE

(attached)



--------------------------------------------------------------------------------

EXHIBIT J

ASSIGNMENT AND ACCEPTANCE

(attached)



--------------------------------------------------------------------------------

ASSIGNMENT AND ACCEPTANCE

This ASSIGNMENT AND ACCEPTANCE (“Assignment Agreement”) is entered into as of
                     between                                         
(“Assignor”) and                                          (“Assignee”).
Reference is made to the Agreement described in Annex I hereto (the “Loan
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Loan Agreement.

1. In accordance with the terms and conditions of Section 12.7 of the Loan
Agreement, the Assignor hereby sells and assigns to the Assignee without
recourse, representation or warranty (except as set forth in Section 2 or
Section 9 hereof), and the Assignee hereby purchases and assumes from the
Assignor, that interest in and to the Assignor’s rights and obligations under
the Loan Agreement and the other Loan Documents as of the Settlement Date (as
defined below) to the extent specified on Annex I.

2. The Assignor (a) represents and warrants that as of the date hereof (i) it is
the legal and beneficial owner of the interest being assigned by it hereunder
and that such interest is free and clear of any adverse claim and (ii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; (b) makes no representation or warranty and assumes no
responsibility with respect to (i) any statements, representations or warranties
made in or in connection with the Loan Documents, or (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any other instrument or document furnished pursuant thereto;
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of Borrowers or any Guarantor or the
performance or observance by Borrowers or any Guarantor of any of their
respective obligations under the Loan Documents or any other instrument or
document furnished pursuant thereto; (d) represents and warrants that the amount
set forth as the Purchase Price on Annex I represents the amount owed by
Borrowers to Assignor with respect to Assignor’s share of the Loans assigned
hereunder, as reflected on Assignor’s books and records; and (e) represents and
warrants that the outstanding principal amount of its commitment is equal to or
in excess of the Assigned Interest (without giving effect to assignments thereof
which have not yet become effective).

3. The Assignee (a) represents and warrants that it has become a party hereto
solely in reliance upon its own independent investigation of the financial and
other circumstances surrounding the Loan Parties, the Collateral, the
Obligations and all aspects of the transactions evidenced by or referred to in
the Loan Agreement and the other Loan Documents, or has otherwise satisfied
itself thereto, and that it is not relying upon any representation, warranty or
statement (except any such representation, warranty or statement expressly set
forth in this Assignment Agreement) of the Assignor in connection with the
assignment made under this Assignment Agreement; (b) confirms that it has
received copies of the Loan Agreement and the other Loan Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement; (c) agrees that
it will, independently and without reliance upon Agent, Assignor, or any other
Lender, based upon such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under the Loan Documents; (d) confirms that it



--------------------------------------------------------------------------------

is an Eligible Assignee; (e) appoints and authorizes Agent to take such action
as agent on its behalf and to exercise such powers under the Loan Documents as
are delegated to Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; [and] (f) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender; [and (g) attaches
the forms prescribed by the Internal Revenue Service of the United States
certifying as to the Assignee’s status for purposes of determining exemption
from United States withholding taxes with respect to all payments to be made to
the Assignee under the Loan Agreement or such other documents as are necessary
to indicate that all such payments are subject to such rates at a rate reduced
by an applicable tax treaty].

4. Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by Agent. The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee and, except in the case of an
assignment by a Lender to an Affiliate of such Lender, delivery hereof to the
Agent, (b) except in the case of an assignment by a Lender to an Affiliate of
such Lender, the receipt by Agent for its sole and separate account of a
processing fee in the amount of $3,500, (c) except in the case of an assignment
by a Lender to an Affiliate of such Lender, the receipt of any required consent
of the Agent, and (d) the date specified in Annex I.

5. As of the Settlement Date (a) the Assignee shall be a party to the Loan
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, shall be a “Lender” and shall have the rights and
obligations of a Lender thereunder and under the other Loan Documents, and
(b) the Assignor shall, to the extent of the interest assigned pursuant to this
Assignment Agreement, relinquish its rights (except as set forth in Section
12..7(b)) and be released from its obligations under the Loan Agreement and the
other Loan Documents (and if this Assignment covers all or the remaining portion
of Assignor’s rights and obligations under the Loan Agreement and the other Loan
Documents, Assignor shall cease to be a party thereto), provided, however, that
nothing contained herein shall release any assigning Lender from obligations
that survive the termination of the Loan Agreement, including such assigning
Lender’s obligations under Sections 4.10, 4.11 and 12.4 of the Loan Agreement.

6. Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price
(as set forth in Annex I). From and after the Settlement Date, Agent shall make
all payments that are due and payable to the holder of the interest assigned
hereunder (including payments of principal, interest, fees and other amounts) to
Assignor for amounts which have accrued up to but excluding the Settlement Date
and to Assignee for amounts which have accrued from and after the Settlement
Date. On the Settlement Date, Assignor shall pay to Assignee an amount equal to
the portion of any interest, fee, or any other charge that was paid to Assignor
prior to the Settlement Date on account of the interest assigned hereunder and
that are due and payable to Assignee with respect thereto, to the extent that
such interest, fee or other charge relates to the period of time from and after
the Settlement Date.

7. This Assignment Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall

 

2



--------------------------------------------------------------------------------

constitute but one and the same Assignment Agreement. Delivery of an executed
counterpart of this Assignment Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Assignment Agreement. Any party delivering an
executed counterpart of this Assignment Agreement by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Assignment Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Assignment Agreement.

8. THIS ASSIGNMENT AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING
GOVERNING LAW, SUBMISSION TO JURISDICTION, SERVICE OF PROCESS AND JURY TRIAL SET
FORTH IN SECTIONS 12.14 THROUGH 12.17 OF THE LOAN AGREEMENT, AND SUCH PROVISIONS
ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS

9. Each of the Assignor and the Assignee represents and warrants that it has
full power and authority to enter into this Assignment Agreement and to perform
its obligations under this Assignment Agreement in accordance with the
provisions of this Assignment Agreement, that this Assignment Agreement has been
duly authorized, executed and delivered by such party and that this Assignment
Agreement constitutes a legal, valid and binding obligation of such party,
enforceable against such party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, moratorium or other
similar laws affecting creditors’ rights generally and by general equitable
principles.

10. Each of the Assignor and the Assignee represents and warrants that the
making and performance by it of this Assignment Agreement do not and will not
violate any law or regulation of the jurisdiction of its organization or any
other law or regulation applicable to it.

11. Each of the Assignor and the Assignee represents and warrants that all
consents, licenses, approvals, authorizations, exemptions, registrations,
filings, opinions and declarations from or with any agency, department,
administrative authority, statutory corporation or judicial entity necessary for
the validity or enforceability of its obligations under this Assignment
Agreement have been obtained, and no governmental authorizations other than any
already obtained are required in connection with its execution, delivery and
performance of this Assignment Agreement.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

[NAME OF ASSIGNOR]

 

  as Assignor

By  

 

  Name:   Title:

[NAME OF ASSIGNEE]

 

  as Assignee

By  

 

  Name:   Title:

 

ACCEPTED THIS          DAY OF              20    

CITIBANK, N.A.,

a national banking association, as Agent

By  

 

  Name:   Title: [Consented to:

THE TRADE DESK, INC.,

as Borrower Agent

By  

 

  Name:   Title:]2

 

2  To be included only if the consent of the Borrower Agent is required by
Section 12.7 (b) of the Loan Agreement.

 

4



--------------------------------------------------------------------------------

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I

 

1.      

  Borrowers: The Trade Desk, Inc., a Delaware corporation, together with each
person who becomes party to the Loan Agreement as a borrower  

2.      

  Name and Date of Loan Agreement:       Amended and Restated Loan and Security
Agreement, dated as of May 9, 2017, by and among Borrowers, each of the
financial institutions identified as a “Lender” on Annex A to the Loan Agreement
(together with each of its respective successors and assigns, and any Increasing
Lender, each a “Lender” and collectively, the “Lenders”), and Citibank, N.A., a
national banking association (“Citibank”), acting not individually but as agent
on behalf of, and for the benefit of, the Lenders and all other Secured Parties
(Citibank, when acting in such agency capacity, the “Agent”).  

3.      

  Date of Assignment Agreement:   

4.      

  Assigned Amounts:     a.     Assigned Amount of Revolver Commitment    $
                 b.     Assigned Amount of Revolving Loans    $               

5.      

  Settlement Date:   

6.      

  Purchase Price    $               

7.      

  Notice and Payment Instructions, etc.  

 

Assignee:       Assignor:   

 

     

 

  

 

     

 

  

 

     

 

  



--------------------------------------------------------------------------------

EXHIBIT K-1

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

(attached)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Loan and Security Agreement
dated as of May 9, 2017 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among (i) THE TRADE DESK, INC., a
Delaware corporation (together with each person who thereafter becomes party
thereto as a borrower), (ii) each of the financial institutions identified as a
“Lender” on Annex A of the Credit Agreement and (iii) CITIBANK, N.A., a national
banking association, acting not individually but as agent on behalf of, and for
the benefit of, the Lenders and all other Secured Parties.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrowers with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Agent, and (2) the undersigned shall have at all times furnished the
Borrowers and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT K-2

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

(attached)

 

2



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Loan and Security Agreement
dated as of May 9, 2017 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among (i) THE TRADE DESK, INC., a
Delaware corporation (together with each person who thereafter becomes party
thereto as a borrower), (ii) each of the financial institutions identified as a
“Lender” on Annex A of the Credit Agreement and (iii) CITIBANK, N.A., a national
banking association, acting not individually but as agent on behalf of, and for
the benefit of, the Lenders and all other Secured Parties.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT K-3

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

(attached)

 

2



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Loan and Security Agreement
dated as of May 9, 2017 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among (i) THE TRADE DESK, INC., a
Delaware corporation (together with each person who thereafter becomes party
thereto as a borrower), (ii) each of the financial institutions identified as a
“Lender” on Annex A of the Credit Agreement and (iii) CITIBANK, N.A., a national
banking association, acting not individually but as agent on behalf of, and for
the benefit of, the Lenders and all other Secured Parties.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT K-4

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

(attached)

 

2



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Loan and Security Agreement
dated as of May 9, 2017 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among (i) THE TRADE DESK, INC., a
Delaware corporation (together with each person who thereafter becomes party
thereto as a borrower), (ii) each of the financial institutions identified as a
“Lender” on Annex A of the Credit Agreement and (iii) CITIBANK, N.A., a national
banking association, acting not individually but as agent on behalf of, and for
the benefit of, the Lenders and all other Secured Parties.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrowers with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Agent, and (2) the undersigned
shall have at all times furnished the Borrowers and the Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]